Execution Version

 


AGREEMENT AND PLAN OF MERGER

dated as of

MAY 3, 2019

by and among

MERITOR, INC.,

JANUS MERGER SUB, LLC,

CAX PARENT, LLC

and

THE HOLDER REPRESENTATIVE
(AS DEFINED HEREIN)


 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page Article I. CERTAIN DEFINITIONS 1   1.1 Definitions 1 1.2 Construction 14
1.3 Knowledge 15   Article II. THE MERGER; CLOSING 15   2.1 The Merger 15 2.2
Effects of the Merger 15 2.3 Closing; Effective Time 15 2.4 Certificate of
Formation; Limited Liability Company Agreement 15 2.5 Managers and Officers of
the Surviving Company 16   Article III. MERGER CONSIDERATION; EFFECTS OF THE
MERGER ON THE COMPANY UNITS AND OPTIONS 16   3.1 Conversion of Company Units and
Options 16 3.2 Payment 17 3.3 Estimated Net Working Capital Adjustment Amount;
Estimated Closing Date Funded Debt; Estimated Closing Date Cash; Estimated
Closing Date Unpaid Company Transaction Expenses 18 3.4 Adjustment Amount 19 3.5
Holder Representative Expenses 21 3.6 Exchange Agent 21 3.7 Withholding 22  
Article IV. REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY 22   4.1
Corporate Organization of the Company 22 4.2 Subsidiaries 22 4.3 Due
Authorization 23 4.4 No Conflict 23 4.5 Governmental Authorities; Consents 23
4.6 Capitalization of the Company 24 4.7 Capitalization of Subsidiaries 24 4.8
Financial Statements 24 4.9 Undisclosed Liabilities 25 4.10 Litigation and
Proceedings 25 4.11 Legal Compliance 25 4.12 Contracts; No Defaults 26 4.13
Company Benefit Plans 27 4.14 Labor Relations 29 4.15 Taxes 31 4.16 Brokers’
Fees 33 4.17 Insurance 33 4.18 Customers and Suppliers 33

i

--------------------------------------------------------------------------------




4.19 Machinery, Equipment and Other Tangible Personal Property; Sufficiency of
Assets 34 4.20 Real Property 35 4.21 Intellectual Property 36 4.22 Environmental
Matters 38 4.23 Government Contracts 39 4.24 Absence of Changes 40 4.25
Affiliate Matters 42 4.26 Data Security 42 4.27 Product Liability; Product
Warranty 43 4.28 Accounts Receivable; Accounts Payable 43 4.29 Pre-Closing EV
Transfer 44 4.30 No Additional Representation or Warranties 44   Article V.
REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB 44   5.1 Corporate
Organization 44 5.2 Due Authorization 44 5.3 No Conflict 45 5.4 Litigation and
Proceedings 45 5.5 Governmental Consent 45 5.6 No Prior Activities 45 5.7
Brokers’ Fees 46 5.8 Closing Payment 46 5.9 No Fraudulent Intent 46 5.10 No
Outside Reliance 46 5.11 No Additional Representations or Warranties 46  
Article VI. COVENANTS OF THE COMPANY 47   6.1 Conduct of Business 47 6.2
Inspection 47 6.3 HSR Act and Foreign Antitrust Approvals 48 6.4 Termination of
Certain Agreements; Certain Actions in Respect of Options; Consents 48 6.5
Section 280(G) of the Code 48 6.6 No Solicitation of Transactions 49 6.7
Confidentiality 49 6.8 Preservation of Records 50 6.9 Delivery of Financial
Statements 50   Article VII. COVENANTS OF BUYER 50   7.1 HSR Act and Other
Government Approvals 50 7.2 Indemnification and Insurance 53 7.3 Employment
Matters 54 7.4 Retention of Books and Records 55 7.5 Contact with Customers and
Suppliers 55   Article VIII. JOINT COVENANTS 56

ii

--------------------------------------------------------------------------------




8.1 Support of Transaction 56 8.2 Escrow Agreement 56 8.3 Further Assurances 56
8.4 Notice of Events 56 8.5 Tax Matters 57   Article IX. CONDITIONS TO
OBLIGATIONS 61   9.1 Conditions to Obligations of Buyer, Merger Sub and the
Company 61 9.2 Conditions to Obligations of Buyer and Merger Sub 62 9.3
Conditions to the Obligations of the Company 62 9.4 Waiver of Conditions;
Frustration of Conditions 63   Article X. TERMINATION/EFFECTIVENESS 63   10.1
Termination 63 10.2 Effect of Termination 64 10.3 Entitlement to Damages 64  
Article XI. HOLDER REPRESENTATIVE 65   11.1 Designation and Replacement of
Holder Representative 65 11.2 Authority and Rights of the Holder Representative;
Limitations on Liability 66   Article XII. Indemnification 67   12.1 Survival 67
12.2 Indemnification by Buyer 67 12.3 Indemnification from Indemnity Escrow
Account 67 12.4 Certain Limitations 67 12.5 Indemnification Procedures 68 12.6
Manner of Payment 70 12.7 Tax Treatment for Indemnification Payments 70 12.8
Materiality 70 12.9 Computation of Indemnifiable Losses 71 12.10 R&W Policy 71
12.11 Indemnification Sole and Exclusive Remedy 71   Article XIII. MISCELLANEOUS
72   13.1 Waiver 72 13.2 Notices 73 13.3 Assignment 74 13.4 Rights of Third
Parties 74 13.5 Expenses 74 13.6 Governing Law 75 13.7 Captions; Counterparts 75
13.8 Schedules and Annexes 75 13.9 Entire Agreement 75 13.10 Amendments 75 13.11
Publicity 75

iii

--------------------------------------------------------------------------------




13.12 Severability 76 13.13 Jurisdiction; Waiver of Jury Trial 76 13.14
Enforcement 77 13.15 Non-Recourse 77 13.16 Waiver of Conflicts Regarding
Representations; Non-Assertion of Attorney-Client Privilege 78 13.17 Release 79

ANNEXES

Annex A – Form of Certificate of Merger
Annex B – Form of Letter of Transmittal
Annex C – Form of Escrow Agreement

iv

--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (this “Agreement”), dated as of May 3, 2019,
is entered into by and among Meritor, Inc., an Indiana corporation (“Buyer”),
Janus Merger Sub, LLC, a Delaware limited liability company and a wholly owned
subsidiary of Buyer (“Merger Sub”), CAX Parent, LLC, a Delaware limited
liability company (the “Company”), and Carlyle Equity Opportunity GP, L.P., a
Delaware limited partnership, solely in its capacity as the Holder
Representative (as defined herein).

RECITALS

WHEREAS, the Board of Directors of Buyer, the sole member of Merger Sub and the
Board of Managers of the Company have approved and declared advisable the Merger
(defined below) upon the terms and subject to the conditions of this Agreement
and in accordance with the Limited Liability Company Act of the State of
Delaware (the “Act”);

WHEREAS, the Board of Directors of Buyer and the Board of Managers of the
Company have determined that the Merger (defined below) is in the best interest
of their stockholders or members, as applicable; and

WHEREAS, for certain limited purposes, and subject to the terms set forth
herein, the Holder Representative shall serve as a representative of the
Pre-Closing Holders (defined below).

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, Buyer, Merger Sub and the
Company agree as follows:

ARTICLE I.
CERTAIN DEFINITIONS

1.1 Definitions. As used herein, the following terms shall have the following
meanings:

“AAA” has the meaning specified in Section 3.4(b).

“Accounting Principles” has the meaning specified in Section 3.4(a).

“Acquisition Proposal” means any proposed or actual (a) purchase, sale or other
disposition of all or a material portion of the business or assets of the
Company and its Subsidiaries taken as a whole (including through an asset sale,
lease, merger or otherwise), other than (i) the sale of inventory or products to
customers in the ordinary course of business and (ii) the Pre-Closing EV
Transfer, or (b) any issuance, sale or other disposition of all or a material
portion of the equity interests (including securities or instruments directly or
indirectly convertible or exchangeable into equity) in the Company or any of its
Subsidiaries.

“Act” has the meaning specified in the Recitals above.

“Action” means any claim, action, cause of action, demand, suit, audit,
assessment or arbitration, or any proceeding, litigation, citation, summons or
subpoena of any nature, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity, in each case, by or before any
Governmental Authority.

--------------------------------------------------------------------------------



“Adjustment Amount” has the meaning specified in Section 3.4(c).

“Adjustment Escrow Account” has the meaning specified in Section 3.2(d).

“Adjustment Escrow Amount” means an amount equal to $3,500,000.

“Affiliate” means, with respect to any specified Person, any Person that,
directly or indirectly, controls, is controlled by, or is under common control
with such specified Person through one or more intermediaries or otherwise. For
the avoidance of doubt, following the Closing, Affiliates of Buyer shall include
the Company and its Subsidiaries.

“Aggregate Fully-Diluted Units” means the sum of (i) the aggregate number of
Units held by all Pre-Closing Holders immediately prior to the Effective Time
plus (ii) the aggregate number of Units issuable upon the exercise in full of
all In the Money Options held by all Pre-Closing Holders immediately prior to
the Effective Time.

“Aggregate Option Exercise Price” means the sum of the cash exercise prices that
would be payable upon exercise in full of all In the Money Options held by all
holders immediately prior to the Effective Time.

“Agreement” has the meaning specified in the preamble hereto.

“Ancillary Agreement” has the meaning specified in Section 4.3.

“Antitrust Authorities” means the Antitrust Division of the United States
Department of Justice, the United States Federal Trade Commission, state
attorneys general or the antitrust or competition Law Governmental Authorities
of any other jurisdiction (whether United States, foreign or multinational).

“Antitrust Information or Document Request” means any request or demand for the
production, delivery or disclosure of documents, information or other evidence,
or any request or demand for the production of witnesses for interviews or
depositions or other oral or written testimony, by any Antitrust Authorities
relating to the transactions contemplated hereby or by any third party
challenging the transactions contemplated hereby, including, but not limited to,
any so-called “second request” for additional information or documentary
material or any civil investigative demand made or issued by the Antitrust
Division of the United States Department of Justice or the United States Federal
Trade Commission or any subpoena, interrogatory or deposition by any Antitrust
Authorities.

“Audited Financial Statements” has the meaning specified in Section 4.8.

“Auditor” has the meaning specified in Section 3.4(b).

“Balance Sheet Date” means December 31, 2018.

“Business” means the businesses, activities and operations of the Company and
its Subsidiaries, including the businesses, activities, and operations as to the
research, development, manufacture, assembly, marketing, sale, distribution and
export of, and the provision of after-sales service and support for, all
products, components, assemblies, sub-assemblies, and technologies owned or
licensed by the Company and its Subsidiaries, other than the EV Business.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which the Federal Reserve Bank of New York is closed.

2

--------------------------------------------------------------------------------



“Buyer” has the meaning specified in the preamble hereto.

“Buyer Indemnitees” has the meaning specified in Section 12.3.

“Buyer Releasee” has the meaning specified in Section 13.17(b).

“Buyer Releasor” has the meaning specified in Section 13.17(a).

“Buyer Tax Return” has the meaning specified in Section 8.5(b).

“Cash” means, as of any date, the aggregate amount of all cash and cash
equivalents of the Company and its Subsidiaries required to be reflected as cash
and cash equivalents on a consolidated balance sheet of the Company and its
Subsidiaries as of such date prepared in accordance with Section 3.4(a). Cash
shall include all checks issued to the Company or any of its Subsidiaries, but
not yet cashed as of such time, net of all “cut” but uncashed checks issued by
the Company or any such Subsidiary that are outstanding as of such time.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

“Certificate of Merger” has the meaning specified in Section 2.1(a).

“Closing” has the meaning specified in Section 2.3.

“Closing Date” has the meaning specified in Section 2.3.

“Closing Date Cash” has the meaning specified in Section 3.4(a).

“Closing Date Funded Debt” has the meaning specified in Section 3.4(a).

“Closing Date Net Working Capital” has the meaning specified in Section 3.4(a).

“Closing Date Unpaid Company Transaction Expenses” has the meaning specified in
Section 3.4(a).

“Closing Statement” has the meaning specified in Section 3.3.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Merger Consideration Amount” means the aggregate portion of the Merger
Consideration allocable to the Common Units pursuant to Section 10(b)(ii) of the
Company LLC Agreement.

“Common Units” means the Common Units, as defined in the Company LLC Agreement.

“Company” has the meaning specified in the preamble hereto.

“Company Benefit Plan” has the meaning specified in Section 4.13(a).

“Company Cure Period” has the meaning specified in Section 10.1(b)(i).

3

--------------------------------------------------------------------------------



“Company Intellectual Property” means all Intellectual Property owned by the
Company or any of its Subsidiaries.

“Company IP Agreements” means all written licenses, sublicenses, consent to use
agreements, settlements, coexistence agreements, covenants not to sue, waivers,
releases, and permissions primarily relating to any Intellectual Property,
including Licensed Intellectual Property, to which the Company or any of its
Subsidiaries is a party, beneficiary, or otherwise bound, other than: (i)
confidentiality and non-disclosure agreements; (ii) Contracts of the type
described in Section 4.21(d); and (iii) in-bound licenses for Software that is
commercially available to the public on standard terms.

“Company IP Registrations” means all Company Intellectual Property that is
subject to any issuance, registration, or application by or with any
Governmental Authority or authorized private registrar in any jurisdiction,
including issued Patents, registered Trademarks, registered Domain Names, and
registered Copyrights, and pending applications for any of the foregoing.

“Company LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of the Company, dated as of February 19, 2019, as amended.

“Company Site Policy” has the meaning specified in Section 4.26(b).

“Company Sites” has the meaning specified in Section 4.26(b).

“Company Transaction Expenses” means the following fees and expenses of the
Company or any of its Subsidiaries incurred at or prior to, and that remain
unpaid as of, the Effective Time in connection with the negotiation and
execution of this Agreement and the transactions contemplated hereby (excluding
fees and expenses incurred by the Company or any of its Subsidiaries as a result
of Contracts entered into by any Person following the Closing): (a) fees and
expenses of investment bankers, attorneys, accountants and other consultants and
advisors in connection with the transactions contemplated hereby, (b) any change
in control, retention, incentive transaction bonuses or other similar amounts or
benefits payable by the Company or any of its Subsidiaries to employees,
officers, directors or other service providers as a result of the consummation
of the transactions contemplated hereby and pursuant to arrangements established
by the Company or any of its Subsidiaries prior to the Closing (including the
employer portion of any payroll Tax required to be paid in connection
therewith), (c) the fees and expenses contemplated by the last sentence of
Section 6.3 and (d) fifty percent (50%) of the cost of the Run-Off Policy
pursuant to Section 7.2(b); provided, however, that “Company Transaction
Expenses” shall not include (i) any expense resulting from termination of
employment or service after the Effective Time, (ii) any fees or expenses
related to (A) any financing transaction effected by or on behalf of Buyer, (B)
any Funded Debt or (C) fifty percent (50%) of all Transfer Taxes, (iii) any fees
or expenses for which Buyer is responsible (other than under Section 3.2(d))
under this Agreement, (iv) any payments made in respect of In the Money Options,
or (v) Holder Representative Expenses or any fees and expenses to be paid out of
the Adjustment Escrow Account or the Indemnity Escrow Account.

“Company Warranty” has the meaning specified in Section 4.27.

“Confidentiality Agreement” has the meaning specified in Section 13.9.

“Confidential Information” has the meaning set forth in the Confidentiality
Agreement.

“Constituent Companies” has the meaning specified in Section 2.1(a).

“Continuing Employee” has the meaning specified in Section 7.3(a).

4

--------------------------------------------------------------------------------



“Contract” means any legally binding contract, agreement, lease, sublease,
license, sublicense, sales order or purchase order.

“Copyrights” means all copyrights and works of authorship, whether published or
unpublished, and whether or not copyrightable, including all compilations and
collective works, all mask works of any of the foregoing, all moral rights in
any of the foregoing, and all registrations, applications for registration,
renewals and extensions of any of the foregoing.

“Credit Agreement” means that certain Credit Agreement, dated as of April 10,
2017 and amended as of April 16, 2019, by and among CAX Parent LLC, CAX
Intermediate, LLC, CAX Holdings, LLC, AxleTech International, LLC, AxleTech,
LLC, the Lenders party thereto from time to time, MC Admin Co LLC, Wells Fargo
Bank, National Association and MC Admin Co LLC.

“Covenant Expiration Date” has the meaning specified in Section 12.1(b).

“Damaged Options” has the meaning specified in Section 10.3(b).

“De Minimus Basket” has the meaning specified in Section 12.4(b).

“Deficit Amount” has the meaning specified in Section 3.4(e).

“Designated Person” has the meaning specified in Section 13.16(a).

“Determination Date” has the meaning specified in Section 3.4(b).

“Dispute Notice” has the meaning specified in Section 12.5(c).

“Domain Names” means all Internet domain names, web addresses, uniform resource
locators (URLs), web addresses, websites, web pages, social media sites, social
media pages, social media accounts and user names (including “handles”), and all
registrations, applications for registration, and renewals of, any of the
foregoing.

“Effective Time” has the meaning specified in Section 2.3.

“Environment” means the air (including ambient air, air within buildings, and
air within other natural or man-made structures above or below ground), water
(including water under or within land or in drains, culverts, ditches or sewers
and coastal and inland waters), land (including land surface, subsurface strata
and land under water) and any living organisms, plant life or eco-systems
supported by such media.

“Environmental Laws” means any and all applicable foreign, U.S. federal, state
or local laws, judicial and administrative determinations and orders, common
law, permits, rules, statutes, ordinances, common law, rules, codes, orders,
guidance, judgment, decree or regulations relating (a) to the protection of the
Environment (including ambient air, soil, surface water or groundwater, or
subsurface strata), Release of a Hazardous Material (or the cleanup thereof) or
the protection of natural resources, endangered or threatened species, human
health or safety, safety of employees or the public or (b) the presence of,
exposure to, or the management, manufacture, use, treatment, storage, recycling,
processing, production, generation, reclamation, reuse, discharge, disposal,
release, remediation or transportation of Hazardous Materials.

“Environmental Permits” means any and all licenses, permits, authorizations,
certificates of authority and consents, required under applicable Environmental
Laws.

5

--------------------------------------------------------------------------------



“ERISA” has the meaning specified in Section 4.13(a).

“Escrow Agent” means Wilmington Trust, National Association.

“Escrow Agreement” has the meaning specified in Section 8.2.

“Estimated Closing Date Cash” has the meaning specified in Section 3.3.

“Estimated Closing Date Funded Debt” has the meaning specified in Section 3.3.

“Estimated Closing Date Net Working Capital” has the meaning specified in
Section 3.3.

“Estimated Closing Date Unpaid Company Transaction Expenses” has the meaning
specified in Section 3.3.

“Exchange Agent” has the meaning specified in Section 3.2(a).

“Excluded Damaged Option” has the meaning specified in Section 10.3(c).

“Existing Representation” has the meaning specified in Section 13.16(a).

“EV Business” means the EV Business, excluding the Excluded EV Product Lines,
each as defined in the EV Closing Documents. For the avoidance of doubt, the
definition of “EV Business” shall not be deemed to constitute part of the
Business.

“EV Current Assets” means any current assets of the Company and its Subsidiaries
that relate to goods and services being procured or rendered by the Company and
its Subsidiaries in connection with performing their respective obligations
under the Seller Party Manufacturing and Supply Agreements (as defined in the EV
Closing Documents) for the benefit of the EV Buyer.

“EV Current Liabilities” means any current liabilities of the Company and its
Subsidiaries that relate to obligations incurred under the Seller Party
Manufacturing and Supply Agreements (as defined in the EV Closing Documents) for
the benefit of the EV Buyer.

“EV Closing Documents” has the meaning specified in Section 4.29.

“EV Transferred Assets” means those assets transferred or licensed to the EV
Buyer pursuant to the EV Closing Documents.

“Family Member” means as to any individual, any parent, spouse, child, spouse of
a child, brother or sister of such individual, and each trust created for the
benefit of one or more of such Persons if such individual is the trustee of such
trust.

“FCPA” means the U.S. Foreign Corrupt Practices Act of 1977, as amended.

“Financial Statements” has the meaning specified in Section 4.8.

“Fraud” means with respect to the Company or Buyer or Merger Sub, an actual and
intentional fraud (as defined under Delaware Law as applied to Contracts) by
such Party with respect to the making of representations and warranties
contained in this Agreement by such Party.

6

--------------------------------------------------------------------------------



“French Foreign Investment Filing” means the filing to be made with the French
Ministry of Economy pursuant to articles L. 151-3 and R. 153-1 et seq. of the
French Code monétaire et financier (“French Foreign Investment Laws”) for the
authorization of the transactions contemplated by this Agreement.

“Fully-Diluted Percentage” means, with respect to any Pre-Closing Holder, a
ratio (expressed as a percentage) equal to (x) the sum of (A) the number of
Units held by such holder immediately prior to the Effective Time and (B) the
number of Units issuable upon the exercise of any In the Money Options held by
such holder immediately prior to the Effective Time, divided by (y) the
Aggregate Fully-Diluted Units.

“Fundamental Representations” means the representations and warranties contained
in Section 4.1 (Corporate Organization of the Company), Section 4.2
(Subsidiaries), Section 4.3 (Due Authorization), Section 4.6 (Capitalization of
the Company) and Section 4.16 (Brokers’ Fees).

“Funded Debt” of the Company or any of its Subsidiaries as of any date means,
without duplication, (i) all indebtedness of the Company or any of its
Subsidiaries for borrowed money, together with accrued and unpaid interest
thereon, required to be reflected as indebtedness on a consolidated balance
sheet, of the Company and its Subsidiaries as of such date, (ii) all obligations
of the Company or any of its Subsidiaries evidenced by notes, bonds, debentures,
hedging and swap arrangements or contracts or other similar instruments,
together with accrued and unpaid interest thereon, other than (x) trade payables
and (y) accrued expenses and liabilities to current and/or former employees
incurred in the ordinary course of business, in the case of subsection (x) and
(y), to the extent reflected as a current liability for purposes of calculating
Net Working Capital, (iii) accrued and unpaid dividends on any shares of stock
of the Company, (iv) any unpaid prepayment penalties, premiums, consent or other
fees or the net settlement amount on interest rate swaps and any other hedging
obligations (including, but not limited to, foreign exchange contracts), which
amount will reduce Funded Debt if in an asset position, in each case, incurred
in connection with the repayment or assumption of such Funded Debt, (v) all
capitalized lease obligations of the Company or any of its Subsidiaries as of
such date required to be reflected on a consolidated balance sheet of the
Company and its Subsidiaries as of such date, and (vi) all Funded Debt of other
Persons (other than the Company or any of its Subsidiaries) referred to in
clauses (i) through (v) above guaranteed directly or indirectly in any manner by
the Company or any of its Subsidiaries; provided, however, that Funded Debt
shall not include (x) undrawn letters of credit and reimbursement obligations in
respect of undrawn letters of credit, (y) any liabilities related to
inter-company debt between the Company and one or more of its Subsidiaries (or
between any such Subsidiaries) and (z) any redemption premium, prepayment
penalty or similar payment with respect to leases included in the Funded Debt to
the extent such leases are not required by their terms to be repaid in full at
the Effective Time (clauses (x) through (z) collectively, the “Funded Debt
Exclusions”).

“Funded Debt Exclusions” has the meaning specified in the definition of “Funded
Debt”.

“Funding Amount” has the meaning specified in Section 3.2(a).

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“Government Bid” means any bid, offer or proposal made by the Company or any of
its Subsidiary, which, if accepted or successful, would result in a Government
Contract.

“Government Contract” means any (i) prime contract, grant agreement, cooperative
agreement, basic ordering agreement, pricing agreement, letter contract or other
type of Contract with a Governmental Authority to which the Company or any of
its Subsidiaries is a party or (ii) any subcontract under any such Contract to
which the Company or any of its Subsidiaries is a party.

7

--------------------------------------------------------------------------------



“Governmental Authority” means any federal, state, provincial, municipal, local
or foreign government or political subdivision thereof, governmental authority,
regulatory or administrative agency (including the IRS), governmental
commission, department, board, bureau, agency or instrumentality, court or
tribunal or other regulatory authority.

“Governmental Order” means any order, judgment, injunction, verdict, decree,
writ, stipulation, determination or award, in each case, entered, issued, made
or rendered by or with any Governmental Authority.

“Hazardous Material” means any (a) toxic, hazardous, extremely hazardous,
infectious, explosive, corrosive, flammable, carcinogenic, mutagenic,
teratogenic, sanitary, solid or radioactive waste, or otherwise hazardous
substance, waste or material, (b) petroleum and petroleum products, volatile and
semi-volatile substances, perfluoroalkyl acids, radioactive materials,
asbestos-containing materials, mold, urea formaldehyde foam insulation, lead,
polychlorinated biphenyls or radon gas, (c) any other chemicals, materials or
substances defined as or included in the definition of “hazardous substances”,
“extraordinarily hazardous substances”, “solid wastes”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous wastes”, “restricted hazardous
wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or “pollutants”,
or words of similar import, under any Environmental Law and (d) any other
chemical, pollutant, waste, material or substance that is regulated by or to
which liability or standards of conduct may be imposed under any Environmental
Law.

“Historical Quarterly Statements of Operations” has the meaning set forth in
Section 6.9(b).

“Holder Damages” has the meaning specified in Section 10.3(a).

“Holder Representative” has the meaning specified in Section 11.1.

“Holder Representative Expenses” has the meaning specified in Section 3.5.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

“Income Tax Accrual Amount” has the meaning specified in Section 8.5(k).

“In the Money Option” means, with respect to an Option, the portion of the
Option that, as of immediately prior to the Effective Time, is vested,
outstanding and exercisable (including any such Option that vests in connection
with the consummation of the transactions contemplated by this Agreement) and
pursuant to which the holder thereof could acquire Units for an exercise price
per Unit that is less than the Per Fully-Diluted Unit Merger Consideration.

“Indemnified Party” means a party making a claim under Section 8.5(a) or Article
XII.

“Indemnifying Party” means a party against whom a claim is asserted under
Section 8.5(a) or Article XII.

“Indemnity Escrow Account” has the meaning specified in Section 3.2(d).

“Indemnity Escrow Amount” means an amount equal to $1,000,000.

“Intellectual Property” means all intellectual property rights and assets, and
all rights, interests and protections that are associated with any of the
foregoing, however arising, pursuant to the Laws of any applicable jurisdiction
throughout the world, whether registered or unregistered, including any and all:
Copyrights; Domain Names; Patents; Software; Trademarks; Know-how; and Trade
Secrets.

8

--------------------------------------------------------------------------------



“Interim Financial Statements” has the meaning specified in Section 4.8.

“IRCA” means the Immigration Reform and Control Act of 1986, as amended.

“Know-how” means information, in tangible or intangible form, which is of
importance for the whole or a significant part of (i) a manufacturing process,
(ii) a product or a service or (iii) the development thereof, which is useful,
capable of improving the competitive position of the holder, and derives its
value, in whole or in part, from not being readily available to a third party in
its particular form.

“Law” means any statute, law, ordinance, rule, code, constitution, treaty,
common law, judgment, decree, regulation, Governmental Order or rule of law, in
each case, of any Governmental Authority.

“Leased Real Property” means all real property leased by the Company or any of
its Subsidiaries.

“Letter of Transmittal” has the meaning specified in Section 3.2(b).

“Licensed Intellectual Property” means all Intellectual Property in which the
Company or any of its Subsidiaries holds any rights or interests granted by
other Persons.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, encumbrance,
security interest or other lien of any kind.

“Losses” means any loss, damage, liability, deficiency, judgment, interest,
award, penalty, fine, settlement, disbursement, cost or expense of whatever
kind, including reasonable outside attorneys’ fees; provided, that Losses shall
not include (i) punitive damages (unless such punitive damages are payable in
connection with a Third Party Claim or otherwise to a Person other than the
Parties or their controlled Affiliates) or (ii) any incidental, indirect or
consequential damages to the extent not reasonably foreseeable.

“Majority Holders” has the meaning specified in Section 11.1.

“Material Adverse Effect” means, (i) with respect to the Company, any event,
occurrence, fact, condition or change that has, or would reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
consolidated business, results of operations or financial condition of the
Company and its Subsidiaries, taken as a whole; provided, however, that in no
event would any of the following (or the effect of any of the following), alone
or in combination, be deemed to constitute, or be taken into account in
determining whether there has been or will be, a “Material Adverse Effect” on or
in respect of the Company: (a) any change in applicable Law, GAAP or any
applicable accounting standards or interpretation thereof; (b) any change in or
condition affecting general economic, political, regulatory or business
conditions or changes therein (including commencement, continuation or
escalation of war, armed hostilities or national or international calamity); (c)
any change in or condition affecting financial and capital markets, including
interest rates, commodity prices and currency exchange rates; (d) any change in
or condition affecting any of the industries in which the Company or any of its
Subsidiaries operates; (e) the entry into or announcement of this Agreement, the
pendency or consummation of the transactions contemplated hereby or the
performance of this Agreement and any changes or conditions resulting therefrom;
(f) compliance with the terms of this Agreement or the taking of any action (or
the omission of any action) required or contemplated by this Agreement; (g) any
act of God or natural disaster; (h) national or international political or
social events or occurrences, acts of war, armed hostilities, sabotage, acts of
terrorism, or change in geopolitical conditions; (i) any failure of the Company
or its Subsidiaries to meet any projections or forecasts (provided, that clause
(i) shall not prevent a determination that any change or effect underlying such
failure to meet projections or forecasts has resulted in a Material Adverse
Effect (to the extent such change or effect is not otherwise excluded from this
definition of Material Adverse Effect)) or (j) any matter to which Buyer
hereafter consents in writing; provided, further, that in the case of the
foregoing clauses (a), (b), (c), (d), (g) and (h) above, except to the extent
that any such matters materially disproportionately impact the Company and its
Subsidiaries (taken as a whole) relative to other businesses in the industries
in which the Company and its Subsidiaries operate and (ii) with respect to Buyer
or Merger Sub, a material adverse effect on the ability of Buyer or Merger Sub,
in a timely manner, to enter into, to perform its obligations under, or to
consummate the transactions contemplated by, this Agreement.

9

--------------------------------------------------------------------------------



“Material Customers” has the meaning specified in Section 4.18(a).

“Material Suppliers” has the meaning specified in Section 4.18(b).

“Member Releasor” has the meaning specified in Section 13.17(b).

“Members” means each Person owning Units who has been admitted as a Member in
accordance with the terms of the Company LLC Agreement.

“Merger” has the meaning specified in Section 2.1(a).

“Merger Consent” has the meaning specified in Section 4.3.

“Merger Consideration” means an amount equal to (i) $175,000,000 in cash, plus
(A) the Estimated Closing Date Net Working Capital, less (B) the Target Net
Working Capital, less (C) the Estimated Closing Date Funded Debt, plus (D) the
Estimated Closing Date Cash, less (E) the Estimated Closing Date Unpaid Company
Transaction Expenses, less (F) the amount of Holder Representative Expenses paid
by Buyer to the Holder Representative at Closing in accordance with Section 3.5.

“Merger Sub” has the meaning specified in the preamble hereto.

“Multiemployer Plan” has the meaning specified in Section 4.13(d).

“Net Merger Consideration Amount” means the amount determined by subtracting the
Preferred Merger Consideration Amount and the Common Merger Consideration Amount
from the Merger Consideration.

“Net Working Capital” as of any date means (i) the consolidated current assets
of the Company and its Subsidiaries as of such date (excluding (x) the EV
Current Assets, (y) Cash and (z) deferred tax assets) minus (ii) the
consolidated current liabilities of the Company and its Subsidiaries as of such
date (excluding (v) the EV Current Liabilities, (w) Funded Debt, (x) Funded Debt
Exclusions, (y) liabilities with respect to Company Transaction Expenses or
Holder Representative Expenses and (z) deferred tax liabilities), in each case,
as calculated in accordance with Section 3.4(a).

“Option” has the meaning specified in Section 3.1(a).

“Other Indemnitors” has the meaning specified in Section 7.2(c).

10

--------------------------------------------------------------------------------



“Owned Real Property” means all real property owned by the Company or any of its
Subsidiaries.

“Party” or “Parties” means the Company, Merger Sub, Buyer and the Holder
Representative.

“Patents” means all patents, utility patents, design patents, industrial
designs, utility models, and patent applications (whether provisional or
non-provisional), including divisionals, continuations, continuations-in-part,
substitutions, reissues, reexaminations, renewals, registrations, extensions and
restorations of any of the foregoing, and other Governmental Authority-issued
indicia of invention ownership (including certificates of invention, petty
patents, and patent utility models).

“Per Fully-Diluted Unit Merger Consideration” means (i) the sum of (A) the Net
Merger Consideration Amount, plus (B) the Aggregate Option Exercise Price,
divided by (ii) the Aggregate Fully-Diluted Units.

“Permitted Liens” means (i) statutory Liens for Taxes, assessments or other
governmental charges, in each case, not yet delinquent or the amount or validity
of which is being contested in good faith, and for which adequate reserves have
been established in accordance with GAAP or the books and records of the Company
and its Subsidiaries, (ii) mechanics’, carriers’, workers’, repairers’ and
similar Liens arising or incurred in the ordinary course of business, (iii)
zoning, entitlement and other land use and environmental regulations promulgated
by any Governmental Authority, (iv) covenants, conditions, restrictions,
easements, rights of way, encumbrances, defects, imperfections, irregularities
of title or other Liens, if any, that would not reasonably be expected to be
material to the operation of the Business and do not (A) materially detract from
the value or marketability of the property or asset to which it relates or (B)
materially impair the ability of the Company or any Subsidiary to use or operate
the property or asset to which it relates; (v) with respect to any Leased Real
Property, (a) the interests and rights of the respective lessors with respect
thereto and (b) any Lien permitted under the applicable lease agreement and any
ancillary documents thereto, (vi) Liens (other than monetary liens) incurred in
the ordinary course of business since the Balance Sheet Date and not incurred in
connection with the borrowing of money or other Funded Debt, (vii) Liens
securing Funded Debt (to the extent such Liens are released as of the Closing or
are required to be released upon consummation of the transactions contemplated
hereby under the terms thereof), (viii) Liens created by Buyer or its successors
and assigns, (ix) licenses to Intellectual Property granted in the ordinary
course of business, (x) statutory or contractual Liens of lessors or Liens on
the lessor’s or prior lessor’s interest and (xi) Liens disclosed in Schedule
1.1(a).

“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, trust, Governmental Authority or other entity of any kind.

“Post-Closing Matter” has the meaning specified in Section 13.16(a).

“Post-Closing Representation” has the meaning specified in Section 13.16(a).

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date, and with respect to a Straddle Period, the portion of such Straddle Period
beginning on the day after the Closing Date.

“Pre-Closing Designated Persons” has the meaning specified in Section 13.16(b).

“Pre-Closing EV Transfer” means the sale by the Company and certain of its
Subsidiaries of the EV Transferred Assets to Allison Transmission, Inc. (the “EV
Buyer”), which closed on April 16, 2019.

11

--------------------------------------------------------------------------------



“Pre-Closing Holders” means all Persons who hold one or more Units or In the
Money Options immediately prior to the Effective Time.

“Pre-Closing Privileges” has the meaning specified in Section 13.16(b).

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date, and with respect to a Straddle Period, the portion of such
Straddle Period ending on and including the Closing Date.

“Pre-Closing Tax Returns” has the meaning specified in Section 8.5(b).

“Preferred Merger Consideration Amount” means the aggregate portion of the
Merger Consideration allocable to the Preferred Units pursuant to Section
10(b)(i) of the Company LLC Agreement.

“Preferred Units” means the Preferred Units, as defined in the Company LLC
Agreement.

“Price Components” has the meaning specified in Section 3.4(a).

“Prior Company Counsel” has the meaning specified in Section 13.16(a).

“Privileged Materials” has the meaning specified in Section 13.16(c).

“Pro Forma Financial Statements” has the meaning set forth in Section 4.8.

“Quarterly Proforma Statements of Operations” has the meaning set forth in
Section 6.9(b).

“Real Property” means, collectively, the Owned Real Property and the Leased Real
Property.

“Real Property Leases” has the meaning specified in Section 4.20(b).

“Records” has the meaning specified in Section 6.8.

“Release” means any releasing, spilling, leaking, pumping, pouring, leaching,
seeping, emitting, emptying, discharging, injecting, escaping, disposing or
dumping of a Hazardous Material into the Environment.

“Related Persons” means, with regard to a Person, such Person’s Affiliates and
such Person’s and such Affiliates’ respective Family Members, members,
stockholders, managers, officers, directors, employees, agents, consultants,
advisors, or representatives, whether direct or indirect, as applicable.

“Remedies Exception” has the meaning specified in Section 4.3.

“Representation Expiration Date” has the meaning set forth in Section 12.1(a).

“Run-Off Policy” has the meaning specified in Section 7.2(b).

“R&W Policy” means the representation and warranty insurance policy to be issued
by the R&W Policy Provider to Buyer in connection with the transactions
contemplated hereby.

“R&W Policy Provider” means the applicable insurance provider identified in the
R&W Policy when issued and bound.

12

--------------------------------------------------------------------------------



“Seller Indemnitees” has the meaning specified in Section 12.2.

“Seller Releasee” has the meaning specified in Section 13.17(a).

“Software” means all software, computer programs, operating systems,
applications, firmware, code, source code, object code, application programming
interfaces, software development kits, and to the extent associated with any of
the foregoing: data files, databases, database management systems, computerized
databases, architecture, protocols, files, records, schematics, and other
related specifications and documentation.

“Straddle Period” means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.

“Subsidiary” means, with respect to a Person, a corporation or other entity of
which more than 50% of the voting power of the equity securities or equity
interests is owned, directly or indirectly, by such Person.

“Surviving Company” has the meaning specified in Section 2.1(b).

“Target Net Working Capital” means $52,231,000.

“Tax Contest” has the meaning specified in Section 8.5(g).

“Tax Returns” means any return, declaration, report, statement, information
statement or other document filed or required to be filed with any Governmental
Authority with respect to Taxes, including any claims for refunds of Taxes and
any amendments or supplements of any of the foregoing.

“Taxes” means all federal, state, local, foreign or other tax, including without
limitation, all income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, customs, capital stock, ad valorem, value added,
inventory, franchise, profits, withholding, social security, unemployment,
disability, escheat, unclaimed property, real property, personal property,
sales, use, transfer, registration, alternative or add-on minimum, or estimated
tax, and including any interest, penalty, or addition imposed by any
Governmental Authority with respect thereto.

“Taxing Authority” means any Governmental Authority responsible for the
collection of any Tax or the administration of Tax Laws.

“Terminating Buyer Breach” has the meaning specified in Section 10.1(c)(i).

“Terminating Company Breach” has the meaning specified in Section 10.1(b)(i).

“Termination Date” has the meaning specified in Section 10.1(b)(ii).

“Termination Date Holder” has the meaning specified in Section 10.3(b).

“Termination Percentage” has the meaning specified in Section 10.3(c).

“Third Party Claim” has the meaning specified in Section 12.5(a).

“Trade Secrets” means all trade secrets, know-how, formulae, algorithms, code,
programs, inventions (whether or not patentable), designs, discoveries,
improvements, enhancements, technology, business and technical information
(including customer lists, vendor lists and supplier lists), data, databases,
data compilations and collections, patterns, drawings, blueprints, methods,
processes, techniques, confidential information, proprietary information, and
all other information and things, in each case that would constitute a “trade
secret” under applicable Law.

13

--------------------------------------------------------------------------------



“Trademarks” means all trademarks, service marks, brands, certification marks,
collective marks, designs, logos, devices, taglines, slogans, trade dress, trade
names, business names, fictitious business names, and other similar indicia of
source or origin, together with the goodwill associated with the use of and
symbolized by any of the foregoing, and all registrations, applications for
registration, and renewals of, any of the foregoing.

“Transfer Taxes” means any and all transfer, documentary, sales, use, court,
gross receipts, stamp, registration, value added, recording, escrow and other
similar Taxes and fees imposed in connection with the Merger and the other
transactions contemplated by this Agreement.

“Treasury Regulations” means final and temporary regulations promulgated under
the Code.

“Units” means the Units of the Company as defined in the Company LLC Agreement.

“Waived 280G Benefits” has the meaning specified in Section 6.5.

1.2 Construction.

(a) Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender; (ii) words using the singular or plural number
also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby,” “hereto” and derivative or similar words refer to
this entire Agreement; (iv) the terms “Article” or “Section” refer to the
specified Article or Section of this Agreement; (v) the word “including” shall
mean “including, without limitation,” and (vi) the word “or” shall be
disjunctive but not exclusive.

(b) Unless the context of this Agreement otherwise requires, references to
agreements and other documents shall be deemed to include all subsequent
amendments and other modifications thereto.

(c) Unless the context of this Agreement otherwise requires, references to
statutes shall include all regulations promulgated thereunder.

(d) The language used in this Agreement shall be deemed to be the language
chosen by the parties to express their mutual intent and no rule of strict
construction shall be applied against any party.

(e) Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified.

(f) The phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if”.

(g) All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP.

(h) All amounts payable pursuant to this Agreement shall be paid in U.S.
dollars, and all references to “$” or “dollars” shall mean the lawful currency
of the United States of America.

14

--------------------------------------------------------------------------------



1.3 Knowledge. As used herein, the phrase “to the knowledge” of any Person shall
mean the actual knowledge (without any implied duty to investigate) of (a) in
the case of the Company, the Persons set forth in Schedule 1.3(a), (b) in the
case of Buyer, the Persons set forth on Schedule 1.3(b), and (c) in the case of
all other Persons, such Person’s executive officers.

ARTICLE II.
THE MERGER; CLOSING

2.1 The Merger.

(a) Upon the terms and subject to the conditions set forth in this Agreement,
and in accordance with the applicable provisions of the Act, Buyer, Merger Sub
and the Company (Merger Sub and the Company sometimes being referred to herein
as the “Constituent Companies”) shall cause Merger Sub to be merged with and
into the Company, effective as of the Effective Time, with the Company being the
surviving limited liability company (the “Merger”). The Merger shall be
consummated at the Effective Time in accordance with this Agreement and
evidenced by a certificate of merger relating to the Merger in substantially the
form of Annex A (the “Certificate of Merger”).

(b) Upon consummation of the Merger, the separate corporate existence of Merger
Sub shall cease and the Company, as the surviving company of the Merger
(hereinafter referred to for the periods at and after the Effective Time as the
“Surviving Company”), shall continue its organizational existence under the Act
as a wholly owned subsidiary of Buyer.

2.2 Effects of the Merger. At and after the Effective Time, the effect of the
Merger shall be as provided in this Agreement and Section 18-209 of the Act.
Without limiting the generality of the foregoing, and subject thereto, the
Surviving Company shall thereupon and thereafter possess all of the rights,
property, assets, privileges, powers and franchises, of a public as well as a
private nature, of the Constituent Companies, and shall become subject to all
the debts, liabilities, restrictions, disabilities and duties of each of the
Constituent Companies (subject to the provisions of this Agreement).

2.3 Closing; Effective Time. Unless this Agreement is earlier terminated
pursuant to Section 10.1, the closing of the Merger (the “Closing”) shall take
place at the offices of Latham & Watkins LLP, 555 Eleventh Street, NW,
Washington, DC 20004, at 10:00 a.m. (Eastern time) (a) on the date which is two
(2) Business Days after the date on which all conditions set forth in Section
9.1 shall have been satisfied or, if permissible, waived (other than those
conditions that by their terms are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions at the Closing) or (b) such
other time and place as Buyer and the Company may mutually agree in writing. The
date on which the Closing actually occurs is referred to in this Agreement as
the “Closing Date.” Subject to the satisfaction or waiver of all of the
conditions set forth in Article IX, and provided this Agreement has not
theretofore been terminated pursuant to its terms, Buyer, Merger Sub and the
Company shall cause the Certificate of Merger to be executed, acknowledged and
filed with the Secretary of State of the State of Delaware in accordance with
the relevant sections of the Act. The Merger shall become effective at the time
when the Certificate of Merger has been duly filed with the Secretary of State
of the State of Delaware or at such later time as may be agreed by Buyer and the
Company in writing and specified in the Certificate of Merger (the “Effective
Time”).

2.4 Certificate of Formation; Limited Liability Company Agreement. At the
Effective Time, the certificate of formation of the Company shall remain the
certificate of formation of the Surviving Company, until amended in accordance
with Law (but subject to Section 7.2). At the Effective Time, the Company LLC
Agreement shall be amended and restated to be the limited liability company
agreement of Merger Sub, until amended in accordance with Law (but subject to
Section 7.2).

15

--------------------------------------------------------------------------------



2.5 Managers and Officers of the Surviving Company.

(a) The managers of Merger Sub immediately prior to the Effective Time shall be
the managers of the Surviving Company immediately after the Effective Time, each
to hold office in accordance with the certificate of formation and limited
liability company agreement of the Surviving Company until their respective
successors are duly elected or appointed and qualified or until their earlier
death, resignation or removal in accordance with the certificate of formation
and limited liability company agreement of the Surviving Company.

(b) The officers of Merger Sub immediately prior to the Effective Time shall be
the officers of the Surviving Company immediately after the Effective Time, each
to hold office in accordance with the certificate of formation and limited
liability company agreement of the Surviving Company until their respective
successors are duly appointed or until their earlier death, resignation or
removal in accordance with the certificate of formation and limited liability
company agreement of the Surviving Company.

ARTICLE III.
MERGER CONSIDERATION; EFFECTS OF THE MERGER ON THE COMPANY UNITS AND OPTIONS

3.1 Conversion of Company Units and Options.

(a) At the Effective Time, by virtue of the Merger and without any action on the
part of any Party or member of the Company, (i) each Unit issued and outstanding
immediately prior to the Effective Time shall thereupon be canceled and
converted into and become the right to receive the applicable portion of the
Merger Consideration, as determined pursuant to Section 3.1(c), (ii) each option
to purchase Units (“Option”) (or the applicable portion thereof) shall thereupon
be, if such Option (or applicable portion thereof) is an In the Money Option,
canceled and converted into and become the right to receive the applicable
portion of the Merger Consideration, as determined pursuant to Section 3.1(c),
and (iii) each Option (or applicable portion thereof) that is not an In the
Money Option shall terminate and be forfeited for no consideration.

(b) At the Effective Time, by virtue of the Merger and without any action on the
part of any Party or member of the Company, each membership interest of Merger
Sub that is issued and outstanding immediately prior to the Effective Time shall
be converted automatically into and exchanged for one membership interest of the
Surviving Company.

(c) The Merger Consideration shall be allocated among the Pre-Closing Holders as
set forth below in this Section 3.1(c), and shall be payable in accordance with
this Agreement, including Sections 3.2 and 3.4. Subject to Sections 3.2 and 3.4:

(i) Each Pre-Closing Holder of Preferred Units shall be entitled to receive, in
respect of the Preferred Units held by such holder immediately prior to the
Effective Time, its pro rata portion of the Preferred Merger Consideration
Amount allocated in respect thereof in accordance with the Company LLC
Agreement;

(ii) Each Pre-Closing Holder of Common Units shall be entitled to receive, in
respect of the Common Units held by such holder immediately prior to the
Effective Time, its pro rata portion of the Common Merger Consideration Amount
allocated in respect thereof in accordance with the Company LLC Agreement;

16

--------------------------------------------------------------------------------



(iii) Each Pre-Closing Holder of Units shall be entitled to receive, in respect
of the Units held by such holder immediately prior to the Effective Time, a
portion of the Net Merger Consideration Amount equal to the product of (x) the
Per Fully-Diluted Unit Merger Consideration, multiplied by (y) the number of
Units held by such holder immediately prior to the Effective Time (excluding,
for the avoidance of doubt, any Units issuable upon exercise of any In the Money
Options held by such Pre-Closing Holder immediately prior to the Effective
Time); and

(iv) Each Pre-Closing Holder of In the Money Options shall be entitled to
receive in respect of the In the Money Options held by such holder immediately
prior to the Effective Time a portion of the Net Merger Consideration Amount
equal to (A) the product of (x) the Per Fully-Diluted Unit Merger Consideration,
multiplied by (y) the aggregate number of Units issuable upon exercise in full
of all In the Money Options held by such holder immediately prior to the
Effective Time, minus (B) the aggregate cash exercise price payable upon
exercise of all In the Money Options held by such holder immediately prior to
the Effective Time

(d) From and after the Effective Time, (i) holders of Units shall cease to have
any rights as members of the Company and (ii) the consideration paid pursuant to
this Article III upon the delivery of a Letter of Transmittal in accordance with
the terms hereof shall be deemed to have been paid in full satisfaction of all
rights pertaining to the Units, subject to the continuing rights of the
Pre-Closing Holders under this Agreement and the Escrow Agreement.

3.2 Payment.

(a) Subject to Section 3.2(b), immediately prior to the Effective Time, Buyer
shall deposit with an exchange agent (the “Exchange Agent”) selected by the
Company and reasonably acceptable to Buyer, by wire transfer of immediately
available funds, an amount (the “Funding Amount”) equal to (A) the Merger
Consideration (determined before giving effect to the adjustments provided for
in Section 3.4) minus (B) the sum of the Adjustment Escrow Amount and the
Indemnity Escrow Amount; provided, that the Funding Amount shall be reduced by
the portion of the Merger Consideration into which the In the Money Options were
converted pursuant to Section 3.1 (determined before giving effect to the
adjustments provided for in Section 3.4), which portion of the Merger
Consideration shall be paid by Buyer to the Surviving Company on the Closing
Date and the Surviving Company shall pay such amount to the Pre-Closing Holder
thereof as provided in Section 3.2(c).

(b) Prior to the Effective Time (and in any event no later than ten days after
the date hereof), the Company shall mail or hand deliver to each holder of
record of Units or In the Money Options as of the business day immediately prior
to the date of such mailing or delivery a letter of transmittal in the form
attached hereto as Annex B (“Letter of Transmittal”). As soon as reasonably
practicable after the Effective Time, the Exchange Agent shall mail to each
Pre-Closing Holder who did not receive such materials prior to the Effective
Time a Letter of Transmittal.

(c) After the Effective Time, (i) each Pre-Closing Holder of Units, upon
delivery of a Letter of Transmittal to the Exchange Agent, shall be entitled to
receive from the Exchange Agent in exchange therefor (subject to the provisions
of Section 3.4) such portion of the Merger Consideration into which such
Pre-Closing Holder’s Units (excluding, for the avoidance of doubt, any Units
issuable upon exercise of any In the Money Options held by such Pre-Closing
Holder immediately prior to the Effective Time) shall have been converted as a
result of the Merger, and (ii) on the Closing Date, the Company will pay to each
Pre-Closing Holder of In the Money Options the portion of the Merger
Consideration into which the In the Money Options held by such were converted
pursuant to Section 3.1 through the Surviving Company’s payroll system;
provided, however, that a portion of the Merger Consideration otherwise payable
to each Pre-Closing Holder pursuant to Section 3.1(c)(iii) and Section
3.1(c)(iv) equal to the product of (x) the sum of the Adjustment Escrow Amount
and the Indemnity Escrow Amount multiplied by (y) such Pre-Closing Holder’s
Fully-Diluted Percentage shall be held in escrow in accordance with Section
3.4(e) and the Escrow Agreement. Notwithstanding the foregoing, in the event
that any Pre-Closing Holder delivers a complete Letter of Transmittal to Buyer
at the Closing, Buyer shall pay the cash amount which such Pre-Closing Holder is
entitled in consideration for the Units held by such Pre-Closing Holder
(excluding, for the avoidance of doubt, any Units issuable upon exercise of any
In the Money Options held by such Pre-Closing Holder immediately prior to the
Effective Time) directly to such Pre-Closing Holder at the Closing by wire
transfer of immediately available funds and the Funding Amount payable to the
Exchange Agent shall be reduced by such amount. Pending such surrender and
exchange of a Pre-Closing Holder’s Letter of Transmittal, a holder’s Letter of
Transmittal shall be deemed for all purposes to evidence such holder’s right to
receive the portion of the Merger Consideration into which such Units shall have
been converted as a result of the Merger.

17

--------------------------------------------------------------------------------



(d) At the Closing, (i) Buyer shall pay a portion of the Merger Consideration
equal to the sum of (A) the Adjustment Escrow Amount, to be held by the Escrow
Agent for deposit in a separate escrow account (the “Adjustment Escrow
Account”), in accordance with the terms of the Escrow Agreement and (B) the
Indemnity Escrow Amount, to be held by the Escrow Agent for deposit in a
separate escrow account (the “Indemnity Escrow Account”), in accordance with the
terms of the Escrow Agreement and (ii) Buyer shall, or shall cause Merger Sub
to, pay to the Persons identified in writing by the Company to Buyer prior to
the Closing (in the case of fees and expenses, by invoices) (X) the Funded Debt
other than of the type described in clauses (iii) or (v) of the definition of
“Funded Debt” in accordance with the instructions set forth in payoff letter(s)
in respect of such Funded Debt delivered to Buyer by the Company pursuant to
Section 3.2(e) and (Y) the Company Transaction Expenses to the intended
beneficiaries thereof as identified by the Company to Buyer prior to the
Closing.

(e) At least two (2) Business Days prior to the Closing Date, the Company shall
provide Buyer with payoff letters and forms of Lien releases to satisfy the
Funded Debt paid pursuant to Section 3.2(d) above, and release all Liens related
thereto, in each case, in form and substance reasonably acceptable to Buyer.

3.3 Estimated Net Working Capital Adjustment Amount; Estimated Closing Date
Funded Debt; Estimated Closing Date Cash; Estimated Closing Date Unpaid Company
Transaction Expenses. Except as provided in Section 8.5(k), not less than two
(2) Business Days prior to the Closing Date and in no event more than ten (10)
Business Days prior to the Closing Date, the Company shall deliver to Buyer a
written statement (the “Closing Statement”) setting forth its good faith
estimate of (a) Closing Date Net Working Capital (“Estimated Closing Date Net
Working Capital”), (b) Closing Date Funded Debt (“Estimated Closing Date Funded
Debt”), (c) Closing Date Cash (“Estimated Closing Date Cash”) and (d) Closing
Date Unpaid Company Transaction Expenses (“Estimated Closing Date Unpaid Company
Transaction Expenses”), in each case consistent with the terms of this Agreement
(including definitions of defined terms used therein) and in accordance with the
Accounting Principles, together with such schedules and data with respect to the
foregoing as Buyer deems reasonably appropriate to support such calculations and
estimates; provided, that, in no event shall such request for schedules or data
delay the Closing.

18

--------------------------------------------------------------------------------



3.4 Adjustment Amount.

(a) As soon as reasonably practicable following the Closing Date, and in any
event within ninety (90) calendar days thereof, Buyer shall prepare and deliver
to the Holder Representative, together with such schedules and data with respect
to the determination of each of the following as the Holder Representative deems
reasonably appropriate to support such calculations and estimates, (i) a
calculation of Net Working Capital (“Closing Date Net Working Capital”), (ii) a
calculation of the aggregate amount of all Funded Debt of the Company (“Closing
Date Funded Debt”), (iii) a calculation of Cash of the Company (“Closing Date
Cash”) and (iv) a calculation of the consolidated liabilities of the Company and
its Subsidiaries for Company Transaction Expenses (the “Closing Date Unpaid
Company Transaction Expenses”), in each case, calculated as of 11:59 p.m.
(Eastern time) on the Closing Date (x) consistent (except as provided in this
Section 3.4(a)) with the definitions of Closing Date Net Working Capital,
Closing Date Funded Debt, Closing Date Cash, and Closing Date Unpaid Company
Transaction Expenses (and in each case any definitions of defined terms used
therein) (such amounts defined by such definitions, the “Price Components”) and
(y) in accordance with GAAP applied in a manner consistent with the same
accounting principles, practices, policies, methodologies and judgments applied
in the preparation of the most recent audited balance sheet included in the
Financial Statements (the “Reference Balance Sheet”); provided, however, that
(I) the Price Components shall reflect no changes in reserves from amounts
contained in the Reference Balance Sheet, other than changes therein
attributable to changes in facts and circumstances occurring after the date of
the Reference Balance Sheet, (II) except as set forth in the following clause
(V), the calculation of the Price Components shall not give effect to the
consummation of the Merger, including any payments of cash in respect of the
Merger Consideration or any financing transactions in connection therewith or,
after the Effective Time, any other action or omission by Buyer, the Surviving
Company or any of its Subsidiaries that is not in the ordinary course of
business consistent with past practice, (III) the treatment of leases as capital
leases or operating leases shall be identical to their treatment in the
Reference Balance Sheet, (IV) the Price Components shall not reflect any expense
or liability for which Buyer is responsible under this Agreement and (V) the
determination of Closing Date Net Working Capital shall include the effects of
any deductions or other Tax benefits arising in connection with the consummation
of the transactions contemplated hereby (the accounting principles, practices,
policies, methodologies and judgments in subsection (y) being referred to
collectively as the “Accounting Principles”).

(b) Following the Closing, Buyer shall provide the Holder Representative and its
representatives reasonable access, during normal business hours, in such manner
as to not interfere with the normal operation of the Company and its
Subsidiaries, to the records, properties, appropriate personnel and (subject to
the execution of customary work paper access letters if requested) auditors of
the Company and its Subsidiaries relating to the calculation of the Price
Components and shall cause the appropriate personnel of the Company and its
Subsidiaries to cooperate with the Holder Representative’s reasonable requests
in connection with its review of the calculation of the Price Components.

19

--------------------------------------------------------------------------------



(c) If the Holder Representative shall disagree with such calculations of
Closing Date Net Working Capital, Closing Date Funded Debt, Closing Date Cash or
Closing Date Unpaid Company Transaction Expenses, it shall notify Buyer of such
disagreement in writing, setting forth in reasonable detail the particulars of
such disagreement, within forty-five (45) days after its receipt of the
calculation of the Price Components pursuant to Section 3.4(a). In the event
that the Holder Representative does not provide a notice of disagreement within
such forty-five (45)-day period, the Holder Representative and Buyer shall be
deemed to have agreed to the calculations of Closing Date Net Working Capital,
Closing Date Funded Debt, Closing Date Cash and Closing Date Unpaid Company
Transaction Expenses delivered by Buyer, which shall be final, binding and
conclusive for all purposes hereunder. In the event any notice of disagreement
is timely provided, Buyer and the Holder Representative shall use reasonable
best efforts for a period of fifteen (15) days (or such longer period as they
may mutually agree) to resolve any disagreements with respect to the
calculations of Closing Date Net Working Capital, Closing Date Funded Debt,
Closing Date Cash or Closing Date Unpaid Company Transaction Expenses. If, at
the end of such period, they are unable to resolve such disagreements, then any
such remaining disagreements shall be resolved by Protiviti Inc. or, if such
firm is unable or unwilling to serve in such capacity, such other nationally
recognized independent accounting or financial consulting firm as may be
mutually selected by Buyer and the Holder Representative (such firm, subject to
the following proviso, the “Auditor”); provided, that if the Holder
Representative and Buyer cannot agree on such alternative Auditor, either party
may request that the American Arbitration Association (the “AAA”) choose the
Auditor, in which case the AAA’s choice of the Auditor will be binding and the
expenses of the AAA will be shared 50% by Buyer and 50% by the Holder
Representative. Each of Buyer and the Holder Representative shall promptly
provide their respective assertions regarding Closing Date Net Working Capital,
Closing Date Funded Debt, Closing Date Cash and Closing Date Unpaid Company
Transaction Expenses in writing to the Auditor and to each other. The Auditor
shall be instructed to render its determination with respect to such
disagreements as soon as reasonably possible (which the parties hereto agree
should not be later than sixty (60) days following the day on which the
disagreement is referred to the Auditor). The Auditor shall, acting as an expert
and not an arbiter, base its determination solely on (i) the written submissions
of the parties and shall not conduct an independent investigation and (ii) the
extent (if any) to which Closing Date Net Working Capital, Closing Date Funded
Debt, Closing Date Cash or Closing Date Unpaid Company Transaction Expenses
require adjustment (only with respect to the remaining disagreements submitted
to the Auditor) in order to be determined in accordance with Section 3.4(a)
(including the definitions of the defined terms used in Section 3.4(a)). The
determination of the Auditor shall be final, conclusive and binding on the
parties. The date on which Closing Date Net Working Capital, Closing Date Funded
Debt, Closing Date Cash and Closing Date Unpaid Company Transaction Expenses are
finally determined in accordance with this Section 3.4(c) is hereinafter
referred to as the “Determination Date.” All fees and expenses of the Auditor
relating to the work, if any, to be performed by the Auditor hereunder shall be
borne pro rata as between Buyer, on the one hand, and the Holder Representative
as a Holder Representative Expense, on the other hand, in proportion to the
allocation of the dollar value of the amounts in dispute as between Buyer and
the Holder Representative (set forth in the written submissions to the Auditor)
made by the Auditor such that the party prevailing on the greater dollar value
of such disputes pays the lesser proportion of the fees and expenses. For
example, if the Holder Representative challenges items underlying the
calculations of Closing Date Net Working Capital, Closing Date Funded Debt and
Closing Date Cash in the net amount of $1,000,000, and the Auditor determines
that Buyer has a valid claim for $400,000 of the $1,000,000, Buyer shall bear
60% of the fees and expenses of the Auditor and the Holder Representative shall
bear the remaining 40% of the fees and expenses of the Auditor as a Holder
Representative Expense.

(d) The “Adjustment Amount,” which may be positive or negative, shall mean (i)
Closing Date Net Working Capital (as finally determined in accordance with
Section 3.4(c)), minus Estimated Closing Date Net Working Capital, plus (ii)
Estimated Closing Date Funded Debt, minus Closing Date Funded Debt (as finally
determined in accordance with Section 3.4(c)), plus (iii) Closing Date Cash,
minus Estimated Closing Date Cash (as finally determined in accordance with
Section 3.4(c), plus (iv) Estimated Closing Date Unpaid Company Transaction
Expenses, minus Closing Date Unpaid Company Transaction Expenses (as finally
determined in accordance with Section 3.4(c)). If the Adjustment Amount is a
positive number, then the Merger Consideration shall be increased by the
Adjustment Amount, but in no event shall the amount of such increase exceed
$3,500,000, and if the Adjustment Amount is a negative number, then the Merger
Consideration shall be decreased by the absolute value of the Adjustment Amount,
but in no event shall the amount of such decrease exceed $3,500,000. The
Adjustment Amount shall be paid in accordance with Section 3.4(e).

20

--------------------------------------------------------------------------------



(e) If the Adjustment Amount is a positive number, then, promptly following the
Determination Date, and in any event within three (3) Business Days of the
Determination Date, (x) Buyer shall pay to each Pre-Closing Holder an amount in
cash equal to (i) such holder’s Fully-Diluted Percentage, multiplied by (ii) the
Adjustment Amount, and (y) the Escrow Agent shall pay to each Pre-Closing Holder
an amount in cash equal to (i) the Adjustment Escrow Amount, multiplied by (ii)
such holder’s Fully-Diluted Percentage. If the Adjustment Amount is a negative
number (the absolute value of such amount, the “Deficit Amount”), then, promptly
following the Determination Date, and in any event within three (3) Business
Days of the Determination Date, (x) the Escrow Agent shall pay, from the
Adjustment Escrow Account, to Buyer an amount equal to the Deficit Amount, and
(y) if any of the Adjustment Escrow Amount remains after such payment to Buyer,
the Escrow Agent shall pay, from the Adjustment Escrow Account, to each
Pre-Closing Holder an amount in cash equal to (i) the balance of the Adjustment
Escrow Amount, multiplied by (ii) such holder’s Fully-Diluted Percentage. If the
Adjustment Amount is zero, then, promptly following the Determination Date, and
in any event within three (3) Business Days of the Determination Date, the
Escrow Agent shall pay to each Pre-Closing Holder an amount in cash equal to (i)
the Adjustment Escrow Amount, multiplied by (ii) such holder’s Fully-Diluted
Percentage. Notwithstanding the foregoing, any amounts payable pursuant to this
Section 3.4(e) with respect to In the Money Options shall be paid to the
Surviving Company and the Surviving Company shall pay such amounts through its
payroll system to the applicable Pre-Closing Holders. Upon determination of the
Adjustment Amount pursuant to Section 3.4(c) and Section 3.4(d), each of Buyer
and the Holder Representative shall execute joint written instructions to the
Escrow Agent instructing the Escrow Agent to disburse the Adjustment Escrow
Amount in accordance with this Section 3.4(e). In no event shall (i) the Holder
Representative have any liability under this Section 3.4(e) or (ii) any
Pre-Closing Holder have any liability under this Section 3.4(e) in excess of
such holder’s allocable share of the Adjustment Escrow Amount. In no event shall
Buyer be entitled to payment pursuant to this Section 3.4(e) of any amount in
excess of the Adjustment Escrow Amount remaining in the Adjustment Escrow
Account.

3.5 Holder Representative Expenses. On or prior to the Closing Date, the Holder
Representative may provide to Buyer a written estimate (which estimate shall
include such reserves as the Holder Representative determines in good faith to
be appropriate for any Holder Representative Expenses that are not then known or
determinable) of the aggregate amount of the fees and expenses incurred, or that
may in the future be incurred, by the Holder Representative on behalf of the
Company and the Pre-Closing Holders in connection with the preparation,
negotiation and execution of this Agreement or the consummation of the
transactions contemplated hereby or otherwise in its capacity as the Holder
Representative (the “Holder Representative Expenses”), which amount will not be
included in the calculation of Net Working Capital. On the Closing Date, Buyer
shall pay to the Holder Representative, or to such other Persons (and in such
amounts) as may be designated by the Holder Representative, by wire transfer to
an account or accounts designated by the Holder Representative in writing at
least one (1) Business Day prior to the Closing Date, immediately available
funds in the amount of such estimated Holder Representative Expenses.

3.6 Exchange Agent. Promptly following the date which is two years after the
Effective Time, Buyer shall instruct the Exchange Agent to deliver to Buyer all
cash and other documents in its possession relating to the transactions
contemplated hereby, and the Exchange Agent’s duties shall terminate.
Thereafter, each Pre-Closing Holder may deliver a Letter of Transmittal to Buyer
and (subject to applicable abandoned property, escheat and similar Laws) receive
in consideration therefor, and Buyer shall promptly pay, the portion of the
Merger Consideration deliverable in respect thereof as determined in accordance
with this Article III without any interest thereon.

21

--------------------------------------------------------------------------------



3.7 Withholding. Buyer, the Company, the Holder Representative, the Exchange
Agent and the Escrow Agent shall be entitled to deduct and withhold from the
consideration otherwise payable or deliverable in connection with the
transactions contemplated by this Agreement, to any Person such amounts that
Buyer, the Company, the Holder Representative, the Exchange Agent and the Escrow
Agent are required to deduct and withhold with respect to any such deliveries
and payments under applicable Tax Law. If Buyer proposes to deduct and withhold
(or have any person making payments on Buyer’s behalf deduct and withhold) any
amounts pursuant to this Section 3.7 (other than amounts subject to withholding
because of the compensatory nature of the applicable payment), Buyer shall
provide notice of the applicable deduction and withholding to the Holder
Representative at least ten (10) days prior to the Closing Date and shall
cooperate with the Holder Representative to minimize or eliminate such deduction
or withholding. To the extent that amounts are so withheld in accordance with
this Section 3.7, and duly and timely deposited with the appropriate
Governmental Authority, by Buyer, the Company, the Holder Representative, the
Exchange Agent or the Escrow Agent, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the person in respect of
which such deduction and withholding was made.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

Except as set forth in the Schedules to this Agreement, the Company represents
and warrants to Buyer and Merger Sub as follows:

4.1 Corporate Organization of the Company. The Company has been duly organized
and is validly existing as a limited liability company in good standing under
the Laws of the State of Delaware and has the requisite organizational power and
authority to own or lease its properties and to conduct its business as it is
now being conducted. The copies of the certificate of formation and Company LLC
Agreement previously made available by the Company to Buyer are true and
complete. The Company is duly licensed or qualified and (where applicable) in
good standing as a legal entity in each jurisdiction in which the ownership of
its property or the character of its activities is such as to require it to be
so licensed or qualified, except where the failure to be so licensed or
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect on the Company.

4.2 Subsidiaries. The Subsidiaries of the Company and their jurisdiction of
incorporation or organization are set forth on Schedule 4.2. The Subsidiaries
have been duly formed or organized and are validly existing under the laws of
their jurisdiction of incorporation or organization and have the power and
authority to own or lease their properties and to conduct their business as it
is now being conducted, except where the failure to be so formed, organized or
existing, or to have such power and authority, would not reasonably be expected
to be material to the Company and its Subsidiaries, taken as a whole. The
Company has previously provided to Buyer or its representatives true and
complete copies of the organizational documents of its Subsidiaries. Each
Subsidiary of the Company is duly licensed or qualified to do business and
(where applicable) in good standing as a legal entity in each jurisdiction in
which its ownership of property or the character of its activities is such as to
require it to be so licensed or qualified or in good standing, as applicable,
except where the failure to be so licensed or qualified or in good standing
would not reasonably be expected to have a Material Adverse Effect on the
Company.

22

--------------------------------------------------------------------------------



4.3 Due Authorization. The Company has all requisite organizational power and
authority to execute and deliver this Agreement and any other agreements
required to be executed hereby (each, an “Ancillary Agreement”) to which the
Company is a party and (subject to the approvals described in Section 4.5) to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and each Ancillary Agreement to which the Company is
a party and the consummation by the Company of the transactions contemplated
hereby have been duly and validly authorized and approved by the Board of
Managers of the Company, and no other organizational proceeding on the part of
the Company is necessary to authorize this Agreement, or any Ancillary Agreement
to which the Company is a party, other than approval of this Agreement, the
Merger and the transactions contemplated hereby by the Pre-Closing Holders (the
“Merger Consent”). This Agreement and each Ancillary Agreement to which the
Company is a party has been or will be duly and validly executed and delivered
by the Company and (assuming, in the case of this Agreement constitutes a legal,
valid and binding obligation of Buyer and Merger Sub and, in the case of each
Ancillary Agreement to which the Company is a party, each such Ancillary
Agreement constitutes or will constitute a legal, valid and binding obligation
of the other parties thereto) constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar Laws affecting creditors’
rights generally and subject, as to enforceability, to general principles of
equity (collectively, the “Remedies Exception”).

4.4 No Conflict. Except as set forth on Schedule 4.4, subject to the receipt of
the consents, approvals, authorizations and other requirements set forth in
Section 4.5 or on Schedule 4.5, and except as may result from any facts or
circumstances caused solely by (or as a result of) Buyer, the execution and
delivery of this Agreement by the Company and the consummation by the Company of
the transactions contemplated hereby do not and will not, as of the Closing, (a)
violate any provision of, or result in the breach of, any applicable Law to
which the Company or any of its Subsidiaries is subject or by which any property
or asset of the Company or any of its Subsidiaries is bound, (b) conflict with
the certificate of formation, limited liability company agreement or other
organizational documents of the Company or any of its Subsidiaries, (c) violate
any provision of or result in a breach of, or require a consent, notice or other
action under, any Contract listed on Schedule 4.12, or terminate or result in
the termination of any such Contract, or result in the creation of any Lien
under any such Contract upon any of the properties or assets of the Company or
any of its Subsidiaries, or constitute an event which, after notice or lapse of
time or both, would result in any such violation, breach, termination or
creation of a Lien (other than a Permitted Lien) or (d) result in a violation or
revocation of any required license, permit or approval from any Governmental
Authority, except to the extent that the occurrence of any of the foregoing
items set forth in clauses (a), (c) or (d) would not reasonably be expected to
(x) be material to the Company and its Subsidiaries, taken as a whole, or (y)
materially and adversely affect the ability of the Company to enter into and
perform its obligations under this Agreement.

4.5 Governmental Authorities; Consents. Assuming the truth and completeness of
the representations and warranties of Buyer contained in this Agreement and
except as may result from any facts or circumstances relating solely to Buyer or
any of its Affiliates, no consent or approval of or any material filing with, or
any material authorization of or material designation or material declaration
with, any Governmental Authority is required on the part of the Company with
respect to the Company’s execution or delivery of this Agreement or the
consummation by the Company of the transactions contemplated hereby, except for
(a) applicable requirements of the HSR Act or any foreign competition Law and
the French Foreign Investment Laws; (b) compliance with any applicable
requirements of applicable securities Laws; (c) as otherwise disclosed on
Schedule 4.5; and (d) the filing of the Certificate of Merger in accordance with
the Act.

23

--------------------------------------------------------------------------------



4.6 Capitalization of the Company. The authorized unit capital of the Company
consists of 91,934,973 Units, of which 74,909,969 Common Units and 3,732,394
Preferred Units are issued and outstanding as of the date of this Agreement. All
of the issued and outstanding Units were duly authorized and validly issued and
have not been issued in violation of any preemptive or similar rights. Schedule
4.6 sets forth, as of the date hereof, a complete list of the Options, including
the name of each holder thereof, the number of Units issuable upon exercise of
each such Option, and the date of grant and exercise price of each such Option.
Except as set forth on Schedule 4.6, the Company has not granted any outstanding
options, warrants, rights or other securities convertible into or exchangeable
or exercisable for Units, or any other commitments or agreements providing for
the issuance of additional units, the sale of treasury units, or for the
repurchase or redemption of Units, and there are no agreements of any kind which
may obligate the Company to issue, purchase, register for sale, redeem or
otherwise acquire any of its Units. Neither the Company nor any of its
Subsidiaries is under any obligation to register the offer and sale or resale of
its securities under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

4.7 Capitalization of Subsidiaries. The outstanding membership interests of (or
other equity interests in) each of the Company’s Subsidiaries have been duly
authorized and validly issued and have not been issued in violation of any
preemptive or similar rights. Except as set forth on Schedule 4.7, the Company
or one or more of its wholly owned Subsidiaries own of record and beneficially
all of the issued and outstanding membership interests (or other equity
interests) of such Subsidiaries free and clear of any Liens, other than (a) for
any restrictions on sales of securities under applicable securities Laws or (b)
Permitted Liens. Except as set forth on Schedule 4.7, there are no outstanding
options, warrants, rights or other securities exercisable or exchangeable for
any membership interests of (or other equity interests in) such Subsidiaries,
any other commitments or agreements providing for the issuance of additional
membership interests of (or other equity interests in) such Subsidiaries, the
sale of membership interests of (or other equity interests in) such
Subsidiaries, or for the repurchase or redemption of membership interests of (or
other equity interests in) such Subsidiaries, or any agreements of any kind
which may obligate any Subsidiary of the Company to issue, purchase, register
for sale, redeem or otherwise acquire any of its membership interests (or other
equity interests). Except for the membership interests of (or other equity
interests in) the Subsidiaries set forth on Schedule 4.2, none of the Company
nor any of its Subsidiaries own any equity, partnership, membership or similar
interest in any other Person.

4.8 Financial Statements. Attached as Schedule 4.8 are (a) the audited
consolidated balance sheets and statements of operations and comprehensive
income, members’ equity and cash flows of the Company and its Subsidiaries as of
and for the twelve-month periods ended December 31, 2018, December 31, 2017 and
December 31, 2016, together with the auditor’s reports thereon (the “Audited
Financial Statements”), (b) an unaudited consolidated balance sheet and
statements of operations, members’ equity and cash flow of the Company and its
Subsidiaries as of and for the three-month period ended March 31, 2019 (the
“Interim Financial Statements”) and (c) an unaudited balance sheet and
statements of operations of the Business, on a standalone basis, that includes
pro forma adjustments to reflect the transactions contemplated by the
Pre-Closing EV Transfer as of and for the twelve-month period ended December 31,
2018 (the “Pro Forma Financial Statements,” together with the Interim Financial
Statements and the Audited Financial Statements, the “Financial Statements”).
Except as set forth on Schedule 4.8, the Financial Statements present fairly, in
all material respects, the consolidated financial position and results of
operations, income, members’ equity and cash flows of the Company and its
Subsidiaries as of the dates and for the periods indicated in such Financial
Statements in conformity with GAAP (except in the cases of the Interim Financial
Statements and the Pro Forma Financial Statements for the absence of normal
year-end adjustments and reclassifications, none of which would be material in
amount, individually or in the aggregate, and for the absence of footnotes and
other presentation items).

24

--------------------------------------------------------------------------------



4.9 Undisclosed Liabilities. Except as set forth on Schedule 4.9, there is no
material liability, debt or obligation of the Company or any of its Subsidiaries
of a type required to be reflected or reserved for on a balance sheet prepared
in accordance with GAAP, except for such liabilities, debts and obligations (a)
reflected or reserved for on the Financial Statements or specifically disclosed
in the notes thereto, (b) that have arisen since the Balance Sheet Date in the
ordinary course of the operation of the business of the Company and its
Subsidiaries or (c) incurred in connection with the transactions contemplated by
this Agreement.

4.10 Litigation and Proceedings. Except (a) as set forth on Schedule 4.10 and
(b) Actions under Environmental Law (as to which certain representations and
warranties are made pursuant to Section 4.22), there have not been in the past
three (3) years, and there are no pending or, to the knowledge of the Company,
threatened, material Actions against, or material Orders involving, the Company
or any of its Subsidiaries or, to the knowledge of the Company, investigations
of the Company or any of its Subsidiaries by or before any Governmental
Authority. There is no material unsatisfied judgment or any open injunction
binding upon the Company or any of its Subsidiaries. To the knowledge of the
Company, no event has occurred or circumstance exists that could reasonably be
expected to serve as a basis for any material Action or material Order.

4.11 Legal Compliance.

(a) Except with respect to (a) matters set forth on Schedule 4.11, (b)
compliance with Environmental Laws (as to which certain representations and
warranties are made pursuant to Section 4.22) and (c) compliance with Laws
related to employment of labor (as to which certain representations and
warranties are made pursuant to Section 4.14), the Company and its Subsidiaries
are, and at all times in the past three (3) years have been, in compliance with,
in all material respects, all applicable Laws and Orders. Neither the Company
nor any of its Subsidiaries has received any written, or to the knowledge of the
Company, oral notice from any Governmental Authority of a material actual,
potential or alleged violation of any applicable Law or Order at any time during
the past three (3) years.

(b) Without limiting the foregoing, neither the Company nor any of its
Subsidiaries nor any of their respective directors, officers, employees, or, to
the knowledge of the Company, agents or representatives (in each case, in their
capacities as such), has, since January 1, 2015: (i) made, authorized, offered
or promised to make any unlawful payment or transfer of anything of value,
directly or indirectly through a third party, to any officer, employee or
representative of a foreign government or any department, agency or
instrumentality thereof (including any state-owned enterprise), political party,
political campaign or public international organization, in violation of the
FCPA, or any applicable Law of similar effect; or (ii) otherwise taken any
action which would cause the Company or any of its Subsidiaries to be in
violation of the FCPA or Laws implementing the OECD Convention on Combating
Bribery of Foreign Officials or other applicable Laws of similar effect. The
Company has instituted and maintains policies and procedures reasonably designed
to ensure compliance with the FCPA.

(c) The Company and its Subsidiaries are in compliance, in all material
respects, with, and at all times since January 1, 2015 have complied, in all
material respects, with, the Export Administration Regulations as issued by the
United States Department of Commerce, Bureau of Industry and Security; Office of
Foreign Asset Control regulations issued by the United States Treasury
Department; the International Traffic in Arms Regulations; and any other
applicable Laws governing the import or export of products or services.

25

--------------------------------------------------------------------------------



4.12 Contracts; No Defaults.

(a) Schedule 4.12(a) contains a listing of all Contracts described in clauses
(i) through (xii) below to which, as of the date of this Agreement, the Company
or any of its Subsidiaries is a party (other than Company Benefit Plans,
Contracts for labor and employment matters set forth (or required to be set
forth) on Schedule 4.14(e), Contracts relating to insurance policies set forth
(or required to be set forth) on Schedule 4.17, the Company IP Agreements set
forth (or required to be set forth) on Schedule 4.21(b) and Contracts relating
to Government Contracts and Government Bids set forth (or required to be set
forth) on Schedule 4.23), in each case, that relate to the Business. True and
complete copies of the Contracts listed on Schedule 4.12 have been delivered to
or made available to Buyer or its representatives.

(i) Each Contract with each Material Customer and Material Supplier (other than
purchase orders with such Material Customers and Material Suppliers entered into
in the ordinary course of business);

(ii) Each Contract (other than (x) purchase orders with suppliers or customers
entered into in the ordinary course of business and (y) Contracts of the type
(without giving effect to dollar thresholds) described in other clauses of this
Section 4.12(a)) that the Company reasonably anticipates will involve annual
payments or consideration furnished by or to the Company or any of its
Subsidiaries of more than $200,000 which are not cancelable (without penalty,
cost or other liability) by giving notice of 90 days or less;

(iii) Each note, debenture, other evidence of Funded Debt or other indebtedness,
guarantee, loan, credit or financing agreement or instrument or other contract
for money borrowed by the Company or any of its Subsidiaries, in each case,
having an outstanding principal amount in excess of $1,000,000;

(iv) Each Contract for the acquisition of any Person or any business division
thereof or the disposition of any material assets of the Company or any of its
Subsidiaries (other than the sale of inventory or products in the ordinary
course of business), in each case involving payments in excess of $1,000,000;

(v) Each joint venture Contract or any other Contract with regard to any
strategic investment and each partnership agreement or limited liability company
agreement with a third party (in each case, other than with respect to wholly
owned Subsidiaries of the Company);

(vi) Each Contract requiring capital expenditures after the date of this
Agreement in an annual amount in excess of $100,000;

(vii) Each Contract containing covenants expressly limiting in any material
respect the freedom of the Company or any of its Subsidiaries to compete with
any Person in a product line or line of business or to operate in any geographic
area;

(viii) Each Contract that provides for payments upon a change of control;

(ix) Each Contract with any Governmental Authority (other than those Contracts
set forth (or required to be set forth) on Schedule 4.23);

(x) Each Contract providing for “most favored nation” pricing arrangements;

(xi) Each Contract concerning a lease (including any capital lease) of personal
property or lease-purchase arrangements pursuant to which the Company or any of
its Subsidiaries leases (or has agreed to lease or purchase) personal property
from others and specifies which of such leases, if any, are capital leases, in
each case, requiring (x) annual payments of $50,000 or more or (y) aggregate
payments of $150,000 or more; and

26

--------------------------------------------------------------------------------



(xii) Each Contract pertaining to the settlement or compromise of any Action
under which the Company or any of its Subsidiaries has any actual or potential
liability.

(b) Except as set forth on Schedule 4.12(b)(i), all of the Contracts set forth
(or required to be set forth) on Schedule 4.12(a), together with the Contracts
for labor and employment matters set forth (or required to be set forth) on
Schedule 4.14(e) and Contracts relating to Government Contracts and Government
Bids set forth (or required to be set forth) on Schedule 4.23 are (i) in full
force and effect, subject to the Remedies Exception, and (ii) represent the
valid and binding obligations of the Company or one of its Subsidiaries party
thereto and, to the knowledge of the Company, represent the valid and binding
obligations of the other parties thereto. Except as set forth on Schedule
4.12(b)(ii), (x) neither the Company, any of its Subsidiaries nor, to the
knowledge of the Company, any other party thereto is in material breach of or
material default under any such Contract, (y) as of the date of this Agreement,
neither the Company nor any of its Subsidiaries has received any claim or notice
of material breach of or material default under any such Contract, and (z) to
the knowledge of the Company, no event has occurred which, individually or
together with other events, would reasonably be expected to result in a material
breach of or a material default under any such Contract (in each case, with or
without notice or lapse of time or both).

4.13 Company Benefit Plans.

(a) Schedule 4.13 sets forth a complete list of each material, written “employee
benefit plan” as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and any other material written plan,
policy or program providing severance pay, salary continuation, bonus, stock
option, equity compensation, deferred compensation or other employee benefits to
any current or former director, officer or employee, which are maintained,
sponsored or contributed to or by the Company or any of its Subsidiaries and
under which the Company or any of its Subsidiaries has any material obligation
or liability other than any plan, policy or program that is required by
applicable Law or regulation (each a “Company Benefit Plan”).

(b) With respect to each Company Benefit Plan identified on Schedule 4.13, the
Company has delivered or made available to Buyer or its representatives copies
of, to the extent applicable, (i) such Company Benefit Plan and any trust
agreement relating to such plan, (ii) the most recent summary plan description
for such Company Benefit Plan for which such summary plan description is
required, (iii) the most recent actuarial report covering such Company Benefit
Plan, (iv) the three most recent annual reports on Form 5500 and all attachments
thereto filed with the Internal Revenue Service with respect to such Company
Benefit Plan and any comparable reports required under the laws of any
jurisdiction outside of the United States and (v) the most recent determination
or opinion letter, if any, issued by the Internal Revenue Service or other
Governmental Authority with respect to such Company Benefit Plan.

(c) Except as would not reasonably be expected to be material to the Company and
its Subsidiaries, taken as a whole: (i) each Company Benefit Plan has been
administered in accordance with its terms and all applicable Laws, including
ERISA and the Code; (ii) all contributions required to be made with respect to
any Company Benefit Plan on or before the date hereof have been made; (iii) each
Company Benefit Plan which is intended to be qualified within the meaning of
Section 401(a) of the Code (A) has received a favorable determination or opinion
letter as to its qualification, (B) has been established under a standardized
master and prototype or volume submitter plan for which a current favorable
Internal Revenue Service advisory letter or opinion letter has been obtained by
the plan sponsor and is valid as to the adopting employer, or (C) has time
remaining under applicable Laws and related guidance to apply for a
determination or opinion letter or to make any amendments necessary to obtain a
favorable determination or opinion letter within the remedial amendment period;
(iv) each Company Benefit Plan maintained outside of the United States that is
intended or required to be qualified, approved or registered is so qualified,
approved or registered and has been maintained in good standing with applicable
Government Authorities; and (v) no transaction prohibited by Section 406 of
ERISA and no “prohibited transaction” under Section 4975(c) of the Code has
occurred with respect to any Company Benefit Plan.

27

--------------------------------------------------------------------------------



(d) Except as set forth on Schedule 4.13, no Company Benefit Plan is a
multiemployer pension plan (as defined in Section 3(37) of ERISA) (a
“Multiemployer Plan”) or other pension plan, in each case, that is subject to
Title IV of ERISA and neither the Company nor any of its Subsidiaries in the
past six years has sponsored or contributed to or been required to contribute to
a Multiemployer Plan, another pension plan subject to Title IV of ERISA or
subject to the funding requirements of Section 302 of ERISA or Section 412 of
the Code, or a “multiple employer plan” as defined in Section 210(a) of ERISA or
Section 413(c) of the Code.

(e) Except as set forth on Schedule 4.13, no Company Benefit Plan is, or at any
time was, funded through a “welfare benefit fund” as defined in Section 419(e)
of the Code, and no benefits under any Company Benefit Plan are or at any time
have been provided through a voluntary employees’ beneficiary association
(within the meaning of subsection 501(c)(9) of the Code) or a supplemental
unemployment benefit plan (within the meaning of Section 501(c)(17) of the
Code).

(f) With respect to each group health plan (as defined in Section 733(a) of
ERISA benefiting any current or former employee of the Company or any of its
Subsidiaries that is subject to Section 4980B of the Code, or was subject to
Section 162(k) of the Code, the Company and each Subsidiary has complied in all
material respects with (i) the continuation coverage requirements of Section
4980B of the Code and Section 162(k) of the Code, as applicable, and Part 6 of
Subtitle B of Title I of ERISA, and (ii) the Health Insurance Portability and
Accountability Act of 1996, as amended.

(g) No Company Benefit Plan provides continuation coverage for welfare benefits,
including, without limitation, death or medical benefits, beyond termination of
service or retirement other than (i) coverage mandated by law or through the end
of the month in which such termination of service or retirement occurs, (ii)
death or retirement benefits under any Company Benefit Plan, or (iii) deferred
compensation benefits reflected on the books of the Company or a Subsidiary.

(h) Each Company Benefit Plan that is a group health plan (as defined in Section
733(a) of ERISA) (i) has at all times complied in all material respects with the
applicable health insurance reform requirements added to Section 715 of ERISA by
the Patient Protection and Affordable Care Act and the guidance issued
thereunder (“PPACA”), and (ii) has since January 1, 2015, accurately and timely
complied in all material respects with the mandatory employer reporting
requirements of Section 6055 and Section 6056 of PPACA. Neither the Company nor
any of its Subsidiaries are reasonably expected to owe any excises taxes set
forth in Section 4980H of the Code for any month after December 2014 and ending
with the month in which Closing will occur.

28

--------------------------------------------------------------------------------



(i) Each “nonqualified deferred compensation plan” (as defined in Section
409A(d)(1) of the Code) with respect to which the Company or any of its
Subsidiaries is a “service recipient” (within the meaning of Section 409A of the
Code) has been operated since January 1, 2005, in all material respects in
compliance with the applicable provisions of Section 409A of the Code and the
Treasury regulations and other official guidance issued thereunder
(collectively, “Section 409A”), and has been since January 1, 2009, in all
material respects in documentary compliance with the applicable provisions of
Section 409A. Neither the Company nor any of its Subsidiaries has any indemnity
obligation for any taxes or interest that has been or could in the future be
imposed or accelerated under Section 409A.

(j) Except as would not reasonably be expected to be material to the Company and
its Subsidiaries, taken as a whole, with respect to the Company Benefit Plans,
(i) as of the date hereof, no actions, suits or claims (other than routine
claims for benefits in the ordinary course) are pending or, to the knowledge of
the Company, threatened, and (ii) to the knowledge of the Company, no facts or
circumstances exist that would reasonably be expected to give rise to any such
actions, suits or claims.

4.14 Labor Relations.

(a) Except as set forth on Schedule 4.14(a), (i) the Company and its
Subsidiaries are in compliance, in all material respects, with all applicable
Laws regarding employment, employment practices, immigration, wages and hours,
meal and rest breaks, employee reimbursements, discrimination, fair labor
standards, occupational health and safety, wrongful discharge, workers’
compensation, worker classification, collective bargaining and plant closing,
and neither the Company nor any of its Subsidiaries has received written notice
of any pending or, to the knowledge of the Company, threatened claim of any
violation of such Law or investigation or audit relating to these Laws; (ii)
there is no unfair labor practice charge or complaint against the Company or any
of its Subsidiaries pending or, to the knowledge of the Company, threatened
before the National Labor Relations Board; (iii) there is no labor strike,
slowdown, work stoppage, effort to organize employees for the purpose of
collective bargaining (to the knowledge of the Company), or lockout in effect
or, to the knowledge of the Company, threatened against the Company or any of
its Subsidiaries, and neither the Company nor any of its Subsidiaries has
experienced any such labor strike, slowdown, work stoppage, effort to organize
employees for the purpose of collective bargaining, or lockout since the date
that is five (5) years prior to the date hereof; (iv) there is no charge or
complaint pending or, to the knowledge of the Company, threatened against the
Company or any its Subsidiaries before the Equal Employment Opportunity
Commission or any other Governmental Authority responsible for the prevention of
unlawful employment practices; (v) neither the Company nor any of its
Subsidiaries is a party to, or otherwise bound by, any consent decree with, or
citation by, any Governmental Authority with respect to employees or employment
practices; (vi) neither the Company nor any its Subsidiaries is a party to any
collective bargaining agreement; and (vii) the Company and its Subsidiaries are
in compliance in all material respects with their respective obligations
pursuant to the Worker Adjustment and Retraining Notification Act of 1988.

(b) The Company has provided to Buyer the following for all employees and
individual independent contractors (excluding contractors hired through a third
party provider) of the Company and each of its Subsidiaries as of the date
hereof: (i) name or identification number, job title or position and base
salary, target and maximum bonus, and whether on a commission plan; (ii) if on
leave of absence or layoff status, the expected date of return; (iii) if not a
U.S. citizen, immigration status (e.g., H-1B, L-1A) and employment authorization
date; (iv) principal place of employment; (v) starting date of employment and
recognized service (if different); and (vi) whether “exempt” or “non-exempt” for
employees in the United States. Neither the Company nor any of its Subsidiaries
has made any Contract to materially increase the compensation payable to, or to
modify the conditions or terms of employment or service of, any employee,
independent contractor, or officer, except increases occurring in the ordinary
course of business or changes required by applicable Law. All commissions and
bonuses that are payable to Employees, consultants, or contractors of the
Company for services performed on or prior to the Closing Date have either been
paid in full as of the Closing Date or are accrued as a current liability for
purposes of calculating Net Working Capital.

29

--------------------------------------------------------------------------------



(c) To the knowledge of the Company, as of the date hereof, (i) no employee of
the Company or any of its Subsidiaries intends to terminate his or her
employment with the Company or any of its Subsidiaries, and (ii) neither the
Company nor any of its Subsidiaries have the present intention to terminate the
employment of any such Person. Subject to general principles related to wrongful
termination, subject to the terms of any collective bargaining agreement and
except as set forth on Schedule 4.14(c), the employment of each employee of the
Company and its Subsidiaries in the United States and the service relationship
of each independent contractor of the Company and its Subsidiaries in the United
States, is terminable at will. To the knowledge of the Company, no employee or
independent contractor of the Company or any of its Subsidiaries is a party to,
or is otherwise bound by, any Contract, including any employment,
confidentiality, non-competition or proprietary rights agreement, between such
employee or independent contractor and any other Person that in any way
materially adversely affects or could materially and adversely affect the
performance of such Person’s duties as an employee or independent contractor of
the Company or any of its Subsidiaries following the Closing. Neither the
Company nor any of its Subsidiaries is a party to any employee leasing or
professional employer organization (PEO) Contract with any Person.

(d) In the past three (3) years, neither the Company nor any of its Subsidiaries
has engaged in any activity, nor to the knowledge of the Company is there any
practice with respect to their respective employees, that is in material
violation of IRCA, including the anti-discrimination provisions, the
verification of employment eligibility procedures and the document fraud
provisions. The Company and its Subsidiaries have complied, in all material
respects, with the applicable provisions of IRCA with respect to their
employees.

(e) Except as would not reasonably be expected to result in material liability
to the Company, (i) the Company and its Subsidiaries have properly identified
each employee as either a “full-time,” “variable hour” or “seasonal” employee in
accordance with Code Section 4890H, and only “full-time” employees have averaged
thirty (30) or more hours per week during the applicable measurement periods,
(ii) any individual who performs services for the Company or any of its
Subsidiaries who is not treated by the Company or any of its Subsidiaries as an
employee for federal income Tax purposes is not an employee of such Person under
applicable Laws or for any purpose including for Tax withholding purposes or
Benefit Plan purposes, and (iii) each employee of the Company or any of its
Subsidiaries has been properly classified as “exempt” or “non-exempt” under
applicable Law.

(f) Schedule 4.14(f) contains a listing of each individual written employment,
retention, change in control bonus or severance agreement to which, as of the
date of this Agreement, either the Company or one of its Subsidiaries is a party
to with respect to any current employee, if such agreement may not be terminated
at will, or by giving notice of 90 days or less (or such longer period required
under applicable Law), without cost or penalty in excess of three months of base
salary (or such greater amount as required under applicable Law).

30

--------------------------------------------------------------------------------



4.15 Taxes. Except as set forth on Schedule 4.15:

(a) All material Tax Returns required to be filed by or on behalf of the Company
or any of its Subsidiaries have been duly and timely filed, and all such Tax
Returns are complete and accurate in all material respects.

(b) The Company and its Subsidiaries have fully and timely paid all material
Taxes, or where late payments of Tax were made, all interest and penalties
attributable to late payments have been paid (whether or not shown on any Tax
Return) which are or were required to be paid by them for all Pre-Closing Tax
Periods.

(c) The Company and its Subsidiaries have complied in all material respects with
all applicable Laws in force at the applicable time with respect to the
withholding of Taxes in connection with any payments made to shareholders,
employees, independent contractors, creditors or other third parties and all Tax
reporting obligations with respect to such withholding have been fully complied
with in all material respects.

(d) No deficiency for any material Taxes has been asserted or assessed by any
Governmental Authority in writing against the Company or any of its
Subsidiaries, except for deficiencies which have been satisfied by payment,
settled or withdrawn. As of the date hereof, (i) no audit or other
administrative proceeding by any Governmental Authority is pending or threatened
in writing against the Company or any of its Subsidiaries and (ii) no litigation
is pending or threatened in writing against the Company or any of its
Subsidiaries with respect to any Taxes due from the Company or any of its
Subsidiaries.

(e) There are no Tax indemnification or Tax sharing agreements under which the
Company or any of its Subsidiaries would be liable after the Closing Date for
any Tax liability of any Person that is neither the Company nor one of its
Subsidiaries, other than customary agreements or arrangements with customers,
vendors, lessors, lenders and the like or other agreements that do not relate
primarily to Taxes.

(f) Neither the Company nor any of its Subsidiaries is, or has ever been, a
member of any affiliated group of corporations within the meaning of Section of
1504 of the Code or of any group that has filed a combined, consolidated or
unitary Tax Return (except for such a group of which the Company or its
Subsidiaries are a member of as of immediately prior to the Closing). Neither
the Company nor any of its Subsidiaries has any liability for the Taxes of any
other Person (other than the Company or one of its Subsidiaries) under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local, or
non-U.S. law) or as a transferee or successor.

(g) There are no Liens for Taxes (other than Permitted Liens) upon any of the
assets of the Company or any of its Subsidiaries.

(h) Neither the Company nor any of its Subsidiaries has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency, which waiver or extension remains in effect.

31

--------------------------------------------------------------------------------



(i) No claim has been made by any Taxing Authority in a jurisdiction where the
Company or one of its Subsidiaries does not file Tax Returns that the Company or
such Subsidiary is subject to material taxation by, or required to file a
material Tax Return in, that jurisdiction.

(j) Neither the Company nor any of its Subsidiaries shall be required to include
any material item of income in, or exclude any material item of deduction from,
taxable income for any Post-Closing Tax Period as a result of any (i) change in
method of accounting pursuant to a Section 481 of the Code for a Pre-Closing Tax
Period entered into prior to the Closing, (ii) “closing agreement” as described
in Section 7121 of the Code (or any provision of any non-U.S. state or local Tax
Law having similar effect) entered into prior to the Closing, (iii) installment
sale or open transaction disposition made on or prior to the Closing, (iv)
prepaid amount received on or prior to the Closing, or (v) election under
Section 108(i) of the Code.

(k) Neither the Company nor any of its Subsidiaries has received any private
letter ruling from the IRS (or any comparable ruling from any other Taxing
Authority). The consummation of the Merger as contemplated by this Agreement
will not result in the loss of any Tax holiday, Tax abatement or similar Tax
benefit.

(l) The Company and its Subsidiaries have reflected all significant uncertain
U.S. federal income tax positions on Schedule UTP to IRS Form 1120.

(m) Neither the Company nor any of its Subsidiaries has constituted either a
“distributing corporation” or a “controlled corporation” in a distribution of
stock qualifying for tax-free treatment under Section 355 of the Code in the
three (3) years prior to the date of this Agreement.

(n) The entity classification of the Company and each of its Subsidiaries for
U.S. federal income tax purposes is listed on Schedule 4.15(n). The taxable year
of each of the Subsidiaries of the Company that is organized outside the United
States ends on December 31.

(o) Neither the Company nor any of its Subsidiaries is required to, or will be
required to, include in subpart F income for any Tax period ending after the
Closing Date any amounts determined under Section 965 of the Code, or to make
any deferred payments with respect thereto in future taxable periods, including
pursuant to Section 965(h) of the Code. Neither the Company nor any of its
subsidiaries has made the election described in Section 965(h) of the Code.

(p) Neither the Company nor any of its Subsidiaries has entered into a “listed
transaction” that has given rise to a disclosure obligation under Section 6011
of the Code and the Treasury Regulations promulgated thereunder and that has not
been disclosed in the relevant Tax Return of the Company or the relevant
Subsidiary.

(q) Neither the Company nor any of its Subsidiaries is or has been classified as
a “surrogate foreign corporation” within the meaning of Section 7874 of the
Code.

(r) To the extent required by applicable Law, the Company and each of its
Subsidiaries has duly and timely filed each Form TD-F 90-22.1, Report of Foreign
Bank and Financial Accounts, and each FinCEN Report 114, Report of Foreign Bank
and Financial Accounts, required to be filed by the Company and each such
Subsidiary and all such forms are true, correct and complete in all respects.

32

--------------------------------------------------------------------------------



(s) Any losses for tax purposes incurred by a foreign branch of the Company or
any of its Subsidiaries are not subject to the restrictions on deductibility of
dual consolidated losses set forth in Section 1503(d) of the Code and the
Treasury Regulations promulgated thereunder.

(t) As of the Closing Date, the unpaid current income Tax liabilities of the
Company and its Subsidiaries (including those liabilities related to the
Pre-Closing EV Transfer) as reflected in Estimated Closing Date Net Working
Capital pursuant to Section 3.3 are sufficient to satisfy such current income
tax liabilities.

Notwithstanding anything else in this Agreement, no breach or inaccuracy of any
representation or warranty in this Section 4.15 (other than the representations
and warranties set forth in Section 4.15(e), Section 4.15(j), Section 4.15(k),
Section 4.15(o) and Section 4.15(p)) may be relied upon or otherwise provide any
right to a Buyer Indemnitee to seek indemnification or other recovery with
respect to Taxes relating to any Post-Closing Tax Period.

4.16 Brokers’ Fees. Except as set forth on Schedule 4.16, no broker, finder,
investment banker or other Person is entitled to any brokerage fee, finders’ fee
or other similar commission, for which Buyer, the Company or any of its
Subsidiaries would be liable in connection with the transactions contemplated by
this Agreement based upon arrangements made by the Company, any of its
Subsidiaries or any of their Affiliates.

4.17 Insurance. Schedule 4.17 contains a list of all material policies of
property, fire and casualty, product liability, general liability, workers’
compensation, and other forms of insurance held by, or for the benefit of, the
Company or any of its Subsidiaries. True and complete copies of such insurance
policies have been made available to Buyer or its representatives. Except as set
forth in Schedule 4.17, (a) as of the date hereof, none of the Company or any of
its Subsidiaries has received any written, or to the knowledge of the Company,
oral notice from any insurer under any such insurance policies listed (or
required to be listed) on Schedule 4.17, canceling or materially adversely
amending any such policy or denying coverage thereunder, and (b) all premiums on
such insurance policies due and payable have been paid. With respect to those
policies listed (or required to be listed) on Schedule 4.17, (i) they are in
full force and effect and, to the knowledge of the Company, are free from any
right of termination on the part of the insurance carriers; (ii) all premiums
and retained losses within deductibles or self-insured retentions due with
respect thereto have been paid or accrued; (iii) as of the date hereof, no
written notice has been received by the Company or its Subsidiaries that
indicates that material changes in any such policy are required as a condition
to the continuation of coverage under, or renewal of, any such policy; (iv) as
of the date hereof, neither the Company nor any of its Subsidiaries has been
denied insurance coverage under any such policy within the last year and (v) to
the knowledge of the Company, each such policy is sufficient for compliance with
all applicable Laws and Contracts to which the Company or any of its
Subsidiaries is a party or by which it is bound.

4.18 Customers and Suppliers.

(a) Schedule 4.18(a)(i) sets forth the top twenty (20) customers of the Company
and its Subsidiaries with respect to the Business (on a consolidated basis, and
determined on the basis of the total dollar amount of sales to such customers)
for the year ended December 31, 2018 and for the period between January 1, 2019
and March 31, 2019 (“Material Customers”), and, opposite the name of each
Material Customer, the dollar amount of revenues from such Material Customer
with respect to the Business during such periods. Except as set forth on
Schedule 4.18(a)(ii), (i) all Material Customers continue to be customers of the
Company and its Subsidiaries and none of such Material Customers has materially
reduced, nor has the Company or any of its Subsidiaries received any written, or
to the knowledge of the Company, oral notice from any Material Customer
indicating that such Material Customer will materially reduce its business with
the Company or any of its Subsidiaries with respect to the Business from the
levels achieved during the year ended December 31, 2018, (ii) no Material
Customer has terminated its relationship with the Company or any of its
Subsidiaries, nor has the Company or any of its Subsidiaries received any
written, or to the knowledge of the Company, oral notice that any Material
Customer intends to do so, (iii) neither the Company nor any of its Subsidiaries
is involved in any material claim, dispute or controversy with any Material
Customer and (iv) neither the Company nor any of its Subsidiaries is involved in
any material claim, dispute or controversy with any of its other customers.

33

--------------------------------------------------------------------------------



(b) Schedule 4.18(b)(i) sets forth the top twenty (20) suppliers of the Company
and its Subsidiaries with respect to the Business (on a consolidated basis, and
determined on the basis of the total dollar amount of purchases from such
suppliers) for the year ended December 31 2018 and for the period between
January 1, 2019 and March 31, 2019 (“Material Suppliers”), and, opposite the
name of each Material Supplier, the dollar amount of purchases from such
Material Supplier with respect to the Business during such periods. Except as
set forth on Schedule 4.18(b)(ii), (i) all Material Suppliers continue to be
suppliers of the Company and its Subsidiaries and none of such Material
Suppliers has materially reduced, nor has the Company or any of its Subsidiaries
received written, or to the knowledge of the Company, oral notice from any
Material Supplier indicating that such Material Supplier will materially reduce
its business with the Company or any of its Subsidiaries from the levels
achieved during the year ended December 31, 2018, (ii) no Material Supplier has
terminated its relationship with the Company or any of its Subsidiaries, nor has
the Company or any of its Subsidiaries received any written, or to the knowledge
of the Company, oral notice that any Material Supplier intends to do so, (iii)
neither the Company nor any of its Subsidiaries is involved in any material
claim, dispute or controversy with any Material Supplier and (iv) neither the
Company nor any of its Subsidiaries is involved in any material claim, dispute
or controversy with any of its other suppliers.

4.19 Machinery, Equipment and Other Tangible Personal Property; Sufficiency of
Assets.

(a) Except as set forth on Schedule 4.19(a), the Company or one of its
Subsidiaries owns and has good title to all material machinery, equipment and
other tangible personal property reflected on the books of the Company and its
Subsidiaries as owned by the Company or one of its Subsidiaries and used in the
conduct of the Business, free and clear of all Liens, other than Permitted
Liens. All such material machinery, equipment and other tangible personal
property, taken as a whole, is (a) in all material respects in good working
order and condition, ordinary wear and tear excepted, (b) is, to the knowledge
of the Company, free of material defects; and (c) is adequate, in all material
respects, for the uses to which it is currently being put, and to the knowledge
of the Company, none of such machinery, equipment or other tangible personal
property is in need of maintenance or repairs, except for ordinary, routine
maintenance and repairs in the ordinary course of business.

(b) On the Closing Date, and following the completion of the Pre-Closing EV
Transfer, the Company and its Subsidiaries will own, lease or have the legal
right to use all of the rights, properties and assets required for the continued
conduct of the Business immediately following the Closing in substantially the
same manner as currently conducted.

34

--------------------------------------------------------------------------------



4.20 Real Property.

(a) Schedule 4.20 lists all Owned Real Property, the current use of such
property and the addresses thereof. Except as set forth on Schedule 4.20, or
except as would not reasonably be expected to be material to the Company and its
Subsidiaries, taken as a whole, the Company or one of its Subsidiaries has good
and insurable fee simple title to all Owned Real Property, free and clear of all
Liens (other than any Permitted Liens).

(b) Schedule 4.20 sets forth true and complete lists of (i) each lease,
undertaking, sublease, license, concession, occupancy agreement or other
Contract, with respect to Leased Real Property, to which the Company or one of
its Subsidiaries is a party, including all amendments, extensions, renewals,
guaranties and other agreements related to, used by, necessary for the conduct
of or held for use by the Company or any of its Subsidiaries (the “Real Property
Leases”) and (ii) all real property locations not otherwise set forth in
subclause (i) where the Company or its Subsidiaries operates without a written
agreement. The Company has delivered to Buyer a true and complete copy of each
Real Property Lease or, for any oral Real Property Lease, a true and complete
description of the material terms (including rent, location and term) thereof.

(c) With respect to each Real Property Lease:

(i) (A) such Real Property Lease is valid, binding, enforceable and in full
force and effect, and (B) the Company or such Subsidiary, as applicable, enjoys
peaceful and undisturbed possession of the premises demised by such Lease except
as would not reasonably be expected to be material to the Company and its
Subsidiaries, taken as a whole;

(ii) the Company or such Subsidiary, as applicable, is not in material breach or
material default under such Real Property Lease, and, to the knowledge of the
Company, no event has occurred or circumstance exists that, with the delivery of
notice, passage of time or both, would constitute such a material breach or
material default;

(iii) the Company or such Subsidiary, as applicable, has paid all rents,
deposits and additional rents due and payable under such Real Property Lease and
no security deposit or portion thereof has been applied in respect of a breach
or deposit under such Real Property Lease that has not been redeposited in full,
except, in each case, as would not reasonably be expected to be material to the
Company and its Subsidiaries, taken as a whole;

(iv) the Company or such Subsidiary, as applicable, has not received, and has
not given, any written notice of any material default or event that with notice
or lapse of time, or both, would constitute a material default by the Company or
such Subsidiary, as applicable, under any of the Real Property Leases;

(v) to the knowledge of the Company, no other party thereto is in material
default thereof or exercised any termination rights with respect thereto;

(vi) the Company or such Subsidiary, as applicable, has not subleased, assigned
or otherwise granted to any Person the right to use or occupy such Leased Real
Property or any material portion thereof; and

(vii) the Company or such Subsidiary, as applicable, has not pledged, mortgaged
or otherwise granted a Lien (other than any Permitted Lien) on its leasehold
interest in any Leased Real Property.

35

--------------------------------------------------------------------------------



(d) As of the date hereof, none of the Company or any of its Subsidiaries has
received any written notice of: (i) violations of building codes, zoning
ordinances or other governmental or regulatory Laws affecting the Real Property,
(ii) existing, pending or threatened condemnation proceedings affecting the
Leased Real Property, (iii) existing, pending or threatened, zoning, building
code or other moratorium proceedings, (iv) existing, pending or tax assessment
proceedings or (v) similar matters that, in each case, could reasonably be
expected to adversely affect the operation of the Real Property. As of the date
hereof, neither the whole nor any material portion of the Real Property has been
damaged or destroyed by fire or other casualty.

(e) The Real Property is (i) in good condition and repair (subject to normal
wear and tear) and (ii) sufficient for the conduct of the Company’s or its
Subsidiaries’ operations as of the date hereof and constitutes all of the real
property necessary to conduct the Company or any of its Subsidiaries’ respective
businesses as currently conducted. Neither the Company nor any of its
Subsidiaries has subleased, licensed or otherwise granted any Person the right
to use or occupy any of the Real Property. There are no outstanding options,
rights of first offer, rights of first refusal or other rights in favor of any
Person to purchase the Owned Real Property or the Company’s or any of its
Subsidiaries’ respective leasehold interests in the Leased Real Property.

4.21 Intellectual Property.

(a) Schedule 4.21(a) contains a true and complete list of all Company IP
Registrations, specifying as to each, as applicable: the title, mark, or design;
the record owner and inventor(s), if any; the jurisdiction by or in which it has
been issued, registered, or filed; the patent, registration, publication, or
application serial number; the issue, registration, publication, or filing date;
and, the current status.

(b) Schedule 4.21(b)(i) contains a true and complete list of all Company IP
Agreements that are material to the Company and its Subsidiaries, taken as a
whole, specifying for each the date, title, and parties thereto, and separately
identifying the Company IP Agreements: (i) under which the Company or any of its
Subsidiaries is a licensor or otherwise grants to any Person any right or
interest relating to any Company Intellectual Property; (ii) under which the
Company or any of its Subsidiaries is a licensee or otherwise granted any right
or interest relating to the Intellectual Property of any Person (including any
Licensed Intellectual Property); and (iii) which otherwise relate to the
Company’s or any of its Subsidiaries’ ownership or use of Intellectual Property.
The Company has provided Buyer with true and complete copies of all Company IP
Agreements, including all modifications, amendments, and supplements thereto and
waivers thereunder. Each Company IP Agreement is valid and binding on the
Company or its Subsidiary that is party thereto in accordance with its terms and
is in full force and effect. Neither the Company nor any of its Subsidiaries
nor, to the knowledge of the Company, any other party thereto is in material
breach of or material default under, or has provided or received any notice of
material breach of, or material default under, or an intention to terminate
(including by non-renewal), any Company IP Agreement.

(c) The Company or one of its Subsidiaries is the sole and exclusive legal and
beneficial (and, with respect to the Company IP Registrations, record) owner of
all right, title, and interest in and to the Company Intellectual Property, and
is licensed to use all Licensed Intellectual Property used or held for use in
the conduct of the businesses of the Company and its Subsidiaries as currently
conducted, in each case, free and clear of all Liens, other than Permitted
Liens.

(d) The Company or one of its Subsidiaries has entered into binding, valid and
enforceable, written Contracts with each current and former employee and
independent contractor who has developed any material Company Intellectual
Property, whereby each such employee or independent contractor: (i) acknowledges
the Company’s or its Subsidiary’s exclusive ownership of all right, title and
interest in and to all intellectual property invented, created or developed by
such employee or independent contractor (whether alone or jointly with any other
such employee(s) or independent contractor(s)) during the course, or otherwise
within the scope, of his or her employment or engagement with the Company or its
Subsidiary; and (ii) to the extent that title to the same does not vest in the
Company or its Subsidiary by operation of law, grants to the Company or its
Subsidiary a present, irrevocable assignment of all right, title and interest
such employee or independent contractor may have in or to such intellectual
property. The Company or one of its Subsidiaries has entered into a binding,
valid and enforceable written Contract with each Business Employee (as defined
in the EV Closing Documents) restricting the use of any confidential or
proprietary information of the Company or its Subsidiaries by any such Business
Employee for any purpose other than in connection with his or her employment by
or engagement with the Company or its Subsidiaries. There is no material Company
Intellectual Property (other than “Common Parts IP” and “Licensed Technical
Documentation”) that constitutes “Other Business Licensed IP,” each as defined
in Section 1.1(a) of that certain Intellectual Property License Agreement
executed in connection with the Pre-Closing EV Transfer and included in the EV
Closing Documents.

36

--------------------------------------------------------------------------------



(e) All assignments and other instruments necessary to establish, record and
perfect the Company’s or its Subsidiaries’ ownership interest in the Company IP
Registrations have been validly executed, delivered and filed with the relevant
Governmental Authorities and authorized registrars.

(f) Neither the execution, delivery or performance of this Agreement, nor the
consummation of the transactions contemplated hereunder, will result in the loss
or impairment of, or payment of any additional amounts with respect to, or
require the consent of any other Person in respect of, the Company’s or any of
its Subsidiaries’ right to own or use any Company Intellectual Property in the
Company’s or any of its Subsidiaries’ businesses as currently conducted. For the
avoidance of doubt, and without limiting the foregoing, to the extent any
Software (whether included in the Company Intellectual Property or the Licensed
Intellectual Property) is the subject of any “general public”, “open source”,
“copyleft” or other similar license(s) or distribution model(s), neither the
execution, delivery or performance of this Agreement, nor the consummation of
the transactions contemplated hereunder, will require Company or any of its
Subsidiaries to publicly distribute, disseminate or otherwise publish, in whole
or in part, the source code of any such Software.

(g) Except as set forth on Schedule 4.21(g). all of the Company Intellectual
Property subject to a Company IP Registration and issued by a Governmental
Authority (and not merely applied for) is, to the knowledge of the Company,
valid and enforceable, and all Company IP Registrations are subsisting and in
full force and effect. The Company and each of its Subsidiaries have taken all
necessary steps to preserve the confidentiality of all material Trade Secrets
and material Know-how included in the Company Intellectual Property, including
by requiring all Persons having access thereto to execute binding, written
non-disclosure agreements. All required filings and fees related to the Company
IP Registrations have been timely filed with and paid to the relevant
Governmental Authorities and authorized registrars, and all Company IP
Registrations are otherwise in good standing.

(h) The conduct of the Company’s and its Subsidiaries’ businesses as currently
and formerly conducted, including the use of the Company Intellectual Property,
and the products, processes, and services of the Company and its Subsidiaries
have not infringed, misappropriated or otherwise violated, the valid
Intellectual Property rights of any Person in a way that would reasonably be
likely to be material to the Company and its Subsidiaries. To the knowledge of
the Company, no Person has infringed, misappropriated, or otherwise violated any
Company Intellectual Property.

37

--------------------------------------------------------------------------------



(i) Within the past 24 months, neither the Company nor any of its Subsidiaries
has sent any written notice, charge, complaint, claim or other written assertion
asserting or threatening to assert any Action against any Person involving or
relating to any Intellectual Property of the Company.

(j) Except as set forth on Schedule 4.21(j), during the past three (3) years,
there have been no Actions (including any opposition, cancellation, revocation,
review, or other proceeding), whether settled, pending or threatened in writing
(including in the form of offers to obtain a license): (A) alleging any
infringement, misappropriation or other violation by the Company or any of its
Subsidiaries of the Intellectual Property of any Person; (B) challenging the
validity, enforceability, registrability, patentability or ownership of any
Company Intellectual Property; (C) challenging the Company’s or any of its
Subsidiaries’ right, title or interest in or to any Company Intellectual
Property or any Licensed Intellectual Property; or (D) by the Company or any of
its Subsidiaries alleging any infringement, misappropriation, or other violation
by any Person of any Company Intellectual Property. The Company and its
Subsidiaries are not subject to any outstanding or prospective Order (including
any motion or petition therefor) that does or could reasonably be expected to
restrict or impair the ownership or use of any Company Intellectual Property or
Licensed Intellectual Property.

4.22 Environmental Matters. Except as set forth on Schedule 4.22:

(a) The Company and its Subsidiaries are, and have been, during the past three
(3) years, in compliance, in all material respects, with all Environmental Laws
and no environmental conditions exist that require reporting, investigation,
assessment, cleanup, remediation or any other type of response action pursuant
to any Environmental Law in each case that could be the basis for any material
liability pursuant to any Environmental Law. The Company and its Subsidiaries
hold, and are in material compliance with, all material Environmental Permits to
permit the Company and its Subsidiaries to operate their respective assets in a
manner in which they are now operated and maintained and to conduct the business
of the Company and its Subsidiaries as currently conducted and any applications
for renewal of such Environmental Permits have been submitted on a timely basis,
in each case, in all material respects.

(b) There are no written or, to the knowledge of the Company, oral, claims,
requests for information, demands, Actions, Orders or notices of violation
pending or, to the knowledge of the Company, threatened against the Company or
any of its Subsidiaries alleging material violations of or liability under any
Environmental Law or relating to the Release of Hazardous Materials.

(c) There has been no Release of Hazardous Materials in contravention of
applicable Environmental Laws, or which requires investigation or remediation
under applicable Environmental Laws, in any case that would result in a material
liability of the Company or any of its Subsidiaries following the Closing, with
respect to any Real Property or any property formerly owned, operated or leased
by the Company or any of its Subsidiaries, and the Company and its Subsidiaries
have not received a written, or, to the knowledge of the Company, oral notice
that the Real Property or any real property currently or formerly owned,
operated or leased in connection with the business of the Company or its
Subsidiaries, including soils, groundwater, surface water, ambient air, indoor
air, buildings and other structure located on any such real property, has been
contaminated with any Hazardous Materials in concentrations and/or amounts that
reasonably would be expected to result in a material liability of the Company or
any of its Subsidiaries.

38

--------------------------------------------------------------------------------



(d) Except as set forth in Schedule 4.22, there are no underground storage
tanks, whether active or abandoned, at the Real Property.

(e) Except in compliance in all material respects with applicable Environmental
Law, there is no asbestos nor any asbestos-containing materials or
polychlorinated biphenyls used in, applied to or in any way incorporated in any
building, structure or other form of improvement on the Real Property.

(f) Neither the Company nor any of its Subsidiaries has stored, treated,
recycled or disposed of, or arranged for the storage, treatment, recycling or
disposal of, any Hazardous Materials and none of the Company, its Subsidiaries,
the Real Property or any real property formerly owned, leased or operated by the
Company or any of its Subsidiaries are listed on, or has been proposed for
listing on, the National Priorities List (Superfund Enterprise Management System
or the Comprehensive Environmental Response, Compensation, and Liability
Information System) under CERCLA, or any similar state or federal list.

(g) Neither the Company nor any of its Subsidiaries are aware of any current or
proposed requirements under Environmental Law which could require capital
expenditures in the next 12 months which are not shown on the Interim Financial
Statements, other than such capital expenditures as would not be material.

(h) Except as set forth on Schedule 4.22 and except as would not be material,
neither the Company nor any of its Subsidiaries has retained or assumed by
contract or, to the knowledge of the Company, Law, any outstanding liabilities
or obligations of third parties under any Environmental Law.

(i) The Company has delivered, or caused to be delivered, to Buyer copies of all
material reports or environmental assessments (including any Phase I, Phase II
reports) prepared within the past five (5) years concerning the Real Property or
formerly owned or leased properties of the Company or any of its Subsidiaries,
in each case in the possession or reasonable control of the Company.

4.23 Government Contracts. Schedule 4.23 contains a listing of each Government
Contract and each Government Bid that would involve more than $200,000 in
payments to the Company or any of its Subsidiaries. True and complete copies of
each such Government Contract or Government Bid have been delivered to or made
available to Buyer or its representatives. Since September 1, 2015, neither the
Company nor any of its Subsidiaries has (a) breached or violated any Law,
clause, provision or requirement pertaining to any Government Contract, (b) been
suspended or debarred from bidding on Government Contracts by a Governmental
Authority, (c) had any audits or investigations by any Governmental Authority
with respect to any Government Contract that remain unresolved, (d) had any
Government Contract terminated by any Governmental Authority for default or
failure to perform, or (e) made any voluntary or mandatory disclosure to a
Governmental Authority, in each case (a) through (e), which would reasonably be
expected to be material to the Company and its Subsidiaries, taken as a whole.
The Company and the Subsidiaries (as applicable) have complied in all material
respects with all material terms and conditions of each Government Contract or
Government Bid to which it is a party, including all clauses, provisions and
requirements incorporated expressly by reference or by operation of Law therein.
In addition, since September 1, 2015, (i) all representations and certifications
executed, acknowledged or set forth in or pertaining to such Government Contract
or Government Bid were complete and correct in all material respects as of the
dates they were made (or deemed made), and the Company or such Subsidiary (as
applicable) has complied in all material respects with all such representations
and certifications; (ii) all information submitted by the Company or such
Subsidiary (as applicable) in support of the negotiation of such Government
Contract or Government Bid, or modification thereof, or in support of requests
for payments thereunder, was, as of the date of price agreement or payment
submission current, accurate and complete in all material respects, (iii) no
Governmental Authority or any prime contractor, subcontractor or other Person
has notified the Company or its Subsidiaries, either in writing or, to the
knowledge of the Company, orally, that the Company or its Subsidiaries has
breached or violated any Law, certification, representation, clause, provision
or requirement pertaining to such Government Contract or Government Bid; (iv)
neither the Company nor any of its Subsidiaries has been notified in writing or,
to the knowledge of the Company, orally, by any Governmental Authority, any
prime contractor, subcontractor or any other Person that any such Government
Contract or Government Bid has been terminated for any reason and no cure notice
or show cause notice is currently in effect pertaining to any such Government
Contract or Government Bid; and (v) to the knowledge of the Company, no money
due to the Company or any of its Subsidiaries pertaining to such Government
Contract or Government Bid has been withheld or offset nor has any claim been
made in writing to withhold or offset money.

39

--------------------------------------------------------------------------------



4.24 Absence of Changes.

(a) From the Balance Sheet Date through the date of this Agreement, there has
not been any Material Adverse Effect on the Company and its Subsidiaries.

(b) Except as expressly contemplated by this Agreement, from the Balance Sheet
Date through the date of this Agreement, the Company and its Subsidiaries have,
in all material respects, conducted their business and operated their properties
in the ordinary course of business consistent with past practice. Without
limiting the generality of the foregoing, except as set forth on Schedule 4.24,
since the Balance Sheet Date to the date of this Agreement, in each case, with
respect to the Business and excluding any actions taken in connection with the
Pre-Closing EV Transfer:

(i) neither the Company nor any of its Subsidiaries has adopted or effected any
material change in any method of accounting or material Tax accounting method,
made or rescinded a material applicable Tax election inconsistent with past
practice, settled or compromised any material Tax Contest, amended any material
Tax Return or filed any claim for refund in a manner that could reasonably be
expected to have an adverse effect on Buyer or any of its Affiliates (including,
after the Closing, the Company and its Subsidiaries), entered into any material
agreement with a Taxing Authority with respect to Taxes or a material accounting
practice or procedure or any material change in cash management practices and
policies, practices and procedures with respect to collection of accounts
receivable, establishment of reserves for uncollectible accounts receivable,
accrual of accounts receivable, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses and deferral of revenue;

(ii) there has been no declaration or payment of any dividends or distributions
to the Members;

(iii) the Company and each of its Subsidiaries have used commercially reasonable
efforts to preserve their respective businesses and maintain goodwill and
relationships with its material customers and suppliers;

40

--------------------------------------------------------------------------------



(iv) neither the Company nor any of its Subsidiaries has sold, leased,
transferred or assigned any of its assets (other than obsolete, defective or
scrap inventory or other product), tangible or intangible, other than in the
ordinary course of business;

(v) neither the Company nor any of its Subsidiaries has entered into any
Contract (or series of related Contracts) involving aggregate payments in excess
of $2,500,000, other than in the ordinary course of business;

(vi) neither the Company nor any of its Subsidiaries has agreed to, nor has any
Material Supplier requested, a price increase for any one supplier that would
reasonably be expected to cause the aggregate spend by the Company and its
Subsidiaries with such supplier to increase by more than ten percent (10%) on an
annual basis;

(vii) neither the Company nor any of its Subsidiaries has agreed to, nor has any
Material Customer requested, a price decrease for any one customer that would
reasonably be expected to cause the aggregate revenue for the Company and its
Subsidiaries with such customer to decrease by more than ten percent (10%) on an
annual basis;

(viii) no party (including the Company and its Subsidiaries) has accelerated,
terminated (excluding any expiration in accordance with its terms), materially
adversely modified or canceled any Contract (or series of related Contracts)
involving aggregate payments in excess of $2,500,000 to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound, other than in the ordinary course of business;

(ix) there has not been any imposition of any Lien upon any asset of the Company
or any of its Subsidiaries, other than a Permitted Lien;

(x) there has been no destruction of any of the material assets of the Company
or any of its Subsidiaries, whether or not covered by insurance, or any material
deterioration in, or damage to, the condition of such assets, other than in the
ordinary course of business;

(xi) other than in the ordinary course of business, there has not been any
purchase, lease or other acquisition of the right to own, use or lease any
property or assets by the Company or any of its Subsidiaries for an amount in
excess of $500,000, individually (in the case of a lease, per annum) or
$1,000,000 in the aggregate (in the case of a lease, for the entire term of the
lease, not including any option term);

(xii) neither the Company nor any of its Subsidiaries has (i) entered into,
terminated or materially modified the terms of any written employment
arrangement with any employees, outside the ordinary course of business, (ii)
granted any material severance or material termination pay or material retention
bonus or material change in control bonus or (iii) adopted, materially increased
benefits under, materially modified or terminated any Company Benefit Plan
except as required by the terms of the Company Benefit Plan, to comply with
applicable Law or in the ordinary course of business;

(xiii) neither the Company nor any of its Subsidiaries has modified the
employment terms of any employee for the purpose of excluding such employee from
full-time status for purposes of the Affordable Care Act; and

(xiv) neither the Company nor any of its Subsidiaries has entered into any
Contract to take any of the actions listed in clauses (i) through (xiii) above.

41

--------------------------------------------------------------------------------



4.25 Affiliate Matters. Except (a) as set forth on Schedule 4.25, (b) the
Company Benefit Plans, (c) Contracts relating to labor and employment matters
set forth on Schedule 4.14(e), (d) contracts between or among the Company and
any of its Subsidiaries and (e) contracts entered into on an arms’-length basis
and in the ordinary course of business between the Company or any of its
Subsidiaries, on the one hand, and the direct or indirect portfolio companies of
investment funds advised or managed by Carlyle Investment Management L.L.C., on
the other hand, there are no material Contracts between the Company or any of
its Subsidiaries, on the one hand, and any Related Person of the Company or any
of its Subsidiaries, on the other hand, in each case, with respect to the
Business.

4.26 Data Security.

(a) The Company and its Subsidiaries maintain policies and procedures regarding
security, privacy, and use of personal data that are commercially reasonable,
consistent with applicable Law and with industry practices relevant to the their
respective businesses. Neither the Company nor any of its Subsidiaries is
subject to any pending, or to the knowledge of the Company, threatened Action,
nor has the Company or any of its Subsidiaries received, within the past twelve
(12) months of the date hereof any notice alleging that it has (i) experienced a
security, data or other breach adversely affecting its protection of personal
data, Personally Identifiable Information, or (ii) violated any Person’s privacy
rights, privacy-related Law or privacy policy.

(b) The Company and its Subsidiaries, for the past three (3) years, have
complied, in all material respects, with applicable Laws, contractual and
fiduciary obligations, the Company’s and its Subsidiaries’ respective terms of
use and service Contracts, and any privacy policies published by the Company or
any of its Subsidiaries relating to (i) the privacy of users of the Internet
websites and mobile applications owned, maintained or operated by the Company or
any of its Subsidiaries (collectively, the “Company Sites”), (ii) any services
provided to customers of the Company or any of its Subsidiaries, or (iii) the
collection, storage, use, transfer, sharing, disposal or processing of any
Personally Identifiable Information collected or used by the Company or any of
its Subsidiaries or maintained by third parties having authorized access to such
information (collectively, all of the foregoing, the “Company Site Policies”).
The execution, delivery and performance of this Agreement complies, in all
material respects, with applicable Laws relating to privacy and with the Company
Site Policies published by the Company or any of its Subsidiaries, and with all
contractual and fiduciary obligations of the Company and its Subsidiaries. True
and complete copies of all current Company Site Policies published by the
Company or any of its Subsidiaries have been provided to Buyer.

(c) The Company and its Subsidiaries have taken commercially reasonable steps
(including implementing and monitoring compliance with adequate measures with
respect to technical and physical security) to (i) protect the confidentiality
of confidential information and trade secrets of the Company and its
Subsidiaries or of any third party that has provided any confidential
information or trade secrets to the Company or any of its Subsidiaries, and (ii)
ensure that all Personally Identifiable Information is protected against loss
and against unauthorized access, use, modification, disclosure or other misuse.
To the knowledge of the Company, there has been no loss, unauthorized access or
misuse of Personally Identifiable Information, nor has the Company or any of its
Subsidiaries experienced an event that requires it under applicable Law to
provide notice to any third party or Governmental Authority of any loss or
misuse of or unauthorized access to Personally Identifiable Information pursuant
to applicable Laws.

(d) Neither the Company nor any of its Subsidiaries is aware of any material
errors, bugs or defects with respect to any of the Owned Software or the Company
Sites that the Company reasonably believes it cannot fix in the ordinary course
of business or which otherwise will adversely affect the use or functionality of
such Owned Software or the Company Sites.

42

--------------------------------------------------------------------------------



(e) To the knowledge of the Company, all Company Sites, the Owned Software and
information technology systems used by the Company or any of its Subsidiaries
are free of any “back door,” “time bomb,” “Trojan horse,” “worm,” “drop dead
device,” “virus” or other software routines or hardware components that permit
unauthorized access or the unauthorized disablement or erasure of such Company
Sites, Owned Software, systems, data or other software (“Contaminants”). The
Company and its Subsidiaries have taken commercially reasonable steps to prevent
the introduction of Contaminants into such Company Sites, Owned Software and
information technology systems used by the Company or any of its Subsidiaries.

(f) The Company and its Subsidiaries have taken commercially reasonable steps to
protect the information technology systems used by them, and have required their
respective vendors and any necessary third parties to take commercially
reasonable steps to protect any information technology systems used in
connection with the operations of the business of the Company and its
Subsidiaries. To the knowledge of the Company, there have been no unauthorized
intrusions or breaches of the security of such information technology systems.

4.27 Product Liability; Product Warranty. Schedule 4.27 contains a true, correct
and complete copy of the standard warranty or warranties of the Company and its
Subsidiaries (including terms and conditions) for sales of products (the
“Company Warranty”) with respect to the Business, except as stated therein,
there are no warranties, commitments or obligations with respect to the return,
repair or replacement of products. With respect to Contracts with Material
Customers entered into in the past three (3) years, neither the Company nor any
of its Subsidiaries are bound by any terms, conditions, warranties, commitments
or obligations with respect to the sale of any products or services of the
Company that are not included in the Contract with such Material Customer or
that differ in any material respect from the Company Warranty. In the past three
(3) years, no product sold by the Company or any of its Subsidiaries has been
the subject of any replacement, field fix, retrofit, modification or recall
campaign by the Company or any of its Subsidiary, and no such campaign is being
conducted by the Company or any of its Subsidiaries or is required to be
conducted by any Governmental Authority, except, in each case, as would not
reasonably be expected to be material to the Company and its Subsidiaries, taken
as a whole. Neither the Company nor any of its Subsidiaries is a party to any,
and, to the knowledge of the Company, there is no threatened, Action or Order
relating to alleged defects in the products or services provided by the Company
or any of its Subsidiaries that are part of the Business or the failure of any
such products or services to meet the warranty specifications applicable
thereto.

4.28 Accounts Receivable; Accounts Payable.

(a) Except as set forth on Schedule 4.28, and excluding, for purposes of this
Section 4.28, any accounts receivable from Buyer or any of its Affiliates, all
accounts receivable of the Company and its Subsidiaries reflected on the Interim
Financial Statements or arising after the date thereof (i) are valid and
existing; (ii) represent monies due for goods sold or services rendered in bona
fide transactions in the ordinary course of business; and (iii) to the knowledge
of the Company, are not subject to any defenses, rights of set-off, assignment,
restrictions, security interests or other Liens. Except as shown on Schedule
4.28, all such accounts receivable are current, and to the knowledge of the
Company, there is no dispute regarding the collectability of any such accounts
receivable.

43

--------------------------------------------------------------------------------



(b) All accounts payable of the Company and its Subsidiaries arose in bona fide
arms-length transactions in the ordinary course of business and no account
payable is delinquent by more than sixty (60) days in its payment.

4.29 Pre-Closing EV Transfer. The closing of the Pre-Closing EV Transfer has
occurred and the Company has delivered, or caused to be delivered, to Buyer a
duly executed copy of the acquisition agreement governing the terms of the
Pre-Closing EV Transfer, including all schedules and exhibits thereto, and duly
executed copies of any agreement, document or instrument delivered or required
to be delivered pursuant to the Pre-Closing EV Transfer (assuming any such
agreement, document or instruction is required to be delivered on or prior to
the date hereof) (collectively, the “EV Closing Documents”). The EV Closing
Documents are each in full force and effect and represent the valid and binding
obligation of the Company or one of its Subsidiaries, on the one hand, and, to
the knowledge of the Company, the other parties thereto, on the other hand. The
EV Closing Documents are each enforceable by the Company and its Subsidiaries
(and by Buyer following the Closing) against the other parties thereto in
accordance with their respective terms, subject to the Remedies Exceptions.
Except for those liabilities, commitments and obligations arising out of the EV
Closing Documents, neither the Company nor any of its Subsidiaries has any
liability, commitment or obligation with respect to the Pre-Closing EV Transfer.

4.30 No Additional Representation or Warranties. Except as provided in this
Article IV, neither the Company nor any of its Affiliates, nor any of their
respective managers, directors, officers, employees, stockholders, partners,
members, agents or representatives has made, or is making, any representation or
warranty whatsoever to Buyer or Merger Sub or their Affiliates, oral or written,
express or implied, and the Company hereby disclaims any such other
representations and warranties, and, except as provided in this Article IV,
neither the Company nor any of its Affiliates, nor any of their respective
managers, directors, officers, employees, stockholders, partners, members,
agents or representatives shall be liable in respect of the accuracy or
completeness of any information provided to Buyer or Merger Sub or their
respective Affiliates, directors, officers, employees, shareholders, partners,
members or representatives.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER AND MERGER SUB

Except as set forth in the Schedules, Buyer and Merger Sub represent and warrant
to the Company as follows:

5.1 Corporate Organization. Each of Buyer and Merger Sub has been duly organized
and is validly existing as a corporation in good standing under the Laws of
Indiana, in the case of Buyer, and as a limited liability company in good
standing under the Laws of the State of Delaware, in the case of Merger Sub, and
has the organizational power and authority to own or lease its properties and to
conduct its business as it is now being conducted. The copies of the certificate
of incorporation, bylaws, certificate of formation and limited liability company
agreement, as applicable, of each of Buyer and Merger Sub previously delivered
by Buyer to the Company are true and complete. Each of Buyer and Merger Sub is
duly licensed or qualified and (where applicable) in good standing as a foreign
legal entity in all jurisdictions in which its ownership of property or the
character of its activities is such as to require it to be so licensed or
qualified, except where failure to be so licensed or qualified would not
reasonably be expected to have a Material Adverse Effect on Buyer or Merger Sub.
Buyer owns, beneficially and of record, all of the outstanding membership
interests of Merger Sub, free and clear of all Liens.

5.2 Due Authorization. Each of Buyer and Merger Sub has all requisite
organizational power and authority to execute and deliver this Agreement and
(subject to the consents, approvals, authorizations and other requirements
described in Section 5.5) to perform all obligations to be performed by it
hereunder. The execution and delivery of this Agreement by Buyer and Merger Sub
and the consummation of the transactions contemplated hereby have been duly and
validly authorized and approved by the Board of Directors of Buyer and sole
member of Merger Sub, and no other organizational proceeding on the part of
Buyer or Merger Sub is necessary to authorize this Agreement (other than the
adoption of this Agreement by Buyer in its capacity as the sole member of Merger
Sub, which adoption will occur immediately following execution of this Agreement
by Merger Sub). This Agreement has been duly and validly executed and delivered
by each of Buyer and Merger Sub and (assuming this Agreement constitutes a
legal, valid and binding obligation of the Company and the Holder
Representative) this Agreement constitutes a legal, valid and binding obligation
of each of Buyer and Merger Sub, enforceable against Buyer and Merger Sub in
accordance with its terms, subject to the Remedies Exception.

44

--------------------------------------------------------------------------------



5.3 No Conflict. Except as set forth on Schedule 5.3, the execution and delivery
of this Agreement by Buyer and Merger Sub and the consummation by them of the
transactions contemplated hereby do not and will not, as of the Closing, (a)
violate any provision of, or result in the breach of any applicable Law to which
Buyer or Merger Sub is subject or by which any property or asset of Buyer or
Merger Sub is bound, (b) conflict with the certificate of incorporation, bylaws
or other organizational documents of Buyer or any Subsidiary of Buyer (including
Merger Sub), or (c) violate any provision of or result in a breach of any
agreement, indenture or other instrument to which Buyer or any Subsidiary of
Buyer (including Merger Sub) is a party or by which Buyer or any Subsidiary of
Buyer (including Merger Sub) may be bound, or terminate or result in the
termination of any such agreement, indenture or instrument, or result in the
creation of any Lien upon any of the properties or assets of Buyer or any
Subsidiary of Buyer (including Merger Sub) or constitute an event which, after
notice or lapse of time or both, would reasonably be expected to result in any
such violation, breach, termination or creation of a Lien, except to the extent
that the occurrence of the foregoing items set forth in clauses (a) or (c) would
not reasonably be expected to (i) be material to Buyer and its Subsidiaries,
taken as a whole, or (ii) materially and adversely affect the ability of Buyer
and its Subsidiaries to enter into and perform their respective obligations
under this Agreement.

5.4 Litigation and Proceedings. There are no lawsuits, actions, suits, claims or
other proceedings at law or in equity, or, to the knowledge of Buyer,
investigations, pending before or by any Governmental Authority or, to the
knowledge of Buyer, threatened, against Buyer or Merger Sub which, if determined
adversely, would reasonably be expected to have a Material Adverse Effect on
Buyer or Merger Sub. There is no unsatisfied judgment or any open injunction
binding upon Buyer or Merger Sub which would reasonably be expected to have a
Material Adverse Effect on Buyer or Merger Sub.

5.5 Governmental Consent. Assuming the truth and completeness of the
representations and warranties of the Company contained in this Agreement, no
consent, approval or authorization of, or designation, declaration or filing
with, any Governmental Authority or other Person is required on the part of
Buyer or Merger Sub with respect to Buyer or Merger Sub’s execution or delivery
of this Agreement or the consummation of the transactions contemplated hereby,
except for (a) applicable requirements of the HSR Act or any foreign competition
Law and the French Foreign Investment Laws, (b) compliance with any applicable
securities Laws, (c) any consents, approvals, authorizations, designations,
declarations or filings, the absence of which would not reasonably be expected
(i) be material to Buyer or Merger Sub, or (ii) materially and adversely affect
the ability of Buyer or Merger Sub, in a timely manner, to enter into, perform
its obligations under, or to consummate the transactions contemplated by, this
Agreement, and (d) as otherwise disclosed on Schedule 5.5.

5.6 No Prior Activities. Except for obligations incurred in connection with its
organization and the transactions contemplated hereby, Merger Sub has neither
incurred any obligation or liability nor engaged in any business or activity of
any type or kind whatsoever or entered into any agreement or arrangement with
any Person.

45

--------------------------------------------------------------------------------



5.7 Brokers’ Fees. Except fees described on Schedule 5.7 (which fees shall be
the sole responsibility of Buyer), no broker, finder, investment banker or other
Person is entitled to any brokerage fee, finders’ fee or other commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by Buyer or any of its Affiliates.

5.8 Closing Payment. Buyer has, and will have as of the Closing, sufficient
funds, from cash on hand and/or undrawn amounts immediately available under
existing credit facilities necessary to consummate the transactions contemplated
by this Agreement, including (a) paying the Merger Consideration at Closing, (b)
effecting the repayment or refinancing of all Funded Debt of the Company as of
the Closing Date required to be repaid or refinanced in connection with the
Closing and (c) paying all related fees and expenses in accordance with the
terms of this Agreement. Neither Buyer nor Merger Sub has incurred any
obligation, commitment, restriction or liability of any kind, and is not
contemplating or aware of any obligation, commitment, restriction or liability
of any kind, in either case which would reasonably be expected to impair or
adversely affect such resources.

5.9 No Fraudulent Intent. None of Buyer or Merger Sub is entering into this
Agreement or the transactions contemplated hereby with the actual intent to
hinder, delay or defraud either present or future creditors.

5.10 No Outside Reliance. Notwithstanding anything contained in this Article V
or any other provision hereof, each of Buyer and Merger Sub acknowledge and
agree that neither the Company nor any of its Affiliates, nor any of its or
their respective managers, directors, officers, employees, stockholders,
partners, members, agents or representatives, has made, or is making, any
representation or warranty whatsoever, oral or written, express or implied (and
neither Buyer nor Merger Sub has relied on any representation, warranty or other
statement of the Company or any of its Affiliates, or any of its or their
respective managers, directors, officers, employees, stockholders, partners,
members, agents or representatives), beyond those expressly given in this
Agreement and in the Schedules, including any implied warranty or representation
as to condition, merchantability, suitability or fitness for a particular
purpose or trade as to any of the assets of the Company or any of its
Subsidiaries. Without limiting the generality of the foregoing, it is understood
that any cost estimates, financial or other projections or other predictions
that may be contained or referred to in the Schedules or elsewhere, as well as
any information, documents or other materials (including any such materials
contained in any “data room” or reviewed by Buyer or any of its Affiliates,
agents or representatives pursuant to the Confidentiality Agreement) or
management presentations or due diligence discussions that have been or shall
hereafter be provided to or engaged in with Buyer or any of its Affiliates,
agents or representatives are not and will not be deemed to be representations
or warranties of the Company, and no representation or warranty is made as to
the accuracy or completeness of any of the foregoing except as may be expressly
set forth in this Agreement and in the Schedules; provided, however, that
nothing in this Section 5.10 or elsewhere in this Agreement or in the Schedules
will limit any remedy Buyer may have for Fraud. Except as otherwise expressly
set forth in this Agreement, each of Buyer and Merger Sub understands and agrees
that, should the Closing occur, any inventory, equipment, vehicles, assets,
properties and business of the Company and its Subsidiaries are furnished “as
is,” “where is” and, subject only to the representations and warranties
contained in Article IV, with all faults and without any other representation or
warranty of any nature whatsoever.

5.11 No Additional Representations or Warranties. Except as provided in this
Article V, neither Buyer or Merger Sub or their respective Affiliates, nor any
of their respective directors, officers, employees, stockholders, partners,
members or representatives has made, or is making, any representation or
warranty whatsoever to the Company or its Affiliates, directors, officers,
employees, stockholders, partners, members or representatives and no such party
shall be liable in respect of the accuracy or completeness of any such
information provided to the Company or its Affiliates, directors, officers,
employees, stockholders, partners, members or representatives.

46

--------------------------------------------------------------------------------



ARTICLE VI.
COVENANTS OF THE COMPANY

6.1 Conduct of Business.

(a) From the date of this Agreement through the Closing, the Company shall, and
shall cause its Subsidiaries to, except as would constitute a violation of
applicable Law, as set forth on Schedule 6.1, as contemplated by this Agreement
or as consented to by Buyer in writing (which consent shall not be unreasonably
withheld, conditioned, delayed or denied), use its commercially reasonable
efforts to (i) operate the Business in the ordinary course, substantially in
accordance with past practice and (ii) maintain and preserve intact the current
organization, business and franchise of the Company and its Subsidiaries and to
preserve the rights, franchises, goodwill and relationships of its employees,
customers, lenders, suppliers, regulators and others having business
relationships with the Company or any of its Subsidiaries in all material
respects. Without limiting the generality of the foregoing, from the date of
this Agreement through the Closing, except as would constitute a violation of
applicable Law, as set forth on Schedule 6.1 or as consented to by Buyer in
writing (which consent shall not be unreasonably withheld, conditioned, delayed
or denied), the Company shall not, and the Company shall cause its Subsidiaries
not to, take any action that would cause any of the changes, events or
conditions described in Section 4.24 (other than clause (x) thereof) to occur.

(b) Nothing contained in this Agreement shall give Buyer, directly or
indirectly, any right to control or direct the operations of the Company and its
Subsidiaries prior to the Closing. Prior to the Closing, each of the Company and
Buyer shall exercise, consistent with the other terms and conditions of this
Agreement, complete control and supervision over their respective businesses.

6.2 Inspection. Subject to confidentiality obligations and similar restrictions
that may be applicable to information furnished to the Company or any of its
Subsidiaries by third parties that may be in the Company’s or any of its
Subsidiaries’ possession from time to time, and except for any information that
is subject to attorney-client privilege or other privilege from disclosure, the
Company shall, and shall cause its Subsidiaries to, afford to Buyer and its
accountants, counsel and other representatives reasonable access, during normal
business hours, in such manner as to not interfere with the normal operation of
the Company and its Subsidiaries, to their respective properties, books,
contracts, commitments, tax returns, records and appropriate officers and
employees of the Company and its Subsidiaries, and shall furnish such
representatives with financial and operating data and other information
concerning the affairs of the Company and its Subsidiaries, in each case, as
such representatives may reasonably request for the purpose of satisfying
Buyer’s obligations hereunder (including with regard to the satisfaction of
closing conditions pursuant to Article IX and for the purpose of preparing for
the operation of the Business following the Closing); provided, that (i) such
inspection shall be conducted in accordance with all applicable competition
Laws, shall only be upon reasonable notice and shall be at Buyer’s sole cost and
expense; and (ii) shall be subject to any advance restrictions in leases for
Leased Real Property; provided, further, that Buyer and its representatives
shall not be permitted to perform any environmental sampling or testing at any
real property owned or leased by the Company or any of its Subsidiaries,
including sampling or testing of soil, groundwater, surface water, building
materials, or air emissions or wastewater discharges. All confidential
information obtained by Buyer, Merger Sub and their respective representatives
shall be subject to the Confidentiality Agreement. All requests for access to
the properties, books and records of the Company and its Subsidiaries shall be
made to such representatives of the Company as the Company shall designate.

47

--------------------------------------------------------------------------------



6.3 HSR Act and Foreign Antitrust Approvals. In connection with the transactions
contemplated by this Agreement, the Company shall (and, to the extent required,
shall cause its Affiliates to), promptly but in no event later than ten (10)
Business Days after the date hereof, comply with the notification and reporting
requirements of the HSR Act and, as soon as practicable, make such other filings
with any similar foreign Governmental Authorities as may be required under any
applicable foreign competition Law. The Company shall use its reasonable best
efforts to (a) obtain clearance under the HSR Act and (b) substantially comply
with any Antitrust Information or Document Requests. The Holder Representative
shall use its reasonable best efforts to furnish to Buyer all information
required for any application or other filing to be made pursuant to any Law in
connection with the transactions contemplated by this Agreement, including any
information requests required to comply with the French Foreign Investment Laws.
The Holder Representative shall promptly inform Buyer’s outside counsel of any
oral communication from, and provide outside counsel to Buyer, copies of written
communications from, any Governmental Authority regarding any such filings or
otherwise relating to the transactions contemplated by this Agreement. The
Holder Representative shall not participate in any meeting, teleconference or
other discussion with any Governmental Authority in respect of any filings,
investigation, inquiry, or other matter relating to the transactions
contemplated by this Agreement without giving Buyer reasonable prior notice and
the opportunity to attend and participate. The Holder Representative will
consult and cooperate with Buyer in connection with, will give Buyer’s outside
counsel a reasonable opportunity to review in advance, and will consider in good
faith the comments and views of Buyer in connection with, all filings,
submissions, papers, material communications, analyses, presentations,
memoranda, briefs, arguments, opinions and proposals to be made or submitted to
any Governmental Authority in connection with the transactions contemplated by
this Agreement. The Company shall be responsible for (i) fifty percent (50%) of
the fees payable to the Antitrust Authorities and (ii) one hundred percent
(100%) of (A) counsel fees and expenses of the Company and (B) retained expert,
including economist, fees and expenses of the Company, in each case in
connection with the transactions contemplated by this Agreement.

6.4 Termination of Certain Agreements; Certain Actions in Respect of Options;
Consents. Prior to the Effective Time, the Company shall have taken all actions
necessary to terminate, and shall cause to be terminated, each Contract listed
on Schedule 6.4(a) to the extent such Contract will not terminate in accordance
with its terms in connection with the transactions contemplated by this
Agreement. Prior to the Closing, the Board of Managers of the Company will take
such action necessary to provide for the treatment of the Options contemplated
by Section 3.1(a).

6.5 Section 280(G) of the Code. The Company will (a) no later than five (5)
Business Days prior to the Closing Date, use commercially reasonable efforts to
obtain, in a manner compliant with the requirements of Section 280G(b)(5)(B) of
the Code and Q/A 7 of Treasury Regulation Section 1.280G-1, from each
“disqualified individual” (as such term is defined in Treasury Regulation
Section 1.280G-1) who is entitled to receive any payment or benefit that would
constitute a “parachute payment” (within the meaning of Section 280G(b)(2)(A) of
the Code), a waiver of each such disqualified individual’s right to some or all
of such payments or benefits (the “Waived 280G Benefits”) so that the deduction
of all remaining payments and benefits, if any, shall not be limited by the
application of Section 280G of the Code; and (b) no later than two (2) Business
Days prior to the Closing Date, with respect to each such disqualified
individual who executes such waiver, take all actions necessary to submit for
approval by the Company’s stockholders (in accordance with Section 280G(b)(5)(B)
of the Code and Treasury Regulation Section 1.280G-1), in form and substance
satisfactory to the Company, the right of any such disqualified individuals to
receive (or retain) the Waived 280G Benefits (the “Stockholder Vote”). Buyer
shall have the right to review and comment on all documents to be delivered to
the disqualified individuals and stockholders in connection with such vote and
any required disqualified individual waivers, and the Company shall reflect all
reasonable and timely comments of Buyer thereon. If any of the Waived 280G
Benefits fail to be approved by the Company’s stockholders as contemplated in
this Section 6.5, such Waived 280G Benefits shall not be paid or provided, to
the extent the applicable disqualified individual executes the waiver described
in this Section 6.5.

48

--------------------------------------------------------------------------------



6.6 No Solicitation of Transactions. During the period from the date hereof to
the earlier of the date of termination of this Agreement pursuant to Article X
or the Closing Date, neither the Holder Representative nor the Company shall
(and the Holder Representative and the Company shall not authorize their or any
of their respective Subsidiaries’ respective managers, officers, employees,
accountants, consultants, legal counsel, advisors, agents and other
representatives or, to the extent within the Holder Representative’s, the
Company’s or any of its Subsidiary’s control, other Affiliates) to take any
action to (a) solicit, initiate or facilitate any Acquisition Proposal, (b)
enter into any agreement with respect to any Acquisition Proposal or enter into
any agreement requiring it to abandon, terminate or fail to consummate the
transactions contemplated by this Agreement or (c) participate in any way in
negotiations with, or furnish any information to, any Person in connection with
or the making of any proposal that constitutes an Acquisition Proposal. Upon
execution of this Agreement, the Company shall cease immediately and cause to be
terminated any and all existing discussions or negotiations with any Persons
conducted heretofore with respect to an Acquisition Proposal.

6.7 Confidentiality. Buyer and the Company acknowledge that they are parties to
the Confidentiality Agreement, the terms of which are incorporated herein by
reference. Following the Closing, the Confidentiality Agreement shall be
superseded in its entirety by the provisions of this Agreement; provided,
however, that if for any reason this Agreement is terminated prior to the
Closing, the Confidentiality Agreement shall remain in full force and effect in
accordance with its terms. For a period of two (2) years following the Closing
Date, the Holder Representative shall keep, and shall cause its controlled
Affiliates to keep, and shall direct its other Related Persons to keep, in
strict confidence, and will not, directly or indirectly, at any time, disclose
to any third party any Confidential Information, without the prior written
consent of Buyer, unless and except to the extent that such disclosure is (a) to
its Related Persons who have a need to know such information and are informed of
their obligation to hold such information confidentially to the same extent as
applicable to the Holder Representative, (b) required by Law, (c) necessary to
be made in connection with the enforcement of any right or remedy relating to
this Agreement or any of the Ancillary Agreements or the transactions
contemplated hereby or thereby and (d) to any financing source or underwriter in
connection with such Person’s due diligence. Notwithstanding anything herein to
the contrary, if the Holder Representative or its Related Persons is required by
Law to disclose any Confidential Information, the Holder Representative shall
promptly notify Buyer in writing (to the extent practicable and permitted by
Law) and shall disclose that portion of such information which the Holder
Representative is advised by its counsel (which may be in-house counsel) is
required by Law to be disclosed; provided that the Holder Representative shall
use its commercially reasonable efforts to obtain an appropriate protective
order or other reasonable assurance that confidential treatment will be accorded
such information. Upon Buyer’s request, the Holder Representative will deliver,
or cause to be delivered, to Buyer (at Buyer’s sole cost and expense) all
tangible embodiments relating to the Confidential Information that the Holder
Representative or any of its Affiliates possesses or has under such Person’s
control. The Parties acknowledge and agree that the Holder Representative may
disclose the terms and existence of this Agreement and the transactions
contemplated hereby to its Affiliates in order that such Persons may provide
information about the subject matter of this Agreement and the transactions
contemplated hereby to their respective limited partners and prospective limited
partners in connection with their fundraising and reporting activities, so long
as any such information that is confidential is used solely for such purpose and
is not disclosed or used for any other purposes by the Holder Representative or
any such recipient or in a manner that would constitute a breach or violation of
the Confidentiality Agreement.

49

--------------------------------------------------------------------------------



6.8 Preservation of Records. During the period from the date hereof to the
earlier of the date of termination of this Agreement pursuant to Article X or
the Closing Date, the Company and its Subsidiaries agree that they shall, at
their own expense, use commercially reasonable efforts to preserve and keep the
records owned and held by them, as applicable, including any and all invention
disclosures, corporate, purchasing and sales records, data and communications
relating to ongoing business development activities, vendor lists, accounting
and financial records, product documentation, product specifications, marketing
documents and the like, in each case (a) pertaining to the Business and (b) in
any format, including written, printed or electronic format (collectively, the
“Records”). As of the Closing Date, the Records shall be and shall remain the
property of the Company or such Subsidiary.

6.9 Delivery of Financial Statements.

(a) The Company shall deliver, or shall cause to be delivered, to Buyer, within
10 Business Days following the end of each month during the period between the
date hereof and the Closing Date, unaudited consolidated financial statements
for such month, in the format provided to the lenders under the Credit
Agreement.

(b) Prior to the Closing, the Company shall deliver, or shall cause to be
delivered, to Buyer, unaudited consolidated quarterly statements of operations
of the Company and its Subsidiaries for (i) the fiscal quarters ending June 30
and March 31, 2019, (ii) each quarter of fiscal year ended December 31, 2018,
and (iii) the fiscal quarter ended December 31, 2017, in each case, that
includes pro forma adjustments to reflect the transactions contemplated by the
Pre-Closing EV Transfer, which quarterly statements of operations shall be
prepared from the books and records of the Company and its Subsidiaries and
present fairly, in all material respects, the results of operations of the
Business for the respective quarters then ended (the “Quarterly Proforma
Statements of Operations”). The Quarterly Proforma Statements of Operations will
be prepared by showing adjustments made in a manner generally consistent with
the statement of operations included in the Pro Forma Financial Statements
taking into account the Company’s historical quarterly statements of operations
since October 1, 2017 (the “Historical Quarterly Statements of Operations”). The
Historical Quarterly Statements of Operations have been prepared in accordance
with GAAP, except for the absence of normal year-end adjustments and
reclassifications, none of which would be material in amount, individually or in
the aggregate, and for the absence of footnotes and other disclosure of
presentation items, in a manner consistent with Schedule 6.9(b).

6.10 EV Closing Documents. During the period prior to the Effective Time or the
earlier termination of this Agreement, the Company shall not, and shall cause
the applicable parties to any EV Closing Document to not, amend, waive, modify
or cancel, in any material respect, any provision of such EV Closing Document.

ARTICLE VII.
COVENANTS OF BUYER

7.1 HSR Act and Other Government Approvals.

(a) In connection with the transactions contemplated by this Agreement, Buyer
shall (and, to the extent required, shall cause its Affiliates to) (i) file
promptly, but in no event later than ten (10) Business Days after the date
hereof, a Notification and Report Form pursuant to the HSR Act, and use its
reasonable best efforts to obtain clearance under the HSR Act, (ii) as soon as
practicable, make all filings or submissions with Governmental Authorities as
may be required under any applicable antitrust or competition Law and (iii) as
soon as practicable, make or cause to be made the French Foreign Investment
Filing under the French Foreign Investment Laws. Buyer shall substantially
comply with any Antitrust Information or Document Requests or any information
requests under the French Foreign Investment Laws and use its reasonable best
efforts to make or obtain, as soon as practicable, all filings with, notices to
or approvals, consents or waivers of all other Governmental Authorities required
in connection with the transactions contemplated hereby.

50

--------------------------------------------------------------------------------



(b) Buyer shall use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary or desirable
under Law to consummate the transactions contemplated by this Agreement as soon
as possible (but in any event prior to the Termination Date). In furtherance and
not in limitation of the foregoing, Buyer shall, and shall cause its Affiliates
to, (i) use reasonable best efforts to comply at the earliest practicable date
with any Antitrust Information or Document Requests or any information requests
under the French Foreign Investment Laws and (ii) cooperate with the Company in
connection with any filing and in connection with resolving any investigation or
other inquiry of any Governmental Authority. Buyer shall use its reasonable best
efforts to furnish to the Company all information required for any application
or other filing to be made pursuant to any Law in connection with the
transactions contemplated by this Agreement. Buyer shall promptly inform the
Company’s outside counsel of any oral communication from, and provide outside
counsel to the Company copies of written communications from, any Governmental
Authority regarding any such filings or otherwise relating to the transactions
contemplated by this Agreement. Buyer shall not participate in any meeting,
teleconference or other discussion with any Governmental Authority in respect of
any filings, investigation, inquiry, or other matter relating to the
transactions contemplated by this Agreement without giving the Company
reasonable prior notice and the opportunity to attend and participate. Buyer
will consult and cooperate with the Company in connection with, will give the
Company’s outside counsel a reasonable opportunity to review in advance, and
will consider in good faith the comments and views of the Company in connection
with, all filings, submissions, papers, material communications, analyses,
presentations, memoranda, briefs, arguments, opinions and proposals to be made
or submitted to any Governmental Authority in connection with the transactions
contemplated by this Agreement.

(c) In furtherance and not in limitation of the actions and obligations
described in Section 7.1(b), Buyer shall, and shall cause each of its Affiliates
to, take any and all actions required or necessary to resolve such objections,
if any, as may be asserted by any Governmental Authority with respect to the
transactions contemplated by this Agreement, including any objection asserted
under the HSR Act and any antitrust or competition Law or under the French
Foreign Investment Laws. In connection therewith, if any Action is instituted
(or threatened to be instituted) challenging any transaction contemplated by
this Agreement as in violation of any Law (including the HSR Act or any
antitrust or competition Law or the French Foreign Investment Laws), Buyer shall
use its reasonable best efforts to contest and resist any such Action, and to
have vacated, lifted, reversed, or overturned as soon as possible (but in any
event prior to the Termination Date) any decree, judgment, injunction or other
order, whether temporary, preliminary or permanent, that is in effect and that
prohibits, prevents, limits or restricts consummation of the transactions
contemplated by this Agreement, including by pursuing all available avenues of
administrative and judicial appeal, subject to Section 7.1(d).

(d) Buyer and the Company may mutually agree that litigation is not in their
respective best interests. Buyer shall not, without the written consent of the
Company, “pull and refile” pursuant to 16 C.F.R. 803.12 any filing made under
the HSR Act, or take any similar action without prior written approval from the
Company with respect to any filing made with any Antitrust Authority.

51

--------------------------------------------------------------------------------



(e) Buyer further agrees that it shall, to the extent necessary to obtain the
approval, clearance, waiver or consent from any Governmental Authority, or the
expiration of any waiting period, required to satisfy the conditions set forth
in Section 9.1(a) or Section 9.1(b), as applicable, as soon as practicable after
the date hereof, or to avoid the entry of or have lifted, vacated or terminated
any Law enacted, entered, promulgated, enforced or issued by any Governmental
Authority restraining, enjoining or prohibiting the consummation of the
transactions contemplated by this Agreement, take the following actions: (i)
propose, negotiate, offer to commit and effect (and if such offer is accepted,
commit to and effect), by consent decree, hold separate order or otherwise, the
sale, divestiture, license or other disposition of any assets or businesses of
the Company or any of its Subsidiaries and/or any assets or businesses of Buyer
or any of its Affiliates (or equity interests held by Buyer or any of its
Affiliates in entities with assets or businesses); (ii) propose, negotiate,
offer to commit and effect (and if such offer is accepted, commit to and
effect), by consent decree, hold separate order or otherwise, the termination,
amendment, or modification of, or any other action or remedy with respect to,
any of Buyer’s or any of its Affiliates’, or the Company’s or any of its
Subsidiaries’ existing relationships and contractual rights and obligations, and
the creation of any new relationships, contractual rights and obligations or
other agreements; (iii) otherwise offer to take or offer to commit to take any
action which it is capable of taking and, if the offer is accepted, take or
commit to take such action, that limits its freedom of action with respect to,
or its ability to retain or operate, any of the assets or businesses of the
Company or any of its Subsidiaries and/or any assets or businesses of Buyer or
any of its Affiliates (or equity interests held by Buyer or any of its
Affiliates in entities with assets or businesses); and (iv) take promptly, in
the event that any permanent or preliminary injunction or other order is entered
or becomes reasonably foreseeable to be entered in any proceeding that would
make consummation of the transactions contemplated by this Agreement unlawful or
that would prevent or delay consummation of the transactions contemplated by
this Agreement, any and all steps (including the appeal thereof, the posting of
a bond or the taking of the steps contemplated by clauses (i), (ii) and (iii) of
this Section 7.1(e)) necessary to vacate, modify or suspend such injunction or
order. Notwithstanding anything to the contrary herein, Buyer’s obligations
under Section 7.1(b) or this Section 7.1(d) shall be absolute and not qualified
by “commercially reasonable efforts” or “reasonable best efforts”. The entry by
any Governmental Authority in any Action of a Governmental Order permitting the
consummation of the transactions contemplated hereby but requiring any of the
assets or businesses of Buyer or any of its Affiliates to be sold, licensed or
otherwise disposed or held separate thereafter (including the businesses and
assets of the Company and its Subsidiaries) or requiring terminating any
existing relationships and contractual rights and obligations of Buyer or any of
its Affiliates or the Company or any of its Subsidiaries shall not,
individually, or in the aggregate (together with one or more other changes,
events, circumstances, developments or facts) be deemed a failure to satisfy any
condition specified in Article IX. Between the date hereof and the Closing,
Buyer will not, and will cause its Affiliates not to, (i) directly or
indirectly, through merger, consolidation or otherwise, acquire any capital
stock or other equity interest in, or all or any substantial portion of the
assets of, any Person, (ii) merge or consolidate with any Person or (iii) agree
to take any action referred to in clauses (i) or (ii) of this sentence.

(f) Buyer shall be responsible for (i) fifty percent (50%) of the fees payable
to the Antitrust Authorities and (ii) one hundred percent (100%) of (A) counsel
fees and expenses of Buyer and (B) retained expert, including economist, fees
and expenses of Buyer, in each case in connection with the transactions
contemplated by this Agreement.

52

--------------------------------------------------------------------------------



7.2 Indemnification and Insurance.

(a) From and after the Effective Time, Buyer agrees that it shall indemnify and
hold harmless each present and former director, manager, officer, employee and
agent of the Company or any of its Subsidiaries against any costs or expenses
(including reasonable attorneys’ fees), judgments, fines, losses, claims,
damages or liabilities incurred in connection with any claim, action, suit,
proceeding or investigation, whether civil, criminal, administrative or
investigative, arising out of or pertaining to matters existing or occurring at
or prior to the Effective Time, whether asserted or claimed prior to, at or
after the Effective Time, to the fullest extent that the Company or any of its
Subsidiaries, as the case may be, would have been permitted under applicable Law
and its respective certificate of incorporation, bylaws or other organizational
documents in effect on the date of this Agreement to indemnify such person
(including promptly advancing expenses as incurred to the fullest extent
permitted under applicable Law). Without limiting the foregoing, Buyer shall
cause the Company and each of its Subsidiaries (i) to maintain for a period of
not less than six (6) years from the Effective Time provisions in its
certificate of incorporation, bylaws, limited liability company agreement and
other organizational documents concerning the indemnification and exoneration
(including provisions relating to expense advancement) of the Company’s and its
Subsidiaries’ former and current officers, managers, directors, employees, and
agents that are no less favorable to those Persons than the provisions of the
certificates of incorporation, bylaws, limited liability company agreement and
other organizational documents of the Company or such Subsidiary, as applicable,
in each case, as of the date of this Agreement and (ii) not to amend, repeal or
otherwise modify such provisions in any respect that would adversely affect the
rights of those Persons thereunder, in each case, except as required by Law.

(b) On or prior to the date hereof, the Company shall, purchase “tail” coverage
(the “Run-Off Policy”), through its current insurance broker for directors’ and
officers’ liability insurance covering those Persons who are currently covered
by the Company’s or any of its Subsidiaries’ directors’ and officers’ liability
insurance policies on terms not less favorable than the terms of such current
insurance coverage for a period of six (6) years from the Effective Time;
provided, however, that (i) Buyer or the Surviving Company may cause coverage to
be extended under the current directors’ and officers’ liability insurance
policies by obtaining at or prior to the Closing a prepaid, non-cancelable
six-year “tail” policy containing terms not less favorable than the terms of
such current insurance coverage) with respect to matters existing or occurring
at or prior to the Effective Time and (ii) if any claim is asserted or made
within such six-year period, any insurance required to be maintained under this
Section 7.2 shall be continued in respect of such claim until the final
disposition thereof. The rights of indemnification and to receive advancement of
expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which any Person entitled to indemnification under this Section
7.2 (an “Indemnified Person”) may at any time be entitled. No right or remedy
herein conferred by this Agreement is intended to be exclusive of any other
right or remedy, and every other right and remedy shall be cumulative and in
addition to every other right and remedy given hereunder or now or hereafter
existing at Law or in equity or otherwise. The assertion of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent or subsequent
assertion of any other right or remedy. Buyer hereby acknowledges that the
Indemnified Persons have or may, in the future, have certain rights to
indemnification, advancement of expenses and/or insurance provided by other
Persons (collectively, “Other Indemnitors”). Buyer hereby agrees that, with
respect to any advancement or indemnification obligation owed, at any time, to
an Indemnified Person by Buyer, the Surviving Company or any of its Subsidiaries
or any Other Indemnitor, whether pursuant to any certificate of incorporation,
bylaws, certificate of formation, limited liability company agreement,
partnership agreement, operating agreement, indemnification agreement or other
document or agreement and/or pursuant to this Section 7.2 (any of the foregoing,
an “Indemnification Obligation”), Buyer shall, and shall cause the Surviving
Company and its Subsidiaries to (i) jointly and severally, and at all times, be
the indemnitors of first resort (i.e., Buyer’s, the Surviving Company’s and its
Subsidiaries’ obligations to an Indemnified Person shall be primary and any
obligation of the Other Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by an Indemnified
Person shall be secondary), (ii) at all times, be required to advance, and shall
be liable, jointly and severally, for, the full amount of all expenses,
judgments, penalties, fines and amounts paid in settlement to the extent legally
permitted and as required by the terms of this Agreement or any Indemnification
Obligation, without regard to any rights that an Indemnified Person may have
against the Other Indemnitors. Furthermore, Buyer irrevocably waives,
relinquishes and releases the Other Indemnitors from any and all claims (x)
against the Other Indemnitors for contribution, subrogation, indemnification or
any other recovery of any kind in respect thereof and (y) that the Indemnified
Person must seek expense advancement or reimbursement, or indemnification, from
any Other Indemnitor before the Surviving Company or its Subsidiaries or Buyer
must perform its expense advancement and reimbursement, and indemnification
obligations, under this Agreement. Buyer hereby further agrees that no
advancement, indemnification or other payment by the Other Indemnitors on behalf
of an Indemnified Person with respect to any claim for which an Indemnified
Person has sought indemnification from Buyer or the Surviving Company or its
Subsidiaries shall affect the foregoing, and the Other Indemnitors shall have a
right of contribution and/or be subrogated to the extent of such advancement,
indemnification or other payment to all of the rights of recovery of such
Indemnified Person against Buyer, the Surviving Company or its Subsidiaries, and
Buyer or the Surviving Company or its Subsidiaries shall jointly and severally
indemnify and hold harmless against such amounts actually paid by the Other
Indemnitors to or on behalf of such Indemnified Person to the extent such
amounts would have otherwise been payable by Buyer or the Surviving Company or
its Subsidiaries under any Indemnification Obligation. Buyer, on the one hand,
and the Holder Representative, on the other hand, shall each bear fifty percent
(50%) of the cost of the Run-Off Policy.

53

--------------------------------------------------------------------------------



(c) Notwithstanding anything contained in this Agreement to the contrary, this
Section 7.2 shall survive the consummation of the Merger indefinitely and shall
be binding, jointly and severally, on all successors and assigns of Buyer and
the Surviving Company. In the event that Buyer or the Surviving Company or any
of their respective successors or assigns consolidates with or merges into any
other Person and shall not be the continuing or surviving company or entity of
such consolidation or merger or transfers or conveys all or substantially all of
its properties and assets to any Person, then, and in each such case, proper
provision shall be made so that the successors and assigns of Buyer or the
Surviving Company, as the case may be, shall succeed to the obligations set
forth in this Section 7.2.

(d) Buyer shall assume, and be jointly and severally liable for, and shall cause
the Company and its Subsidiaries to honor, each of the covenants in this Section
7.2.

7.3 Employment Matters.

(a) Buyer agrees that for a period of twelve (12) months after the Closing Date
or, as to any employee whose employment is terminated prior to the end of such
twelve (12)-month period, the period beginning on the Closing Date and ending on
the date of termination of such employee’s employment with Buyer or any of its
Affiliates (including the Surviving Company and its Subsidiaries)), Buyer shall
provide (or cause the Surviving Company to provide) each employee who continues
in the employ of Buyer, the Surviving Company or any of their Subsidiaries
following the Closing Date (a “Continuing Employee”) at least the same base
salary or wage rate, as applicable, and other employee benefit plans, programs
and arrangements, in each case, consistent with the base salary or wage rate, as
applicable, and employee benefit plans, programs and arrangements for similarly
situated employees of Buyer as of the Closing Date. No provision of this
Agreement shall be construed to (1) entitle any Continuing Employee to continue
his or her employment with Buyer for any period of time, (2) interfere with the
rights of Buyer to discharge or discipline any Continuing Employee (provided
that any such discharge or discipline is effected in accordance with applicable
Law) or (3) change the terms of any Continuing Employee’s employment (including
with respect to such Continuing Employee’s base salary, wage rate, employee
benefits, programs and arrangements).

54

--------------------------------------------------------------------------------



(b) From and after the Closing, Buyer shall give each Continuing Employee full
credit, solely for purposes of eligibility for severance and accrued and unused
vacation, and not for purposes of eligibility, vesting or benefit accrual under
any other employee benefit, program or arrangement of Buyer that covers such
Continuing Employee following the Closing Date, to the same extent recognized by
the Company or any of its Subsidiaries as of immediately prior to the Closing,
except to the extent such credit would result in the duplication of benefits for
the same period of service.

(c) Buyer shall (i) waive for each Continuing Employee and his or her
dependents, any waiting period provision, payment requirement to avoid a waiting
period, pre-existing condition limitation, actively at-work requirement and any
other restriction that would prevent immediate or full participation under the
welfare plans of Buyer or any of its Subsidiaries applicable to such Continuing
Employee to the extent such waiting period, pre-existing condition limitation,
actively at-work requirement or other restriction would not have been applicable
to such Continuing Employee under the terms of the welfare plans of the Company
and its Subsidiaries, and (ii) give full credit under the welfare plans of Buyer
and its Subsidiaries applicable to each Continuing Employee and his or her
dependents for all co-payments and deductibles satisfied prior to the Closing in
the same plan year as the Closing, as if there had been a single continuous
employer.

(d) Nothing in this Section 7.3 shall (i) be construed as an amendment or other
modification of any Company Benefit Plan, (ii) give any third party any right to
enforce the provisions of this Agreement or (iii) limit the right of Buyer, the
Surviving Company or any of their respective Subsidiaries to amend, terminate or
otherwise modify any Company Benefit Plan.

7.4 Retention of Books and Records. Buyer shall cause the Surviving Company and
its Subsidiaries to retain all books, ledgers, files, reports, plans, operating
records and any other material documents pertaining to the Company and its
Subsidiaries in existence at the Closing that are required to be retained under
current retention policies for a period of six (6) years from the Closing Date
or such longer time as may be required by Law, and to make the same available
after the Closing for inspection and copying by the Holder Representative or its
representatives at such Person’s expense, during regular business hours and upon
reasonable request and upon reasonable advance notice solely for the purpose of
obtaining information reasonably necessary for Tax filings, accounting, legal
defense, financial reporting and other similar needs.

7.5 Contact with Customers and Suppliers. Until the Closing Date, Buyer shall
not, and shall cause its representatives not to, directly or indirectly, contact
or communicate with the employees, customers, suppliers, distributors or
licensors of the Company or the Company’s Subsidiaries, or any other Persons
having a business relationship with the Company or the Company’s Subsidiaries,
concerning the Company, any of its Subsidiaries or the transactions contemplated
hereby without the prior written consent of the Company (which consent will not
be unreasonably withheld, conditioned or delayed). Notwithstanding the
foregoing, in no event will this Section 7.5 limit, or be construed to limit,
Buyer’s conduct of its own business (including through its Affiliates) in the
ordinary course of business and unrelated to the Company, its Subsidiaries or
the transactions contemplated hereby, including, but not limited to, any contact
or communication by Buyer with the employees, customers, suppliers, distributors
or licensors of Buyer or any other Persons having a business relationship with
Buyer in the ordinary course of business and unrelated to the Company, its
Subsidiaries, or the transactions contemplated hereby.

55

--------------------------------------------------------------------------------



ARTICLE VIII.
 JOINT COVENANTS

8.1 Support of Transaction. Without limiting any covenant contained in Article
VI or Article VII, Buyer and the Company shall each, and shall each cause their
respective Subsidiaries to: (a) use reasonable best efforts to assemble, prepare
and file any information (and, as needed, to supplement such information) as may
be reasonably necessary to obtain as promptly as practicable all governmental
and regulatory consents required to be obtained in connection with the
transactions contemplated hereby, (b) use reasonable best efforts to obtain all
material consents and approvals of third parties that any of Buyer, the Company,
or their respective Affiliates are required to obtain in order to consummate the
Merger, and (c) take such other action as may reasonably be necessary or as
another party may reasonably request to satisfy the conditions of Article IX or
otherwise to comply with this Agreement and to consummate the transactions
contemplated hereby as soon as possible (but in any event prior to the
Termination Date). Notwithstanding the foregoing, in no event shall the Company
or any of its Subsidiaries be obligated to bear any expense or pay any fee
(other than the payment of nominal administrative, processing or similar fees or
charges) or grant any concession in connection with obtaining any consents,
authorizations or approvals required in order to consummate the Merger.

8.2 Escrow Agreement. Each of the Company, the Holder Representative and Buyer
shall execute and deliver to one another, at the Closing, the Escrow Agreement
in the form attached hereto as Annex C (the “Escrow Agreement”).

8.3 Further Assurances. Each party hereto agrees that, from time to time after
the Closing Date, it will execute and deliver or cause its respective Affiliates
to execute and deliver such further instruments, and take (or cause their
respective Affiliates to take) such other action, as may be reasonably necessary
to carry out the purposes and intents of this Agreement.

8.4 Notice of Events.

(a) During the period prior to the Effective Time or the earlier termination of
this Agreement, Buyer shall promptly notify the Holder Representative in writing
if Buyer obtains Knowledge of (i) the occurrence or non-occurrence of any event
or the existence of any fact or condition that would reasonably be expected to
cause or constitute a material breach of any of its representations or
warranties contained herein had any such representation or warranty been made as
of the time of Buyer’s discovery of such event, fact or condition and (ii) any
material failure on its part to comply with or satisfy any covenant or agreement
to be complied with or satisfied by it hereunder, in each case in the foregoing
clauses (i) and (ii), to the extent that such material breach or material
failure would reasonably be expected to cause any of the conditions set forth in
Section 9.3 to not be satisfied.

(b) During the period prior to the Effective Time or the earlier termination of
this Agreement, the Holder Representative or the Company shall promptly notify
Buyer in writing if either obtains Knowledge of (i) the occurrence or
non-occurrence of any event or the existence of any fact or condition that would
reasonably be expected to cause or constitute a material breach of any of the
Company’s representations or warranties contained herein had such representation
or warranty been made as of the time of the discovery of such event, fact or
condition and (ii) any material failure on the part of the Company to comply
with or satisfy any covenant or agreement to be complied with or satisfied by it
hereunder, in each case in the foregoing clauses (i) and (ii), to the extent
that such material breach or material failure would reasonably be expected to
cause any of the conditions set forth in Section 9.2 to not be satisfied.

56

--------------------------------------------------------------------------------



(c) No such notice by the Company, the Holder Representative, Merger Sub or
Buyer, as applicable, pursuant to this Section 8.4(c) shall be deemed to cure
any breach for purposes of Article IV or Article V or have any effect on any of
the obligations of the parties pursuant to this Agreement.

8.5 Tax Matters.

(a) The Buyer Indemnitees shall be entitled to indemnification solely from the
Indemnity Escrow Account for the following: (A) all Taxes of the Company and any
of its Subsidiaries attributable to Pre-Closing Tax Periods, including all Taxes
attributable to the portion of a Straddle Period ending on and including the
Closing Date (as described in Section 8.5(c)); (B) all Taxes of any other Person
that the Company or any its Subsidiaries is liable for under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local, or
non-U.S. Law) as a result of its participation in a combined, consolidated or
similar group prior to the Closing, or as a transferee or successor as a result
of transaction entered into prior to the Closing; (C) all Taxes attributable to
a Pre-Closing Tax Period for which the Company or any of its Subsidiaries is
liable by reason of having been a party to a Tax allocation, Tax sharing, or Tax
indemnity agreement which agreement was entered into prior to the Closing; (D)
any Losses resulting from a breach of any representation and warranty included
in Section 4.15 (Taxes); (E) any Tax liabilities imposed on Buyer, the Company
or any of its Subsidiaries post-Closing attributable to “global intangible
low-taxed income” (within the meaning of Section 951A of the Code) earned by a
Subsidiary of the Company that is a controlled foreign corporation (and of which
the Company or any of its Subsidiaries are or were a “United States Shareholder”
(within the meaning of Section 951(b) of the Code)) during the period January 1,
2019 through and including the Closing Date; (F) any Tax liability imposed
pursuant to Section 965 of the Code and any obligation to make deferred payments
pursuant to Section 965(h) of the Code with respect to the Subsidiaries of the
Company that are organized in jurisdictions outside the United States; (G)
Transfer Taxes that should have been but were not included in the final
determination of Company Transaction Expenses pursuant to Section 8.5(h); and
(H) any Tax liabilities incurred as a result of the Pre-Closing EV Transfer. For
the avoidance of doubt, notwithstanding the foregoing, (i) in no event will any
Buyer Indemnitee be entitled to recover any amounts pursuant to this Section
8.5(a) to the extent a liability in respect of such amount was included in the
final determination of the Price Components (the intention of this provision to
be to avoid “double counting”); and (ii) in no event will any Buyer Indemnitee
be entitled to indemnification pursuant to this Section 8.5(a) for any Transfer
Taxes other than Transfer Taxes that should have been but were not included in
Company Transaction Expenses pursuant to Section 8.5(h).

57

--------------------------------------------------------------------------------



(b) (i) Holder Representative shall timely prepare, or shall cause to be
prepared, the initial filing of all income Tax Returns of the Company and its
Subsidiaries with respect to Pre-Closing Tax Periods (other than Straddle
Periods) with an initial due date (including applicable extensions) after the
Closing Date (“Pre-Closing Tax Returns”), at its own expense; provided, however,
that the Holder Representative shall provide a copy of such Pre-Closing Tax
Return to Buyer together with supporting working papers for its review and
approval (which approval shall not be unreasonably withheld, conditioned or
delayed) at least thirty (30) calendar days prior to the date (taking into
consideration extensions to file) on which such Pre-Closing Tax Return is to be
filed. Along with each Pre-Closing Tax Return that is provided to Buyer for its
approval, Holder Representative shall provide a summary of all amounts, if any,
(along with reasonable supporting detail) that Holder Representative believes is
recoverable from the Indemnity Escrow Account with respect to such Tax Return.
The Pre-Closing Tax Returns shall be prepared in a manner consistent with the
most recent past practices of the Company and its Subsidiaries except as
otherwise required by applicable Law. If Buyer objects to any item regarding a
Pre-Closing Tax Return within fifteen (15) days of receipt of such Tax Return,
the parties shall attempt in good faith to resolve any such objection. If any
disagreement is not promptly resolved, either party may submit the matter to the
Auditor to resolve such disagreement under the parameters described in Section
3.4(b). If the disagreement is not resolved within five (5) days of the filing
date of such Tax Return, the Tax Return shall be filed as proposed by Buyer and
will be amended, if necessary, based upon the decision of the Auditor (with
amounts subject to indemnification from the Indemnity Escrow Account under
Section 8.5(a) in respect of such Tax Return (if any) released promptly after
the Auditor has made its determination (but not until after the Auditor has made
such determination)). Buyer shall cooperate with and file any Tax Return
prepared by the Holder Representative consistent with the terms of this Section
8.5(b).

(ii) Buyer shall timely prepare and file, or shall cause to be prepared and
filed, all Tax Returns of the Company and its Subsidiaries with respect to
Straddle Periods and all Tax Returns of the Company and its Subsidiaries with
respect to Pre-Closing Tax Periods other than Tax Returns to be prepared by the
Holder Representative pursuant to Section 8.5(b)(i) (“Buyer Tax Returns”), at
its own expense; provided, however, that Buyer shall provide a copy of such
Buyer Tax Return to the Holder Representative together with supporting working
papers for its review and approval (which approval shall not be unreasonably
withheld, conditioned or delayed) at least thirty (30) calendar days prior to
the date (taking into consideration extensions to file) on which such Buyer Tax
Return is to be filed. Along with each Buyer Tax Return that is provided to the
Holder Representative for its approval, Buyer shall provide a summary of all
amounts, if any, (along with reasonable supporting detail) that Buyer believes
is recoverable from the Indemnity Escrow Account with respect to such Tax
Return. The Buyer Tax Returns shall be prepared in a manner consistent with the
most recent past practices of the Company and its Subsidiaries except as
otherwise required by applicable Law. If the Holder Representative objects to
any item regarding a Buyer Tax Return within fifteen (15) days of receipt of
such Buyer Tax Return, the parties shall attempt in good faith to resolve any
such objection. If any disagreement is not promptly resolved, either party may
submit the matter to the Auditor to resolve such disagreement under the
parameters described in Section 3.4(b). If the disagreement is not resolved
within five (5) days of the filing date of such Buyer Tax Return, the Buyer Tax
Return shall be filed as proposed by Buyer and will be amended, if necessary,
based upon the decision of the Auditor (with amounts subject to indemnification
from the Indemnity Escrow Account under Section 8.5(a) in respect of such Tax
Return (if any) released promptly after the Auditor has made its determination
(but not until after the Auditor has made such determination)). Prior to the
Closing, the Company and its Subsidiaries shall reasonably cooperate to take
such actions so as to allow Buyer to file Buyer Tax Returns (including any such
Buyer Tax Returns that are due promptly after the Closing) consistent with
timing requirements under applicable Law.

(c) For purposes of determining the treatment of Taxes attributable to a
Straddle Period in Closing Date Net Working Capital, the Taxes attributable to
the portion of a Straddle Period ending on and including the Closing Date shall
(i) in the case of ad valorem or property Taxes, be deemed to be the amount of
such Tax for the entire Straddle Period multiplied by a fraction the numerator
of which is the number of days in the Straddle Period ending on the Closing Date
for which such Tax is applicable and the denominator of which is the number of
days in the entire Straddle Period for which such Tax is applicable and (ii) in
the case of any other Tax, be deemed equal to the amount which would be payable
computed on a closing of the books basis as if the relevant Tax period ended as
of the close of business on the Closing Date.

58

--------------------------------------------------------------------------------



(d) Buyer shall not take any action on the Closing Date but after the Closing
outside the ordinary course of business that could affect the determination of
any current Tax assets or current Tax liabilities taken into account in the
determination of the Price Components or amounts recoverable from the Indemnity
Escrow Account pursuant to Section 8.5(a). No election in connection with
Section 336 or 338 of the Code shall be made in connection with the transactions
contemplated by this Agreement. Without the prior written consent of the Holder
Representative (which consent shall not be unreasonably withheld, conditioned or
delayed), unless required by applicable Tax Law, Buyer shall not amend any Tax
Return with respect to a Pre-Closing Tax Period, make any election (or fail to
take any action that is consistent with the past practices of the Company and
its Subsidiaries) that would have retroactive effect to a Pre-Closing Tax
Period, or take any other action with respect to Taxes that could adversely
affect any Pre-Closing Holder in its capacity as such. Any deductions
attributable to any Company Transaction Expenses, Funded Debt, or liabilities
included in Closing Date Net Working Capital, or any other expenses paid by the
Company or its Subsidiaries prior to 11:59 on the Closing Date or otherwise
economically borne by the Pre-Closing Holders shall: (i) be taken into account
and treated as attributable to Pre-Closing Tax Periods to the extent permitted
by Law for purposes of determining Tax assets and liabilities includible in the
determination of the Merger Consideration; and (ii) be reported on applicable
Tax Returns with respect to the Company and its Subsidiaries as attributable to
Pre-Closing Tax Periods to the extent permitted by Law.

(e) At or prior to the Closing, the Company shall deliver to the Holder
Representative and to Buyer a certification dated as of the Closing Date that
meets the requirements of Section 1445(b)(3) of the Code to the effect that the
Company is not and has not been during the applicable period a United States
real property holding corporation within the meaning of Section 897(c)(2) of the
Code, together with a duly executed notice (as described in Treasury Regulations
Section 1.897.2(h)) of such certification to the Internal Revenue Service (and
such certification and notice in a form acceptable to Buyer); provided, however,
that Buyer’s only remedy for any failure to deliver such a certification shall
be to make any withholding required by applicable Law as a result of such
failure pursuant to Section 3.7.

(f) Buyer and the Holder Representative shall cooperate, as and to the extent
reasonably requested by the other party, in connection with the preparation and
filing of Tax Returns (including with respect to the preparation of Pre-Closing
Tax Returns by the Holder Representative pursuant to Section 8.5(b)(i)), the
handling of Tax Contests and any other Tax matters relating to the Company and
its Subsidiaries. Such cooperation shall include the retention and provision of
relevant records and making relevant employees and service providers available
to the other party on a reasonable basis.

(g) Whenever any Taxing Authority sends a notice of any audit, initiates an
examination of the Company or any of its Subsidiaries, or otherwise asserts a
claim, makes an assessment, or disputes the amount of Taxes (each, a “Tax
Contest”) with respect to any:

(i) Pre-Closing Tax Period (excluding a Straddle Period) for which Buyer could
potentially make a claim for indemnification from the Indemnity Escrow Account,
Buyer shall promptly inform the Holder Representative and the Holder
Representative shall have the right to control any resulting proceedings (with
any costs associated with such proceedings being reimbursable from the Indemnity
Escrow Account) and, subject to the immediately following sentence, to determine
whether and when to settle any such Tax Contest; provided, however, that the
Holder Representative shall keep Buyer apprised of all developments relating to
any such Tax Contest and shall conduct the defense of any such Tax Contest
diligently and in good faith. The Holder Representative shall not settle,
compromise and/or concede any portion of a Tax Contest if such settlement,
compromise and/or concession would have an adverse impact on Buyer, affiliates
of Buyer, the Company or any its Subsidiaries for any Post-Closing Tax Period,
including the portion of a Straddle Period beginning on the day after the
Closing Date, without the consent of Buyer, which consent shall not be
unreasonably withheld, conditioned or delayed. If, with respect to any Tax
Contest for which it has exercised its right of control under this Section
8.5(g)(i), the Holder Representative fails diligently to defend or prosecute
such Tax Contest to a final determination, then Buyer shall at any time
thereafter have the right (but not the obligation) to defend or prosecute such
Tax proceeding (with any reasonable costs associated with such proceedings that
pertain to Taxes for which Buyer is entitled to indemnification hereunder being
reimbursable from the Indemnity Escrow Account). With respect to any Tax Contest
for which the Holder Representative exercised its right of control under Section
8.5(g)(i) but which the Holder Representative failed to diligently defend or
prosecute to a final determination, Buyer shall have full control of such
defense or prosecution of such proceedings, including any settlement or
compromise thereof.

59

--------------------------------------------------------------------------------



(ii) For a Tax Contest (other than a Tax Contest described in clause (i) that
Buyer has elected to control) for which Buyer could potentially make a claim for
indemnification from the Indemnity Escrow Account (for example, a Tax Contest
regarding a Straddle Period) Buyer shall have the right to control any resulting
proceedings and, subject to the immediately following sentence, to determine
whether and when to settle any Tax Contest; provided, however, that Buyer shall
keep the Holder Representative apprised of all developments relating to any such
Tax Contest and the Holder Representative shall have the right to participate in
such Tax Contest at its own expense. Buyer shall not settle, compromise and/or
concede any Tax Contest (other than a Tax Contest described in the final
sentence of Section 8.5(g)(i)) that it controls if such settlement, compromise
and/or concession would have any adverse impact on the Pre-Closing Holders for a
Pre-Closing Tax Period or give rise to an amount recoverable from the Indemnity
Escrow Account without the consent of the Holder Representative, which consent
shall not be unreasonably withheld, conditioned or delayed.

(iii) The provisions of this Section 8.5(g) and not the provisions of Section
12.5, shall govern the conduct of Tax Contests.

(h) Fifty percent (50%) of all Transfer Taxes shall be includible as a Company
Transaction Expense. Buyer shall pay all Transfer Taxes when due. The party
responsible for the payment of any Transfer Tax under applicable Law shall
prepare and file such Tax Return at such party’s sole expense.

(i) Notwithstanding anything else in this Agreement (including the limitations
included in Section 6.1), prior to the Closing, the Company shall be entitled to
consummate a partial redemption of equity securities of the Company with any
cash of the Company and its Subsidiaries (including any proceeds received in
connection with Pre-Closing EV Transfer). The Parties agree that, if the Company
elects to consummate such a partial redemption, such redemption will be treated
for Tax purposes as part of an integrated transaction with the sale of the Units
pursuant to this Agreement that qualifies for sale and exchange treatment under
the principles of Zenz v. Quinlivan, 213 F.2d 914 (6th Cir. 1954), and the
Parties will not (and shall cause their Affiliates not to) take any position
inconsistent with such treatment for Tax purposes, unless required to do so by a
determination (within the meaning of Section 1313(a) of the Code).

60

--------------------------------------------------------------------------------



(j) The indemnification provisions contained in Section 8.5(a) shall terminate
on the one-year anniversary of the Closing Date, and in no event will any Buyer
Indemnitee have any recourse against any Pre-Closing Holder with respect to any
indemnity claim made pursuant to Section 8.5(a) except for claims made against
amounts held in the Indemnity Escrow Account. Notwithstanding anything else
contained herein, no Buyer Indemnitee shall be entitled to make a claim under
Section 8.5(a) with respect to a third party claim regarding Taxes until it has
commenced litigation, received a notice of deficiency, or received written
notice of an audit or other assessment pertaining to Taxes.

(k) At least thirty (30) days prior to the Closing Date, the Holder
Representative shall deliver to Buyer a good faith estimate of the unpaid
current income Tax liabilities of the Company and its Subsidiaries (including
those liabilities related to the Pre-Closing EV Transfer) as of the Closing Date
(the “Income Tax Accrual Amount”), together with reasonable accompanying work
papers and any other supporting documentation or information that Buyer may
reasonably request, for Buyer’s review. The Company shall cause its employees
and its tax advisors who were responsible for the estimate of the Income Tax
Accrual Amount to answer reasonable questions that Buyer or its tax advisors may
raise regarding such estimate. If Buyer raises an objection to the Income Tax
Accrual Amount, Buyer and the Company shall negotiate in good faith to resolve
all objections prior to the Closing. Any Income Tax Accrual Amount as agreed to
by the parties shall be included in the Estimated Closing Date Net Working
Capital; provided, however, that if the Parties are not able to reach agreement
regarding the Income Tax Accrual Amount, (i) in no event shall any such failure
to reach agreement delay (or give any Party a right to delay) the Closing; and
(ii) the amount of unpaid current income Tax liabilities of the Company and its
Subsidiaries reflected in the Estimated Closing Date Net Working Capital shall
be as proposed by the Company in the Closing Statement. For the avoidance of
doubt, (A) the Income Tax Accrual Amount may be further adjusted in the
determination of Closing Date Net Working Capital pursuant to Section 3.4 and
(B) nothing in this Section 8.5(k) shall affect or limit in any way the rights
and obligations of the Parties pursuant to either Section 8.5(a) or Article XII.

ARTICLE IX.
CONDITIONS TO OBLIGATIONS

9.1 Conditions to Obligations of Buyer, Merger Sub and the Company. The
obligations of Buyer, Merger Sub and the Company to consummate, or cause to be
consummated, the Merger are subject to the satisfaction of the following
conditions, any one or more of which may be waived (to the extent permissible by
all applicable Law) in writing by all of such parties:

(a) All applicable waiting periods under the HSR Act applicable to the Merger
shall have expired or been terminated.

(b) All other necessary permits, approvals, clearances, and consents of or
filings with the Governmental Authorities listed on Schedule 9.1(b) shall have
been procured or made, as applicable.

(c) There shall not be in force any injunction or order of any court of
competent jurisdiction enjoining or prohibiting the consummation of the Merger.

(d) The Merger Consent shall have been validly obtained under the Act and the
Company’s certificate of formation and limited liability company agreement.

61

--------------------------------------------------------------------------------



9.2 Conditions to Obligations of Buyer and Merger Sub. The obligations of Buyer
and Merger Sub to consummate, or cause to be consummated, the Merger are subject
to the satisfaction of the following additional conditions, any one or more of
which may be waived in writing by Buyer and Merger Sub:

(a) (i) Each of the representations and warranties of the Company contained in
Article IV other than the Fundamental Representations (disregarding all
qualifications and exceptions contained therein regarding “materiality” or a
“Material Adverse Effect”) shall be true and correct at and as of the Closing
Date, as if made anew at and as of that date, except with respect to
representations and warranties which speak as to an earlier date, which
representations and warranties shall be true and correct at and as of such date,
except, in each case, for any inaccuracy or omission that would not reasonably
be expected to have a Material Adverse Effect on the Company, and (ii) the
Fundamental Representations shall be true and correct in all material respects
(except, with respect to the Fundamental Representations set forth in Section
4.6 (Capitalization of the Company), for de minimis changes or changes arising
as a result of actions permitted to be taken in accordance with the terms of
this Agreement) at and as of the Closing Date, as if made anew at and as of that
date, except with respect to Fundamental Representations which speak as to an
earlier date, which representations and warranties shall be true and correct at
and as of such date.

(b) Each of the covenants of the Company or the Holder Representative to be
performed at or prior to the Closing shall have been performed in all material
respects.

(c) The Company shall have delivered to Buyer a certificate signed by an officer
of the Company, dated as of the Closing Date, certifying that, to the knowledge
and belief of such officer, the conditions specified in Section 9.2(a) and
Section 9.2(b) have been fulfilled.

(d) Since the date of this Agreement, there has been no Material Adverse Effect.

9.3 Conditions to the Obligations of the Company. The obligation of the Company
to consummate, or cause to be consummated, the Merger is subject to the
satisfaction of the following additional conditions, any one or more of which
may be waived in writing by the Company:

(a) Each of the representations and warranties in Article V shall be true and
correct in all material respects at and as of the Closing Date, except to the
extent that such representations and warranties (i) are qualified by the term
“material,” “materially,” “Material Adverse Effect” or other similar
qualifications, in which case such representations and warranties (as so
written, including the term “material,” “materiality,” “Material Adverse Effect”
or other similar qualifications) shall be true and correct in all respects at
and as of the Closing Date and (ii) specifically related to an earlier date, in
which case such representations and warranties shall only be true and correct as
of such earlier date, except for inaccuracies or omissions as to matters that,
individually or in the aggregate, would not reasonably be expected to materially
impair or delay the ability of Buyer or Merger Sub to consummate the
transactions contemplated by, or perform their respective obligations under,
this Agreement.

(b) Each of the covenants of Buyer and Merger Sub to be performed at or prior to
the Closing shall have been performed in all material respects.

(c) Buyer shall have delivered to the Company a certificate signed by an officer
of Buyer, dated as of the Closing Date, certifying that, to the knowledge and
belief of such officer, the conditions specified in Section 9.3(a) and Section
9.3(b) have been fulfilled.

62

--------------------------------------------------------------------------------



9.4 Waiver of Conditions; Frustration of Conditions. All conditions to the
Closing shall be deemed to have been satisfied or waived from and after the
Effective Time. None of the Company, Buyer or Merger Sub may rely on the failure
of any condition set forth in this Article IX to be satisfied if such failure
was caused by the failure of the Company, on the one hand, or Buyer or Merger
Sub, on the other hand, respectively, to (i) use commercially reasonable efforts
to consummate the Merger and the transactions contemplated hereby and (ii)
otherwise comply with its obligations under this Agreement.

ARTICLE X.
TERMINATION/EFFECTIVENESS

10.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned:

(a) by mutual written consent of the Holder Representative and Buyer;

(b) prior to the Closing, by written notice to the Company from Buyer if:

(i) there is any material breach of any representation, warranty, covenant or
agreement on the part of the Company set forth in this Agreement, such that the
conditions specified in Section 9.2(a) or Section 9.2(b) would not be satisfied
at the Closing (a “Terminating Company Breach”), except that, if such
Terminating Company Breach is curable by the Company through the exercise of its
reasonable best efforts, then, for a period of ten (10) days after receipt by
the Company of notice from Buyer of such breach, but only as long as the Company
continues to use its reasonable best efforts to cure such Terminating Company
Breach (the “Company Cure Period”), such termination shall not be effective
until the end of the Company Cure Period, and such termination shall become
effective only if the Terminating Company Breach is not cured within the Company
Cure Period;

(ii) the Closing has not occurred on or before August 1, 2019 (subject to (A)
Section 13.14 and (B) the proviso to this clause (ii), the “Termination Date”),
unless Buyer’s or Merger Sub’s breach is a reason for the Closing not occurring
on or before such date, provided, however, that if the conditions set forth in
Section 9.1(a) or 9.1(b) (or, with respect to matters addressed in such
Sections, Section 9.1(c)) have not been satisfied or waived on or prior to such
date, but all other conditions set forth in Article IX have been satisfied or
waived (except for those conditions that by their nature are to be satisfied at
the Closing), then the Termination Date may be extended by the Company in
writing to a date not beyond September 30, 2019;

(iii) the consummation of any of the transactions contemplated hereby is
permanently enjoined, prohibited or otherwise restrained by the terms of a
final, non-appealable order or judgment of a court of competent jurisdiction; or

(c) prior to the Closing, by written notice to Buyer from the Company if:

(i) (A) there is any material breach of any representation, warranty, covenant
or agreement on the part of Buyer or Merger Sub set forth in this Agreement,
such that the conditions specified in Section 9.3(a) or Section 9.3(b) would not
be satisfied at the Closing (a “Terminating Buyer Breach”), except that, if such
Terminating Buyer Breach is curable by Buyer through the exercise of its
reasonable best efforts, then, for a period of ten (10) days after receipt by
Buyer of notice from the Company of such breach, but, in each case, only as long
as Buyer continues to use its reasonable best efforts to cure such Terminating
Buyer Breach (the “Buyer Cure Period”), such termination shall not be effective
until the end of the Buyer Cure Period, and such termination shall become
effective only if the Terminating Buyer Breach is not cured within the Buyer
Cure Period, or (B) (1) all of the conditions set forth in Sections 9.1 and 9.2
have been satisfied (other than those conditions which by their terms or nature
are to be satisfied at the Closing) as of the date the Closing should have
occurred pursuant to Section 2.3, and (2) Buyer or Merger Sub has failed to
consummate the transactions contemplated by this Agreement within one (1)
Business Day following the date the Closing should have occurred pursuant to
Section 2.3;

63

--------------------------------------------------------------------------------



(ii) the Closing has not occurred on or before the Termination Date, unless the
Company’s willful breach is a reason for the Closing not occurring on or before
such date; or

(iii) the consummation of any of the transactions contemplated hereby is
permanently enjoined, prohibited or otherwise restrained by the terms of a
final, non-appealable order or judgment of a court of competent jurisdiction.

10.2 Effect of Termination. Except as otherwise set forth in this Section 10.2,
in the event of the termination of this Agreement pursuant to Section 10.1, this
Agreement shall forthwith become void and have no effect, without any liability
on the part of any party hereto or its respective Affiliates, officers,
directors, stockholders or members, other than the liability of the Company,
Holder Representative, Buyer or Merger Sub, as the case may be, for any Fraud in
the making of the respective representations and warranties set forth herein or
intentional and willful breach of this Agreement (in each case, as finally
determined by a court of competent jurisdiction) occurring prior to such
termination, except that the provisions of Section 10.2, Article X, Article XI,
Article XIII and the Confidentiality Agreement, shall survive any termination of
this Agreement. The Parties hereto acknowledge and agree that such losses and
damages shall not be limited to reimbursement of expenses or out-of-pocket
costs, and shall include the benefit of the bargain lost by such party or, in
the case of the Company, the holders of Units or Options (taking into
consideration relevant matters, including other opportunities and the time value
of money), which shall be deemed to be damages of such party or, as provided in
Section 10.3, the Termination Date Holders in respect of Units and, to the
extent applicable, Options, as the case may be.

10.3 Entitlement to Damages.

(a) The parties hereto acknowledge and agree that, in the event of a termination
of this Agreement, to the extent Buyer or Merger Sub are required to pay damages
in an amount that exceeds the Company’s expenses or out-of-pocket costs incurred
in connection with this Agreement and the transactions contemplated hereby,
including any disputes related thereto, such excess (the “Holder Damages”)
represents an amount of damages payable in respect of losses suffered by the
Termination Date Holders in respect of shares of Units and, to the extent
applicable, Options. Accordingly, in the event damages are payable pursuant to
this Article X, the Holder Representative shall, in its sole and absolute
discretion, determine the extent, if any, to which such damages constitute
Holder Damages, and, to the extent the Holder Representative notifies Buyer of
such determination, Buyer or Merger Sub, as applicable, shall pay such Holder
Damages to the Holder Representative, for the account of, and as agent to, the
Termination Date Holders, to one or more accounts designated in writing by the
Holder Representative and the portion of such damages otherwise payable directly
to the Company pursuant to Section 10.3(a) shall be reduced by the amount of
such payment to the Holder Representative.

(b) On or prior to the date the Holder Damages are paid to the Holder
Representative in accordance with Section 10.3(a), or as promptly as practicable
thereafter, the Board of Managers of the Company will determine in good faith
which, if any, Options which would have been In the Money Options as of the
Effective Time should be deemed to be “Damaged Options” for the purposes of
determining the Termination Date Holders and each Termination Date Holder’s
Termination Percentage. For the purposes of this Agreement, each Person who
holds one or more Units or Damaged Options as of 11:59 p.m. (Eastern time) on
the date on which this Agreement is terminated shall be deemed to be a
“Termination Date Holder”.

64

--------------------------------------------------------------------------------



(c) Promptly after the later of (i) the determination in accordance with Section
10.3(b) of which, if any, Options are Damaged Options and (ii) the payment of
the Holder Damages to the Holder Representative in accordance with Section
10.3(a)), the Holder Representative shall distribute the Holder Damages to the
Termination Date Holders, pro rata in accordance with their respective
Termination Percentages, subject to any applicable withholding; provided,
however, that payment of any Holder Damages in respect of a Damaged Option
granted to a Termination Date Holder who was an employee or independent
contractor of the Company or any of its Subsidiaries subject to Section 409A of
the Code at any time during the taxable year of such employee or independent
contractor in which such Damaged Option was granted shall in all events be
subject to the Termination Date Holder’s continued employment with the Company
or its Subsidiaries through the date on which Holder Damages are distributed and
any Holder Damages not distributed with respect to a Damaged Option by reason of
this proviso (such a Damaged Option, an “Excluded Damaged Option”) shall be
distributed among all other Termination Date Holders pro rata in accordance with
their respective Termination Percentages as determined without regard to any
Excluded Damaged Options. For the purposes of this Agreement, “Termination
Percentage” means, with respect to any Termination Date Holder, a ratio
(expressed as a percentage) equal to (x) the sum of (A) the number of Units held
by such holder as of 11:59 p.m. (Eastern time) on the date of termination of
this Agreement and (B) the number of Units issuable upon the exercise in full of
any Damaged Options held by such holder as of 11:59 p.m. (Eastern time) on the
date of termination of this Agreement, divided by (y) (i) the sum of the
aggregate number of Units held by all holders as of 11:59 p.m. (Eastern time) on
the date of termination of this Agreement, plus (ii) the aggregate number of
Units issuable upon the exercise in full of all Damaged Options held by all
holders as of 11:59 p.m. (Eastern time) on the date of termination of this
Agreement.

(d) The Company, Buyer and Merger Sub acknowledge and agree that the agreements
contained in Section 10.2 and this Section 10.3 are an integral part of the
transactions contemplated by this Agreement, and that, without these agreements,
neither Buyer nor Merger Sub nor the Company would enter into this Agreement.

ARTICLE XI.
HOLDER REPRESENTATIVE

11.1 Designation and Replacement of Holder Representative. The parties have
agreed that it is desirable to designate a representative to act on behalf of
holders of the Units and the Options for certain limited purposes, as specified
herein (the “Holder Representative”). The parties have designated Carlyle Equity
Opportunity GP, L.P. as the initial Holder Representative, and approval of this
Agreement by the holders of Units shall constitute ratification and approval of
such designation. The Holder Representative may resign at any time, and the
Holder Representative may be removed by the vote of Persons which collectively
owned more than fifty percent (50%) of the Aggregate Fully-Diluted Units
immediately prior to the Effective Time (or, in the case of a termination of
this Agreement, as of such termination) (the “Majority Holders”). In the event
that a Holder Representative has resigned or been removed, a new Holder
Representative shall be appointed by a vote of the Majority Holders, such
appointment to become effective upon the written acceptance thereof by the new
Holder Representative. The designation of any Person as the Holder
Representative is and shall be coupled with an interest, and, except as set
forth in this Article XI, such designation is irrevocable and shall not be
affected by the death, incapacity, illness, bankruptcy, dissolution or other
inability to act of any of the holders of Units or any of the holders of
Options.

65

--------------------------------------------------------------------------------



11.2 Authority and Rights of the Holder Representative; Limitations on
Liability. The Holder Representative shall have such powers and authority as are
necessary to carry out the functions assigned to it under this Agreement;
provided, however, that the Holder Representative shall have no obligation to
act, except as expressly provided herein. Without limiting the generality of the
foregoing, the Holder Representative shall have full power, authority and
discretion to (i) estimate and determine the amounts of Holder Representative
Expenses and to pay such Holder Representative Expenses in accordance with
Section 3.5, (ii) after the Closing, negotiate and enter into amendments to this
Agreement and the Escrow Agreement for and on behalf of the Pre-Closing Holders
and (iii) in connection with a termination of this Agreement, determine the
Holder Damages, if any, and collect and distribute (and withhold from, if
applicable) such Holder Damages in accordance with Section 10.3. All actions
taken by the Holder Representative under this Agreement shall be binding upon
the Pre-Closing Holders and their successors as if expressly confirmed and
ratified in writing by each of them. The Holder Representative shall have no
liability to Buyer, the Company or any holder of Units or Options with respect
to actions taken or omitted to be taken in its capacity as the Holder
Representative. The Holder Representative shall at all times be entitled to rely
on any directions received from the Majority Holders; provided, however, that
the Holder Representative shall not be required to follow any such direction,
and shall be under no obligation to take any action in its capacity as the
Holder Representative, unless the Holder Representative is holding funds
delivered to it under Section 3.5 or Section 10.3 and has been provided with
other funds, security or indemnities which, in the sole determination of the
Holder Representative, are sufficient to protect the Holder Representative
against the costs, expenses and liabilities which may be incurred by the Holder
Representative in responding to such direction or taking such action. The Holder
Representative shall be entitled to engage such counsel, experts and other
agents and consultants as it shall deem necessary in connection with exercising
its powers and performing its function hereunder and (in the absence of bad
faith on the part of the Holder Representative) shall be entitled to
conclusively rely on the opinions and advice of such Persons. The Holder
Representative shall be entitled to reimbursement from funds paid to it under
Section 3.5 or Section 10.3, released from the Escrow Account for the benefit of
Pre-Closing Holders or otherwise received by it in its capacity as the Holder
Representative pursuant to or in connection with this Agreement, for all
reasonable expenses, disbursements and advances (including fees and
disbursements of its counsel, experts and other agents and consultants) incurred
by the Holder Representative in such capacity, and shall be entitled to
indemnification against any loss, liability or expenses arising out of actions
taken or omitted to be taken in its capacity as the Holder Representative
(except for those arising out of the Holder Representative’s gross negligence or
willful misconduct), including the costs and expenses of investigation and
defense of claims. In the event that the Holder Representative determines, in
its sole and absolute discretion, that the funds paid to the Holder
Representative pursuant to Section 3.5 or Section 10.3 exceed the Holder
Representative Expenses, prior to the release of the Escrow Amount, the Holder
Representative shall transfer such excess amount to the Escrow Agent solely for
disbursement (or otherwise cause such excess amount to be disbursed) to the
Pre-Closing Holders; provided, however, that notwithstanding anything to the
contrary in this Agreement or the Escrow Agreement, in no event shall such
excess amount otherwise become payable to Buyer.

66

--------------------------------------------------------------------------------



ARTICLE XII.
INDEMNIFICATION

12.1 Survival. The representations, warranties, covenants and agreements of the
Company, on the one hand, and Buyer and Merger Sub, on the other hand, contained
in this Agreement will survive the Closing Date but only to the extent specified
below:

(a) All representations and warranties in this Agreement will terminate on the
date that is 12 months following the Closing Date (the “Representation
Expiration Date”).

(b) None of the covenants and agreements contained in this Agreement that are to
be performed on or prior to the Closing shall survive the Closing. All of the
covenants contained in this Agreement that by their nature are required to be
performed after the Closing shall survive in accordance with their respective
terms (the “Covenant Expiration Date”).

(c) Notwithstanding the above, all claims on or prior to the Representation
Expiration Date and the Covenant Expiration Date set forth above and the
indemnity with respect thereto, will survive the time at which such claim would
otherwise terminate pursuant to this Section 12.1 if written notice asserting a
claim for recovery under Section 12.2 or Section 12.3 as applicable, and
specifying the details of the inaccuracy or breach giving rise to such claim,
shall have been given to the party against whom such indemnity may be sought
prior to such time in accordance with the notice provisions of this Article XII.

12.2 Indemnification by Buyer. Subject to Section 12.4, from and after the
Closing, Buyer shall defend, indemnify and hold harmless the Holder
Representative and the Pre-Closing Holders and their respective Affiliates and
their and their successors and permitted assigns, and all of their respective
officers, employees, directors, stockholders, agents, advisors and
representatives (collectively, the “Seller Indemnitees”) from and against any
and all Losses incurred by any of the Seller Indemnitees following the Closing
to the extent arising out of or as a result of (a) any breach of the
representations and warranties of Buyer or Merger Sub contained in this
Agreement or (b) any breach of the covenants or agreements of Buyer or Merger
Sub contained in this Agreement.

12.3 Indemnification from Indemnity Escrow Account. Subject to Section 12.4,
from and after the Closing, Buyer, its Affiliates (including the Surviving
Company) and its and their successors and permitted assigns, and all of their
officers, employees, directors, stockholders, agents, advisors and
representatives (collectively, the “Buyer Indemnitees”) shall be entitled to
indemnification solely from the Indemnity Escrow Funds for any and all Losses
incurred by any of the Buyer Indemnitees following the Closing to the extent
arising out of or as a result of (a) any breach of the representations and
warranties of the Company contained in this Agreement or (b) any breach of the
covenants or agreements of the Company or the Holder Representative contained in
this Agreement. The indemnification under this Section 12.3 shall not apply to
indemnity claims with respect to Taxes, which shall be governed solely by
Section 8.5.

12.4 Certain Limitations.

(a) The Buyer Indemnitees shall not be entitled to indemnification pursuant to
Section 12.3 with respect to any claim for indemnification unless and until the
aggregate amount of all Losses incurred or sustained by, or imposed upon, the
Buyer Indemnitees exceeds $1,000,000 (the “Deductible”). The aggregate amount of
Losses for which the Buyer Indemnitees shall be entitled to indemnification
pursuant to this Article XII will not exceed the Indemnity Escrow Amount (the
“Cap”). The Indemnity Escrow Amount then remaining in the Indemnity Escrow
Account shall serve as the sole and exclusive source of payment of any claim for
indemnification pursuant to Section 12.3. Notwithstanding the foregoing, neither
the Deductible nor the Cap shall apply to any Losses resulting from Fraud.

(b) No individual Losses may be claimed by the Buyer Indemnitees with respect to
any claim for indemnification pursuant to Section 12.3, unless the amount of
such Losses, together with all other Losses arising out of the same facts and
circumstances, exceeds $50,000 (the “De Minimus Basket”) (and such Losses that
are less than the De Minimus Basket shall apply towards satisfaction of the
Deductible). Notwithstanding the foregoing, the De Minimus Basket shall not
apply to any Losses resulting from Fraud.

67

--------------------------------------------------------------------------------



(c) No Buyer Indemnitee shall be entitled to indemnification for any Losses to
the extent that such matter was included or reflected in the determination of
the Closing Date Net Working Capital, Closing Date Funded Debt, Closing Date
Cash and Closing Date Unpaid Company Transaction Expenses and the resulting
Adjustment Amount derived therefrom in accordance with Section 3.4(d), such that
a Buyer Indemnitee would have already been compensated for such Losses.

12.5 Indemnification Procedures.

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party will give the
Indemnifying Party written notice thereof as soon as is reasonably practicable
after the Indemnified Party becomes aware of such Third Party Claim. No delay
in, or failure to give such notice will adversely affect any of the other rights
or remedies of the Indemnified Party or alter or relieve the Indemnifying Party
of its obligation to indemnify the Indemnified Party to the extent that such
delay or failure has not materially prejudiced the Indemnifying Party. Such
notice by the Indemnified Party will describe the Third Party Claim in
reasonable detail, will include copies of all material written evidence thereof
and will indicate the estimated amount, if reasonably practicable, of the loss
that has been or may be sustained by the Indemnified Party. The Indemnifying
Party will, subject to the other provisions of this Section 12.5, have the right
to participate in the defense of any Third Party Claim (and, subject to the
limitations set forth in this Section 12.5, shall be entitled to elect to
control and appoint lead counsel for such defense, in each case at its own
expense, and to settle or compromise any such Third Party Claim if it gives
written notice of its intention to control such defense to such Indemnified
Party within thirty (30) days of the receipt of notice of such Third Party
Claim), and the Indemnified Party will cooperate in good faith in such defense,
provided, however, that the Indemnifying Party will not have the right to assume
or maintain control of the defense of any Third Party Claim and shall pay from
the Indemnity Escrow Account the fees and expenses of counsel retained by the
Indemnified Party in connection therewith, to the extent: (i) such Third Party
Claim is asserted directly by or on behalf of a Person that is a Material
Customer or Material Supplier, (ii) the Indemnifying Party does not deliver the
notice referred to in this Section 12.5(a) within the time period set forth
herein, (iii) such Third Party Claim seeks an injunction or other equitable
relief against the Indemnified Party, (iv) the Indemnifying Party, in the
reasonable judgment of the Indemnified Party or any of its Affiliates, has
failed or is failing to actively and diligently prosecute or defend such claim,
(v) it is reasonably likely that the Indemnified Party (as opposed to the
Indemnifying Party) will bear an amount of Losses with respect to such Third
Party Claim that exceeds the amount remaining in the Indemnity Escrow Account
(taking into account any other pending or resolved claims for indemnification
(which for these purposes shall only include the amount of Losses with respect
to Third Party Claims that are reasonable as to amount and merits, as determined
jointly by Buyer and the Company, with each acting reasonably) and the sum of
the actual and reasonably projected unpaid costs and expenses of the defense of
all then unresolved indemnification claims made by Buyer pursuant to Article XII
and the Third Party Claim which the Indemnifying Party then seeks to assume or
maintain control of the defense of), (vi) Buyer or the provider of the R&W
Policy is required to assume such defense pursuant to the terms of the R&W
Policy, (vii) the Indemnifying Party’s assumption of the defense could
reasonably be expected to cause the Indemnified Party to lose all or any portion
of its coverage under any R&W Policy, or (viii) unless the Indemnifying Party
expressly agrees in writing to be fully responsible, subject to the terms of
this Article XII (including without limitation Section 12.4), for the Losses
relating to such Third Party Claim; provided, however, that, unless otherwise
specified in this Article XII, the Indemnified Party will not compromise or
settle any Third Party Claim without the prior written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld,
conditioned or delayed). The Indemnified Party will have the right to
participate in the defense of any Third Party Claim with counsel selected by it,
subject to the Indemnifying Party’s right to control the defense thereof as
provided in this Section 12.5(a) and the fees and disbursements of such counsel
will be at the expense of the Indemnified Party, provided, however, that, if in
the reasonable opinion of outside counsel to the Indemnified Party, there exists
a conflict of interest between the Indemnifying Party and the Indemnified Party
that cannot be waived, then the Indemnifying Party will be liable for the
reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party reasonably determines counsel is
required. If the Indemnifying Party elects not to, or is not entitled to,
compromise or defend such Third Party Claim, the Indemnified Party may, subject
to Section 12.5(b) pay, compromise, defend such Third Party Claim and seek
indemnification for any and all Losses based upon, arising from or relating to
such Third Party Claim. The Indemnifying Party and Indemnified Party will
cooperate with each other in all reasonable respects in connection with the
defense of any Third Party Claim, including making available (subject to the
provisions of Section 6.7) records relating to such Third Party Claim and
furnishing, without expense (other than reimbursement of actual out-of-pocket
expenses) to the defending party, management employees of the non-defending
party as may be reasonably necessary for the preparation of the defense of such
Third Party Claim; provided, that, all such access is during normal business
hours and under conditions which shall not unreasonably interfere with the
business and operations of such non-defending party.

68

--------------------------------------------------------------------------------



(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party will not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 12.5(b). If the Indemnifying Party assumes
control of the defense of any Third Party Claim pursuant to the provisions of
Section 12.5(a), it will not agree to any settlement without the written consent
of the Indemnified Party (which consent will not be unreasonably withheld or
delayed) unless such settlement (i) is solely for money damages in an amount
less than the amount available for indemnification payments under the applicable
terms of Section 12.4, (ii) does not include a finding or admission of
wrongdoing or any violation of Law by the Indemnified Party or any Affiliated
thereof and (iii) is accompanied by an unconditional release of all
indemnifiable claims against the Indemnified Party.

(c) Direct Claims. Any action by an Indemnified Party on account of a loss that
does not result from a Third Party Claim (a “Direct Claim”) will be asserted by
the Indemnified Party as soon as is reasonably practicable after such
Indemnified Party becomes aware of such Direct Claim. No delay in, or failure to
give such notice will adversely affect any of the other rights or remedies of
the Indemnified Party or alter or relieve the Indemnifying Party of its
obligation to indemnify the Indemnified Party to the extent that such delay or
failure has not materially prejudiced the Indemnifying Party. Such notice by the
Indemnified Party will describe the Direct Claim in reasonable detail and will
indicate the estimated amount, if reasonably practicable, of the loss that has
been or may be sustained by the Indemnified Party. Within thirty (30) calendar
days after being notified of any such Direct Claim, the Indemnifying Party will
notify the Indemnified Party of whether or not such Indemnifying Party disputes
its liability for such Direct Claim (any such notice disputing liability, a
“Dispute Notice”). If the Indemnifying Party does not so notify the Indemnified
Party that it disputes its liability for such Direct Claim within such thirty
(30) calendar day period, the Direct Claim specified by such Indemnified Party
in its notice to the Indemnifying Party thereof will be conclusively deemed to
be a liability of the Indemnifying Party and the Indemnifying Party will be
obligated to make payment therefor according to the provisions of Section 12.6,
provided, however, that if the amount of such liability is not then
determinable, the Indemnifying Party will be obligated to make payment therefor
according to the provisions of Section 12.6 when the amount of such liability is
agreed to by the Indemnifying Party and the Indemnified Party or is finally
adjudicated. In the event that a Dispute Notice is delivered prior to the
expiration of such thirty (30) calendar day period, then the Indemnifying Party
and the Indemnified Party shall attempt in good faith to resolve any such
objections raised by the Indemnifying Party in such Dispute Notice. If the
Indemnifying Party and the Indemnified Party agree to a resolution of such
objection (or any portion thereof), then a memorandum setting forth the matters
conclusively determined by the Indemnifying Party and the Indemnified Party
shall be prepared and signed by both parties and such resolution shall be final
and binding on the Indemnifying Party and the Indemnified Party for purposes of
this Article XII. If no such resolution can be reached by the Indemnifying Party
and the Indemnified Party during the thirty (30) calendar day period following
the Indemnifying Party’s receipt of the Dispute Notice (or if resolution can
only be reached on a portion of the matters set forth in such Dispute Notice),
then upon the expiration of such thirty (30) calendar day period, either the
Indemnifying Party or the Indemnified Party may bring suit to resolve the
objection in accordance with Sections 13.6 and 13.13. Subject to the terms of
this Article XII, upon the final resolution of any Direct Claim or any portion
thereof in which Buyer is the Indemnified Party (whether as a result of the
failure to deliver a Dispute Notice, the mutual agreement of the Indemnifying
Party and the Indemnified Party or the determination of a court of competent
jurisdiction in accordance with Sections 13.6 and 13.13) if cash remains in the
Indemnity Escrow Account, then Buyer and Holder Representative shall promptly
direct the Escrow Agent to distribute the amount of the applicable Losses from
the Indemnity Escrow Account to Buyer in accordance with the terms of the Escrow
Agreement.

69

--------------------------------------------------------------------------------



12.6 Manner of Payment.

(a) Any indemnification pursuant to Section 12.3, shall be made as a payment to
the Buyer Indemnitees solely from the Indemnity Escrow Account in accordance
with the terms of the Escrow Agreement and as set forth in Section 12.6(c)
below.

(b) Any indemnification pursuant to Section 12.2 shall be made as a payment by
Buyer to the relevant Seller Indemnitee.

(c) Any payment for indemnification pursuant to this Section 12.6(c) shall be
effected by wire transfer of immediately available funds to the account or
accounts designated by the Buyer Indemnitees or the Seller Indemnitees, as
applicable, within ten (10) days after the final determination thereof.

12.7 Tax Treatment for Indemnification Payments. All indemnification payments
made under this Agreement will be treated by the parties hereto as an adjustment
to the Merger Consideration for Tax purposes, unless otherwise required by Law.

12.8 Materiality. For purposes of this Article XII, any inaccuracy in or breach
of any representation or warranty, and the amount of Losses for which the Buyer
Indemnitees or the Seller Indemnitees, as applicable, are entitled to
indemnification pursuant to this Article XII, will be determined without regard
to any materiality, Material Adverse Effect or other similar qualification
contained in or otherwise applicable to such representation or warranty.

70

--------------------------------------------------------------------------------



12.9 Computation of Indemnifiable Losses.

(a) Any amount payable pursuant to Section 8.5(a) or this Article XII (i) shall
be decreased to the extent of any insurance proceeds (less any reasonable
related costs and expenses, including the aggregate cost of pursuing any related
insurance claims) and Tax savings (determined on a “with and without” basis)
that is actually received by the recipient of such amount (or its Affiliates) in
respect of an indemnifiable Loss and (ii) shall be reduced by any recoveries
actually received from third parties pursuant to indemnification or otherwise in
respect thereto net of all costs and expenses incurred with respect to the
receipt of such recoveries, in each case to avoid any duplicative recovery. For
the avoidance of doubt, except with respect to the R&W Policy, no party hereto
shall have any obligation to seek to recover or bring any action to obtain
recovery from any insurance policy or third party in connection with making a
claim under this Article XII.

(b) In any case where any insurance proceeds, Tax savings or indemnity payments
or other third-party recoveries are realized by an Indemnified Party subsequent
to receipt by such Indemnified Party of any indemnification payment in respect
of a matter with respect to which an Indemnifying Party has indemnified it
pursuant to Section 8.5(a) or this Article XII, such Indemnified Party shall
promptly pay over to the Indemnifying Party the amount so recovered (after
deducting therefrom the full amount of the reasonable costs and expenses
incurred by it in procuring such recovery), but not in excess of the sum of (i)
any amount previously so paid by the Indemnifying Party to or on behalf of the
Indemnified Party in respect of such matter and (ii) any amount expended by the
Indemnifying Party in pursuing or defending any claim arising out of such
matter.

12.10 R&W Policy. The R&W Policy shall include a provision whereby the R&W
Policy Provider expressly waives, and agrees not to pursue, directly or
indirectly, any subrogation rights against the Company or its Affiliates, or any
former or current general or limited partners, shareholders, managers, members,
directors, officers, employees, agents and representatives of either of the
foregoing with respect to any claim made by any insured thereunder (except for
Fraud). No insured party under the R&W Policy shall waive, amend, modify or
otherwise revise this subrogation provision, or allow such provision to be
waived, amended, modified, or otherwise revised without the prior written
consent of the Holder Representative.

12.11 Indemnification Sole and Exclusive Remedy. Except with respect to claims
to the extent based on Fraud, following the Closing, indemnification pursuant to
this Article XII shall be the sole and exclusive remedy of the Parties and any
Parties claiming by or through any Party (including the Indemnified Parties)
related to or arising from any breach of any representation, warranty, covenant
or agreement contained in, or otherwise pursuant to, this Agreement and none of
Buyer, Merger Sub, the Company, the Holder Representative or any Pre-Closing
Holder shall have any other rights or remedies in connection with any breach of
this Agreement or any other liability arising out of the negotiation, entry into
or consummation of the transactions contemplated by this Agreement, whether
based on contract, tort, strict liability, other Laws or otherwise. All
representations and warranties set forth in this Agreement are contractual in
nature only and subject to the sole and exclusive remedies set forth in this
Article XII. Furthermore, Buyer, Merger Sub, the Company, the Holder
Representative (on behalf of itself and the Pre-Closing Holders) acknowledge and
agree that, except in the case of Fraud:

71

--------------------------------------------------------------------------------



(i) the parties have voluntarily agreed to define their rights, liabilities and
obligations respecting the Merger and the other transactions contemplated hereby
exclusively in contract pursuant to the express terms and provisions of this
Agreement and hereby waive any statutory and common law remedies, including
remedies that may be available under Environmental Laws, with respect to matters
relating to the transactions contemplated by this Agreement (including with
respect to any environmental, health or safety matters);

(ii) the sole and exclusive remedies for any breach of the terms and provisions
of this Agreement (including any representations and warranties set forth
herein, made in connection herewith or as an inducement to enter into this
Agreement) or any Action otherwise arising out of or related to the Merger and
the other transactions contemplated by this Agreement shall be those remedies
available at law or in equity for breach of contract only (as such contractual
remedies have been further limited or excluded pursuant to the express terms of
this Agreement);

(iii) the provisions of and the limited remedies provided in this Article XII
were specifically bargained for among the parties and were taken into account by
the parties in arriving at the Merger Consideration (and the Per Fully-Diluted
Merger Consideration);

(iv) after the Closing, no party or its Affiliates may seek the rescission of
the transactions contemplated by this Agreement; and

(v) the parties each hereby acknowledge that this Agreement embodies the
justifiable expectations of sophisticated parties derived from arm's-length
negotiations, and the parties specifically acknowledge that no party has any
special relationship with another party that would justify any expectation
beyond that of an ordinary buyer and an ordinary seller in an arm's-length
transaction.

For the avoidance of doubt, any adjustments made to the Merger Consideration
pursuant to Section 3.4 shall not be considered “remedies” for purposes of this
Section 12.11 and shall not be limited by the terms of this Section 12.11.

ARTICLE XIII.
MISCELLANEOUS

13.1 Waiver. Any party to this Agreement may, at any time prior to the Closing,
by action taken by its Board of Directors or Board of Managers, as applicable,
or officers thereunto duly authorized, waive any of the terms or conditions of
this Agreement or agree to an amendment or modification to this Agreement by an
agreement in writing executed in the same manner (but not necessarily by the
same Persons) as this Agreement. No waiver by any of the parties hereto of any
default, misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence. No waiver by any of the parties hereto of any of the provisions
hereof shall be effective unless explicitly set forth in writing and executed by
the party sought to be charged with such waiver.

72

--------------------------------------------------------------------------------



13.2 Notices. All notices and other communications among the parties shall be in
writing and shall be deemed to have been duly given (i) when delivered in
person, (ii) five Business Days following the date of posting in the United
States mail having been sent registered or certified mail return receipt
requested, postage prepaid, (iii) on the first Business Day following the date
of dispatch if delivered by FedEx or other nationally recognized overnight
delivery service, or (iv) when delivered by facsimile or email (in each case in
this clause (iv), solely if receipt is confirmed), addressed as follows:

(a) If to Buyer or Merger Sub, to:   c/o Meritor, Inc. 2135 W Maple Road Troy,
Michigan, 48084 Attention: April Miller Boise and Carl Anderson   with copies
to:   Thompson Hine LLP 3900 Key Tower 127 Public Square Cleveland, OH 44114
Attention: Anthony Kuhel, Jr.   (b) If to the Company, prior to the Closing, to:
  CAX Parent, LLC c/o The Carlyle Group 520 Madison Avenue New York, NY 10022
Attention: Adam Glucksman and Louise Dumican   with copies to:   Latham &
Watkins LLP 555 Eleventh Street, N.W., Suite 1000 Washington, D.C. 20004-1304
Attention: Paul F. Sheridan, Jr.   (c) If to the Holder Representative, to:  
Carlyle Equity Opportunity GP, L.P. c/o The Carlyle Group 520 Madison Avenue New
York, NY 10022 Attention: Adam Glucksman and Louise Dumican

73

--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to: Latham & Watkins LLP 555
Eleventh Street, N.W., Suite 1000 Washington, D.C. 20004-1304 Attention: Paul F.
Sheridan, Jr.

or to such other address or addresses as the parties may from time to time
designate in writing.

13.3 Assignment. No party hereto shall assign this Agreement or any part hereof
without the prior written consent of the other parties. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.

13.4 Rights of Third Parties. Nothing expressed or implied in this Agreement is
intended or shall be construed to confer upon or give any Person, other than the
parties hereto, any right or remedies under or by reason of this Agreement;
provided, however, that, (a) the Indemnified Persons and Other Indemnitors (and
their successors, heirs and representatives) are intended third-party
beneficiaries of, and may enforce, Section 7.2, (b) from and after the Effective
Time, the Pre-Closing Holders (and their successors, heirs and representatives)
shall be intended third-party beneficiaries of, and may enforce, Article II and
III, (c) the Termination Date Holders are intended third party beneficiaries of
the obligations of Buyer and Merger Sub hereunder and, in the event of a
termination of this Agreement, the Holder Representative shall be entitled to
enforce the right of the Termination Date Holders to recover for breach of such
obligations under Sections 10.2 and 10.3; provided that only the Company and the
Holder Representative (and not any Termination Date Holder) shall be entitled to
enforce the right of the Termination Date Holders to recover for breach of such
obligations under Sections 10.2 and 10.3, (d) the past, present and future
directors, officers, employees, incorporators, members, partners, shareholders,
Affiliates, agents, attorneys, advisors and representatives of the parties, and
any Affiliate of any of the foregoing (and their successors, heirs and
representatives), are intended third-party beneficiaries of, and may enforce,
Section 13.15 and, with respect to the foregoing related to the Company only,
Section 13.1, (e) Prior Company Counsel and the Designated Persons shall be
intended third party beneficiaries of, and may enforce, Section 13.16, and (f)
the provisions of Section 13.17 are intended to be for the benefit of, and shall
be enforceable by, each Seller Releasee.

13.5 Expenses. Each party hereto, other than the Holder Representative (whose
expenses shall be paid out of funds paid to the Holder Representative under
Section 3.5) shall bear its own expenses incurred in connection with this
Agreement and the transactions herein contemplated whether or not such
transactions shall be consummated, including all fees of its legal counsel,
financial advisers and accountants; provided, however, that the fees and
expenses of the Auditor, if any, shall be paid in accordance with Section 3.4;
provided, further, that Buyer shall pay (a) Transfer Taxes as provided for in
Section 8.5(h), (b) 50% of the fees payable to the Antitrust Authorities, (c)
50% of the Run-Off Policy and (d) any amounts due with regard to the R&W Policy;
provided, further, that, in the event that the transactions contemplated hereby
are not consummated, (i) the Company shall reimburse the Holder Representative
for all costs and expenses incurred by the Holder Representative in connection
with the transactions contemplated hereby, and (ii) Buyer shall pay all fees and
expenses in connection with any financing arrangements regardless of whether
such financing fees and expenses were to be incurred by the Company or any of
its Subsidiaries.

74

--------------------------------------------------------------------------------



13.6 Governing Law. This Agreement, and all claims or causes of action based
upon, arising out of, or related to this Agreement or the transactions
contemplated hereby, shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without giving effect to principles or rules of
conflict of laws to the extent such principles or rules would require or permit
the application of Laws of another jurisdiction.

13.7 Captions; Counterparts. The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. This Agreement may be
executed in two or more counterparts (including electronically-transmitted
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

13.8 Schedules and Annexes. The Schedules and Annexes referenced herein are a
part of this Agreement as if fully set forth herein. All references herein to
Schedules and Annexes shall be deemed references to such parts of this
Agreement, unless the context shall otherwise require. Any disclosure made by a
party in the Schedules with reference to any section or schedule of this
Agreement shall be deemed to be a disclosure with respect to all other sections
or schedules to which the relevance of such disclosure is reasonably apparent.
Certain information set forth in the Schedules is included solely for
informational purposes and may not be required to be disclosed pursuant to this
Agreement. The disclosure of any information shall not be deemed to constitute
an acknowledgment that such information is required to be disclosed in
connection with the representations and warranties made in this Agreement, nor
shall such information be deemed to establish a standard of materiality.

13.9 Entire Agreement. This Agreement (together with the Schedules and Annexes
to this Agreement), the Escrow Agreement, the Ancillary Agreements and that
certain Confidentiality Agreement dated as of July 13, 2018 between Buyer and
the Company (the “Confidentiality Agreement”) constitute the entire agreement
among the parties relating to the transactions contemplated hereby and supersede
any other agreements, whether written or oral, that may have been made or
entered into by or among any of the parties hereto or any of their respective
Subsidiaries relating to the transactions contemplated hereby. No
representations, warranties, covenants, understandings or agreements, oral or
otherwise, relating to the transactions contemplated by this Agreement exist
between the parties, except as expressly set forth in this Agreement, the Escrow
Agreement and the Confidentiality Agreement.

13.10 Amendments. This Agreement may be amended or modified in whole or in part,
only by a duly authorized agreement in writing executed in the same manner as
this Agreement and which makes reference to this Agreement. The approval of this
Agreement by the member of the Company shall not restrict the ability of the
Board of Managers of the Company to terminate this Agreement in accordance with
Section 10.1 or to cause the Company to enter into an amendment to this
Agreement pursuant to this Section 13.10 to the extent permitted under the Act.

13.11 Publicity. The Company and Buyer agree that, except as otherwise required
by Law, including federal and state securities laws and stock exchange
requirements, from the date hereof through the Closing Date, no public release
or announcement concerning the transactions contemplated hereby shall be issued
or made by or on behalf of any party without the prior written consent of the
other parties hereto (which consent shall not be unreasonably withheld,
conditioned or delayed), and the parties shall cooperate as to the timing and
contents of any such announcement; provided, however, that each party hereto and
its Affiliates shall be permitted to disclose information concerning this
Agreement and the transactions contemplated hereby (a) to its respective
customers, suppliers, employees, lenders and advisors who (in the reasonable
opinion of such party) have a need to know such information and who agree to
keep such information confidential or are otherwise bound to confidentiality;
and (b) in connection with customary announcements such as earnings calls which
do not contain information that is not otherwise publicly available, in each
case without the other parties’ consent (such consent not to be unreasonably
withheld, conditioned or delayed). Notwithstanding the foregoing, Buyer and the
Company shall cooperate to prepare a joint press release to be issued on or
promptly (and in any event within two (2) Business Days) after the date of this
Agreement and a joint press release to be issued on the Closing Date. The
Company and Buyer and Merger Sub agree to keep the terms of this Agreement
confidential, except to the extent and to the Persons to whom disclosure is
required by applicable Law or for purposes of compliance with financial
reporting obligations; provided, that the parties may disclose such terms to
their respective employees, accountants, advisors and other representatives as
necessary in connection with the ordinary conduct of their respective businesses
(so long as such Persons agree to, or are bound by contract or professional or
fiduciary obligations to, keep the terms of this Agreement confidential and so
long as the parties shall be responsible to the other parties hereto for breach
of this Section 13.11 or such confidentiality obligations by the recipients of
its disclosure). Subject to the terms of the Confidentiality Agreement, the
Company and Buyer further acknowledge and agree that (x) the Company may
disclose such terms and the existence of this Agreement and the transactions
contemplated hereby (and may provide a copy of this Agreement) to its direct and
indirect equityholders and (y) Carlyle Investment Management L.L.C. may disclose
such terms and the existence of this Agreement and the transactions contemplated
hereby to its Affiliates in order that such Persons may provide information
about the subject matter of this Agreement and the transactions contemplated
hereby to their respective actual and prospective limited partners and investors
in connection with their fundraising and reporting activities.

75

--------------------------------------------------------------------------------



13.12 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise modify this Agreement to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the parties.

13.13 Jurisdiction; Waiver of Jury Trial.

(a) ANY PROCEEDING OR ACTION BASED UPON, ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE BROUGHT IN THE DELAWARE
CHANCERY COURT (OR, IF THE DELAWARE CHANCERY COURT SHALL BE UNAVAILABLE, ANY
OTHER COURT OF THE STATE OF DELAWARE OR, IN THE CASE OF CLAIMS TO WHICH THE
FEDERAL COURTS HAVE EXCLUSIVE SUBJECT MATTER JURISDICTION, ANY FEDERAL COURT OF
THE UNITED STATES OF AMERICA SITTING IN THE STATE OF DELAWARE), AND EACH OF THE
PARTIES IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF EACH SUCH COURT IN
ANY SUCH PROCEEDING OR ACTION, WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
TO PERSONAL JURISDICTION, VENUE OR TO CONVENIENCE OF FORUM, AGREES THAT ALL
CLAIMS IN RESPECT OF THE PROCEEDING OR ACTION SHALL BE HEARD AND DETERMINED ONLY
IN ANY SUCH COURT, AND AGREES NOT TO BRING ANY PROCEEDING OR ACTION ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY
OTHER COURT. NOTHING HEREIN CONTAINED SHALL BE DEEMED TO AFFECT THE RIGHT OF ANY
PARTY TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER PARTY IN ANY OTHER
JURISDICTION, IN EACH CASE, TO ENFORCE JUDGMENTS OBTAINED IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT PURSUANT TO THIS SECTION 13.13(a).

76

--------------------------------------------------------------------------------



(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 13.13(b).

13.14 Enforcement. The parties hereto agree that irreparable damage would occur,
and that the parties would not have any adequate remedy at law, in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to specifically enforce the terms and provisions
of this Agreement, without proof of actual damages or otherwise, in addition to
any other remedy to which any party is entitled at law or in equity. Each party
agrees to waive any requirement for the securing or posting of any bond in
connection with such remedy. The parties further agree not to assert that a
remedy of specific enforcement is unenforceable, invalid, contrary to law or
inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy. To the extent the Company brings an Action to
enforce specifically the obligations of Buyer and/or Merger Sub to consummate
the transactions contemplated hereby or to comply with any covenant of Buyer or
Merger Sub contained herein (other than an Action to enforce specifically any
provision that by its terms requires performance after the Closing or expressly
survives termination of this Agreement), the Termination Date shall
automatically be extended to (i) the twentieth (20th) Business Day following the
resolution of such Action or (ii) such other time period established by the
court presiding over such Action. The Parties further agree that,
notwithstanding anything to the contrary in this Agreement, in the event that
(A) this Agreement is terminated by the Company pursuant to Section 10.1(c)(i)
and (B) the Holder Damages are paid pursuant to Section 10.3, then in no event
shall the Company be entitled to seek or receive specific performance or other
equitable relief to enforce specifically the terms and provisions of this
Agreement against Buyer (including the obligation to consummate the Closing or
pay the amounts contemplated by Article III). In such instances, the Holder
Damages shall be the Company’s sole and exclusive remedy.

13.15 Non-Recourse. This Agreement may only be enforced against, and any claim
or cause of action based upon, arising out of, or related to this Agreement or
the transactions contemplated hereby may only be brought against, the entities
that are expressly named as parties hereto and then only with respect to the
specific obligations set forth herein with respect to such party. Except to the
extent a named party to this Agreement (and then only to the extent of the
specific obligations undertaken by such named party in this Agreement and not
otherwise), no past, present or future director, manager, officer, employee,
incorporator, member, partner, stockholder, Affiliate or agent, attorney,
advisor or representative of any such Person or any of its Affiliates shall have
any liability (whether in contract, tort, equity or otherwise) for any one or
more of the representations, warranties, covenants, agreements or other
obligations or liabilities of any one or more of the Company or Buyer under this
Agreement (whether for indemnification or otherwise) of or for any claim based
on, arising out of, or related to this Agreement or the transactions
contemplated hereby.

77

--------------------------------------------------------------------------------



13.16 Waiver of Conflicts Regarding Representations; Non-Assertion of
Attorney-Client Privilege.

(a) Conflicts of Interest. Buyer acknowledges that Latham & Watkins LLP and
other legal counsel (“Prior Company Counsel”) have, on or prior to the Closing
Date, represented one or more of the Holder Representative, one or more
Pre-Closing Holders, the Company, and its Subsidiaries and other Affiliates, and
their respective officers, employees and directors (each such Person, other than
the Company and its Subsidiaries, a “Designated Person”) in one or more matters
relating to this Agreement or any other agreements or transactions contemplated
hereby (including any matter that may be related to a litigation, claim or
dispute arising under or related to this Agreement or such other agreements or
in connection with such transactions) (each, an “Existing Representation”), and
that, in the event of any post-Closing matters (x) relating to this Agreement or
any other agreements or transactions contemplated hereby (including any matter
that may be related to a litigation, claim or dispute arising under or related
to this Agreement or such other agreements or in connection with such
transactions) and (y) in which Buyer or any of its Affiliates (including the
Company and its Subsidiaries), on the one hand, and one or more Designated
Persons, on the other hand, are or may be adverse to each other (each, a
“Post-Closing Matter”), the Designated Persons reasonably anticipate that Prior
Company Counsel will represent them in connection with such matters.
Accordingly, each of Buyer and the Company hereby (i) waives and shall not
assert, and agrees after the Closing to cause its Affiliates to waive and to not
assert, any conflict of interest arising out of or relating to the
representation by one or more Prior Company Counsel of one or more Designated
Persons in connection with one or more Post-Closing Matters (the “Post-Closing
Representation”) (provided that such waiver and non-assertion will only apply to
such representation(s) and will not apply to any subsequent representation
unrelated to a Post-Closing Matter), and (ii) agrees that, in the event that a
Post-Closing Matter arises, Prior Company Counsel may represent one or more
Designated Persons in Post-Closing Matter even though the interests of such
Person(s) may be directly adverse to Buyer or any of its Affiliates (including
the Company and its Subsidiaries), and even though Prior Company Counsel may (i)
have represented the Company or its Subsidiaries in a matter substantially
related to such dispute or (ii) be currently representing Buyer, the Company or
any of their respective Affiliates.

(b) Attorney-Client Privilege. Each of Buyer and the Company (on behalf of
itself and its Affiliates) waives and shall not assert, and agrees after the
Closing to cause its Affiliates to waive and to not assert, any attorney-client
privilege, attorney work-product protection or expectation of client confidence
with respect to any communication between any Prior Company Counsel, on the one
hand, and any Designated Person or the Company or any of its Subsidiaries
(collectively, the “Pre-Closing Designated Persons”), or any advice given to any
Pre-Closing Designated Person by any Prior Company Counsel, occurring during one
or more Existing Representations (collectively, “Pre-Closing Privileges”) in
connection with any Post-Closing Representation, including in connection with a
dispute between any Designated Person and one or more of Buyer, the Company and
their respective Affiliates, it being the intention of the parties hereto that
all rights to such Pre-Closing Privileges, and all rights to waive or otherwise
control such Pre-Closing Privilege, shall be retained by such Designated Persons
and asserted by the Holder Representative on their behalf, and shall not pass to
or be claimed or used by Buyer or the Company, except as provided in the last
sentence of this Section 13.16(b). Furthermore, each of Buyer and the Company
(on behalf of itself and its Affiliates) acknowledges and agrees that any advice
given to or communication with any of the Designated Persons shall not be
subject to any joint privilege (whether or not the Company or one more of its
Subsidiaries also received such advice or communication) and shall be owned
solely by such Designated Persons. For the avoidance of doubt, in the event that
a dispute arises between one or more of Buyer, the Company and their respective
Affiliates, on the one hand, and any of the Designated Persons, on the other
hand, then the Company shall make available to the Holder Representative, acting
on behalf of the applicable Designated Persons, all books and records of the
Company and its Subsidiaries relevant to the dispute, and the Company shall (and
shall cause its Affiliates to) waive any Pre-Closing Privileges of the Company
or its Affiliates applicable to such books and records. Notwithstanding the
foregoing, in the event that a dispute arises between Buyer or the Company or
any of its Subsidiaries, on the one hand, and a third party other than a
Designated Person, on the other hand, the Company shall (and shall cause its
Affiliates to) assert the Pre-Closing Privileges on behalf of the Designated
Persons to prevent disclosure of Privileged Materials to such third party;
provided, however, that such privilege may be waived only with the prior written
consent of the Holder Representative, acting on behalf of the applicable
Designated Persons (which consent will not be unreasonably withheld, conditioned
or delayed).

78

--------------------------------------------------------------------------------



(c) Privileged Materials. All such Pre-Closing Privileges, and all books and
records and other documents of the Company and its Subsidiaries containing any
advice or communication that is subject to any Pre-Closing Privilege relating to
the transactions contemplated hereby (“Privileged Materials”), shall be excluded
from the purchase, and shall be distributed to the Holder Representative (on
behalf of the applicable Designated Persons) immediately prior to the Closing
with (in the case of such books and records) no copies retained by the Company
or any of its Subsidiaries. Absent the prior written consent of the applicable
Holder Representative, neither Buyer nor (following the Closing) the Company
shall have a right of access to Privileged Materials.

(d) Miscellaneous. Buyer hereby acknowledges that it has had the opportunity
(including on behalf of its Affiliates and the Company) to discuss and obtain
adequate information concerning the significance and material risks of, and
reasonable available alternatives to, the waivers, permissions and other
provisions of this Agreement, including the opportunity to consult with counsel
other than Prior Company Counsel. This Section 13.16 shall be irrevocable, and
no term of this Section 13.16 may be amended, waived or modified, without the
prior written consent of the Holder Representative, acting on behalf of the
applicable Designated Person, and Prior Company Counsel affected thereby.

13.17 Release.

(a) Effective as of the Closing, Buyer, for itself, the Company, each Subsidiary
of the Company, each such Person’s respective Affiliates and each such Person’s
respective successors, assigns, executors, heirs, officers, directors, managers,
partners and employees (each, a “Buyer Releasor”), hereby irrevocably, knowingly
and voluntarily releases, discharges and forever waives and relinquishes all
Actions, demands, obligations, liabilities, defenses, affirmative defenses,
setoffs, counterclaims, and causes of action of whatever kind or nature, whether
known or unknown, that any of the Buyer Releasors has, might have or might
assert now or in the future, against any member of the Company, any of their
Affiliates, its and their respective successors, assigns, officers, directors,
managers, partners and employees or any such Person’s respective heirs or
executors (in each case in their capacity as such) (each, a “Seller Releasee”),
arising out of, based upon or resulting from any Contract, transaction, event,
circumstance, action, failure to act or occurrence of any sort or type related
to the Company or any of its Subsidiaries, whether known or unknown, and which
occurred, existed or was taken or permitted at or prior to the Closing;
provided, however, that nothing contained in this Section 13.17(a) shall
release, waive, discharge, relinquish or otherwise affect the rights or
obligations of any Party to the extent arising out of this Agreement. Buyer
shall, and shall cause the Company and its Subsidiaries to, refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced any legal proceeding of any kind against
a Seller Releasee based upon any matter released pursuant to this Section
13.17(a).

79

--------------------------------------------------------------------------------



(b) Effective as of the Closing, each Member, for itself, each such Member’s
respective Subsidiaries and each such Person’s respective successors, assigns,
executors, heirs, officers, directors, managers, partners and employees (each, a
“Member Releasor”), hereby irrevocably, knowingly and voluntarily releases,
discharges and forever waives and relinquishes all Actions, demands,
obligations, liabilities, defenses, affirmative defenses, setoffs,
counterclaims, and causes of action of whatever kind or nature, whether known or
unknown, that any of the Member Releasors has, might have or might assert now or
in the future, against the Company, Merger Sub, Buyer, any of their Affiliates,
its and their respective successors, assigns, officers, directors, managers,
partners and employees or any such Person’s respective heirs or executors (in
each case in their capacity as such) (each, a “Buyer Releasee”), as a right of
contribution to the extent arising out of, based upon or resulting from its
status as an equityholder in the Company prior to the Closing; provided,
however, that nothing contained in this Section 13.17(b) shall release, waive,
discharge, relinquish or otherwise affect the rights or obligations of any Party
to the extent arising out of this Agreement. Member Releasors shall refrain
from, directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced any legal proceeding of any kind against
a Buyer Releasee based upon any matter released pursuant to this Section
13.17(b).

[Remainder of page intentionally left blank]

80

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have hereunto caused this Agreement to be duly
executed as of the date first above written.

MERITOR, INC.   By:  /s/ Carl Anderson Name: Carl Anderson Title: Senior Vice
President and Chief Financial Officer     JANUS MERGER SUB, LLC   By: /s/ Paul
Bialy Name: Paul Bialy Title: Vice President and Controller     CAX PARENT, LLC
  By: /s/ William A. Gryzenia Name: William A. Gryzenia Title: Chief Executive
Officer and President     CARLYLE EQUITY OPPORTUNITY GP, L.P., solely in its
capacity as the Holder Representative   By: CARLYLE EQUITY OPPORTUNITY GP,
L.L.C., its general partner   By: /s/ Aditya Narain Name: Aditya Narain Title:
Authorized Signatory

[Signature Page to the Merger Agreement]

--------------------------------------------------------------------------------